 
UNIT PURCHASE AGREEMENT
 
By and Between
 
The Individuals listed on Annex A
(collectively, the “Seller”),
 
and
 
ISI Controls, Ltd., A Texas limited partnership,
(the “Purchaser”)
 
Dated as of January 7, 2008


--------------------------------------------------------------------------------



UNIT PURCHASE AGREEMENT
 
THIS UNIT PURCHASE AGREEMENT (this “Agreement”), dated as of January 7, 2008
(the “Effective Date”), is by, between and among the owners and members listed
on Annex A (collectively, the “Seller”) of Com-Tec Security, LLC, a limited
liability company organized under the laws of Wisconsin (the “Company”), ISI
Controls, Ltd., a Texas limited partnership, (including any permitted assignee
thereof pursuant to Section 12.11, the “Purchaser”) and Jeffrey E. Corcoran, who
shall be the representative of the Seller (the “Seller Representative”). Certain
capitalized terms used in this Agreement are defined in Article XI and elsewhere
in this Agreement.
 
BACKGROUND
 
The Company is engaged in the business of custom design, manufacture and
installation of electronic security and communication systems (the “Business”).
The Seller desires to sell, and the Purchaser desires to purchase, all of the
outstanding units of ownership of the Company upon the terms and subject to the
conditions set forth in this Agreement.
 
The Seller and the Purchaser desire to make certain representations, warranties,
covenants and agreements in connection with the purchase and sale contemplated
by this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and mutual representations,
warranties, covenants and agreements hereinafter set forth, and for other
consideration, the receipt and sufficiency of which are acknowledged, the
parties to this Agreement agree as follows:
 
ARTICLE I.
PURCHASE AND SALE OF THE UNITS
 
Section 1.1. Closing. The consummation of the transactions contemplated by this
Agreement (the “Closing”) will take place at the offices of the Purchaser at
12903 Delivery Drive, San Antonio, Texas at 10:00 a.m., local time, to be
effective at 11:59 PM on the 31st day of January, 2008, or at such other place
and at such other time and date as may be mutually agreed upon by the Purchaser
and the Seller. The date and time at which the Closing is effective, is referred
to in this Agreement as the “Closing Date.” All proceedings to be taken and all
documents to be executed and delivered by all parties at the Closing will be
deemed to have been taken, executed and delivered simultaneously, and no
proceedings will be deemed taken nor any documents executed or delivered until
all have been taken, executed and delivered.
 
Section 1.2. Purchase and Sale of the Units. On the terms and subject to the
conditions set forth in this Agreement, at the Closing, the Seller will sell,
assign, transfer, convey and deliver to the Purchaser, and the Purchaser will
purchase, acquire and accept from the Seller, an aggregate one hundred (100)
units of ownership of the Company (the “Units”), which such Units represent 100%
ownership of the Company.
 
Section 1.3. Purchase Price. The aggregate consideration (the “Purchase Price”)
to be paid at the Closing by the Purchaser to the Seller for the purchase and
sale of the Units, subject to adjustment as set forth in Section 1.4 below, is
$6,515,000 to be paid as follows:
 
(a)  payment by the Purchaser, by cashier’s check or wire transfer to the
accounts designated by each Seller at least ten (10) business days prior to the
Closing Date, of an aggregate amount (the “Cash Purchase Price”) equal to
$3,000,000, and

1

--------------------------------------------------------------------------------



(b)  delivery of a secured, subordinated promissory note (the “Promissory Note”)
in the form attached hereto as Exhibit A, which shall be in an amount equal to
$3,515,000, subject to adjustment.
 
Section 1.4. Adjustments to Purchase Price.
 
(a) Post-Closing Adjustments. The accounting firm of Clifton Gunderson, LLP, the
Company’s auditor (the “Auditor”) shall be retained by the Purchaser, and
prepare audited financial statements for the Company for the annual periods
ending on December 31, 2006 (the “2006 Financials’) and December 31, 2007 (“2007
Financials”) and such financial statements shall comply with the qualitative
requirements of Section 2.4. The Auditor, shall make the following calculations
as promptly as practicable after the completion and delivery of the 2007
Financials, and report the results to the Purchaser and the Seller in writing,
together with a summary of the calculations:
 
(i) Calculating Accounts Receivable. The Auditor shall determine the specific
identity of, and the gross amount of, all unpaid accounts receivable of the
Company as of the Closing (“2007 Accounts Receivable”). For purposes of this
Section 1.4, retainage shall not be deemed to be an account receivable unless
and until such retainage has been invoiced as a collectible receivable.
 
(ii) Final Working Capital Adjustment. The Auditor will also determine the
Working Capital as of the Closing Date (the “Final Closing Working Capital”). If
the Final Closing Working Capital is less than $1,592,000 (the “Original
Estimated Working Capital”), the then principal balance of the Promissory Note
shall be reduced by the difference between the Final Closing Working Capital and
the Original Estimated Working Capital. The Purchase Price shall be
correspondingly reduced. If the Final Closing Working Capital is equal to or
greater than the Original Estimated Working Capital, there will be no adjustment
to the Promissory Note or the Purchase Price. The term “Working Capital” shall
be the Company’s current assets, less the Company’s current liabilities. The
phrase “current assets” shall be assets that are readily convertible, in the
opinion of the Auditor, to cash within twelve (12) months of the Closing, and
the phrase “current liabilities” shall be debts that, in the opinion of the
Auditor, are likely to paid within twelve (12) months of the Closing.
 
(iii) Accounts Receivable Adjustment. As promptly as practicable following
December 31, 2008, the Parties will determine the amount of 2007 Accounts
Receivable that were collected during the 12 month period following the Closing
(the “2007 A/R Collections”). The sum resulting by deducting the 2007 A/R
Collections from the 2007 Accounts Receivable is the “A/R Adjustment.” The then
outstanding principal balance of the Promissory Note shall be reduced by the
full amount of the A/R Adjustment. After the A/R Adjustment has been calculated,
and applied to the Promissory Note, the remaining uncollected 2007 Accounts
Receivable shall be assigned to the Seller Representative.
 
(iv) Backlog Adjustment. As promptly as practicable after the Closing Date, the
Auditor will determine the backlog of the Company on the Closing Date (“Closing
Backlog”). If the Closing Backlog is greater than $7,100,000, then any net
reduction to the Purchase Price required pursuant to Sections 1.4(a)(i), (ii)
and (iii) above will be offset by the amount resulting from the following
formula, but not to exceed $100,000:

2

--------------------------------------------------------------------------------



(Closing Backlog - $7,100,000) x 0.025.


(v) Accounting Treatments, Processes, and Procedures. Subject to determinations
made by the Company’s auditor, Buyer shall not cause or permit the Company,
after the Closing Date, to change, modify, or alter its internal accounting
treatments, processes, and procedures in any way which are inconsistent with the
Company’s internal accounting treatments, processes, and procedures before the
Closing Date. Subject to determinations made by the Company’s auditor, all
audits of the Company’s financial records, contemplated in this Section 1.4,
shall be conducted on the basis of the Company’s pre- and post-Closing Date
treatments, processes, and procedures being as similar as is reasonably
possible.
 
(vi) Closing Costs. All Closing Costs of the Company will be expensed by
Company. All Closing Costs of the Company that are paid or accrued as of Closing
will be added back to the calculation of Working Capital in an aggregate amount
not to exceed $30,000.00. “Closing Costs” shall include only the accounting and
legal fees incurred by Company (not Seller) directly related to the Closing of
this Transaction. As an example (without limiting the forgoing) representation
of the interests of the Seller in the drafting of the Definitive Agreement (and
other documents related to the Transaction), and the commissions of Joe
Valentine are not Closing Costs of the Company.
 
(b) Alternative Determination. If the Auditor is unable to complete any
calculation or determination required by this Section 1.4, such calculation or
determination will instead be made by mutual agreement of the Purchaser and the
Seller.
 
(c) Notice of Adjustment. Prior to making any adjustment set forth in Section
1.4(a), the Purchaser will provide the Seller Representative written notice of
such adjustment (the “Closing Adjustment”), including a calculation of how the
adjustment was determined, and a reasonable opportunity to respond to same.
 
(d) Final Determination; Notice of Dispute. A Closing Adjustment proposed by
Purchaser in accordance with Section 1.4(c) will be final, conclusive and
binding on the Seller unless the Seller Representative provides a written notice
(a “Dispute Notice”) to Purchaser within thirty (30) Business Days following the
Seller Representative’s receipt of the Closing Adjustment, setting forth in
reasonable detail (a) any item of the Closing Adjustment which the Seller
Representative believes is incorrect and (b) the Seller Representative’s
alternative calculation of (or the Seller Representative’s identification of a
suspected defect in) the Closing Adjustment. Any item or amount to which no
dispute is raised in the Dispute Notice will be final, conclusive and binding on
the Seller. Any Dispute Notice must specify, with reasonable particularity, all
facts that form the basis of such disagreements and all statements by Persons
and documents relied upon by the Seller Representative as forming the basis of
such disagreement.

3

--------------------------------------------------------------------------------



(e) Dispute Resolution. If Seller Representative delivers a Dispute Notice, the
Purchaser and the Seller Representative will attempt to resolve the matters
raised in the Dispute Notice in good faith for no less than twenty (20) Business
Days following delivery of the Dispute Notice (the “Resolution Period”). If the
Purchaser and the Seller Representative cannot reach agreement regarding the
matters raised in such Dispute Notice during the Resolution Period, then either
the Purchaser or the Seller Representative may provide written notice to the
other within twenty (20) Business Days following the end of the Resolution
Period that it elects to submit the disputed items to a nationally recognized
independent accounting firm chosen jointly by the Purchaser and the Seller
Representative (the “Referee”). Notwithstanding anything contained herein to the
contrary, the Referee shall have no current or prior (within three (3) years)
business relationship with the Purchaser, the Seller, or with any Affiliate of
Purchaser or Seller. In the event that the Purchaser and the Seller
Representative are unable to mutually agree on the choice of the Referee, within
ten (10) Business Days of receipt by the non-moving party of the written notice
contemplated above, then the Purchaser and the Seller Representative shall
submit to one another, in writing, the names of their respective nominated
Referees and said nominated Referees shall select a third nationally recognized
independent accounting firm to serve as the Referee contemplated herein. The
Referee will promptly review only those items and amounts specifically set forth
and objected to in the Dispute Notice and resolve the dispute with respect to
each such specific item and amount in accordance with GAAP. In no event shall
the decision of the Referee provide for a calculation that is (i) more favorable
to the Purchaser than a calculation shown in the Closing Adjustment or (ii) more
favorable to the Seller than (x) a calculation shown in the Seller
Representative’s alternative calculation thereof shown in the Dispute Notice or
(y) the calculation thereof that results from the suspected defect identified by
the Seller Representative in the Dispute Notice. Each of the parties to this
Agreement agrees to use its commercially reasonable efforts to cooperate with
the Referee (including through the provision to the Referee of necessary
documentation and, in the case of the Seller Representative, the names of all
Persons whose statements are specified on the Dispute Notice as forming the
basis for the Seller Representative’s disagreement with any item of a Closing
Adjustment) and to cause the Referee to resolve any dispute no later than thirty
(30) Business Days after selection of the Referee, and the decision of the
Referee shall be final, conclusive and binding on the parties. The Referee shall
allocate its costs and expenses equally between (i) the Purchaser and (ii) the
Seller (which shall be allocated among the Persons making up the Seller in
accordance with their equity ownership percentages in the Company immediately
prior to the Closing).
 
ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Persons constituting the Seller jointly and severally represent and warrant
to the Purchaser that the statements contained in this Article II are true and
correct, except as set forth in the schedules attached to this Agreement, which
will be arranged to correspond to the numbered subsections contained in this
Article II. Except for Section 2.1 each reference to “Company” or “Company
Contract” in this Article II, includes Com-Tec California, LP.
 
Section 2.1. Organization and Units of the Company.
 
(a) The Company is a limited liability company, duly organized, validly existing
and in good standing under the laws of the State of Wisconsin. The Company is
duly qualified or authorized to do business as a foreign entity, and is current
with respect to all filings required by the Wisconsin Department of Financial
Institutions, under the laws of the State of Wisconsin. The Company has full
power and authority to own, lease and operate its properties and to conduct the
portion of the Business conducted by it.
 
(b) The Seller has delivered to the Purchaser true, correct and complete copies
of the Company’s Charter Documents.

4

--------------------------------------------------------------------------------



(c) As of the date hereof, the Company has one hundred (100) units of ownership
issued and outstanding, all of which have been validly issued, are fully paid
and non-assessable and were not issued in violation of any preemptive rights.
There are no options, warrants, calls, subscriptions, conversion or other
rights, agreements or commitments obligating the Company to issue any additional
units of ownership or any other securities convertible into, exchangeable for or
evidencing the right to subscribe for any units of ownership of the Company. The
Seller owns the Units of record and beneficially, free and clear of any
Encumbrance. Upon sale of the Units and delivery of certificates (or other
transfer documents included in the Seller Documents) therefor to the Purchaser
hereunder, the Purchaser will acquire the legal and beneficial interests in the
Units, free and clear of any Encumbrance and subject to no legal or equitable
restrictions of any kind.
 
Section 2.2. Enforceability. Each of the Company and the Seller has full power
and authority to execute and deliver this Agreement and each of the other
agreements, certificates and instruments to be executed in connection with or
pursuant to this Agreement (collectively, and together with this Agreement, the
“Seller Documents”), to perform its respective obligations under the Seller
Documents and to consummate the transactions contemplated by the Seller
Documents. The execution and delivery by the Seller of the Seller Documents, the
performance by the Seller of its obligations under the Seller Documents and the
consummation by the Seller of the transactions contemplated by the Seller
Documents have been duly authorized by all necessary action on the part of
Seller. This Agreement has been duly and validly executed and delivered by the
Seller and constitutes the legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms. As of the Closing,
the other Seller Documents will be duly and validly executed and delivered by
the Seller that is a party thereto and, upon such execution and delivery, will
constitute the legal, valid and binding obligations of the Seller enforceable
against the Seller in accordance with their respective terms.
 
Section 2.3. No Conflicts. The execution and delivery by the Seller of the
Seller Documents, the performance by the Seller of its obligations under the
Seller Documents and the consummation by the Seller of the transactions
contemplated by the Seller Documents do not, and will not,
 
(a) violate any provision of Law or any Permit;
 
(b) violate any provision of the Charter Documents of the Company;
 
(c) require any consent, waiver, approval, registration, order, action or
authorization of, declaration or filing with or notification to, any
Governmental Authority or other Person (whether pursuant to a Contract or
otherwise), other than a consent, waiver, approval, authorization, declaration,
filing or notification that has been obtained or made prior to the execution and
delivery by the Seller of this Agreement;
 
(d) violate, conflict with, constitute a default under or breach any term,
condition or provision of any Seller Contract, Company Contract, or Order
(whether with the passage of time, the giving of notice or otherwise);
 
(e) result in the termination of, give rise to a right of termination or
cancellation of or accelerate the performance required pursuant to any Company
Contract (whether with the passage of time, the giving of notice or otherwise);
or
 
(f) result in the creation of any Encumbrance with respect to any of the
Company’s assets.

5

--------------------------------------------------------------------------------



Section 2.4. Financial Statements. The Seller has previously provided to the
Purchaser the unaudited consolidated balance sheets of the Company as of June
30, 2007, and the related unaudited statements of operations for the six
(6)-month period then ended (the “Financial Statements”). The Financial
Statements present fairly the financial position of the Company (or their
respective predecessors) and the results of operations as of the dates and for
the periods therein specified, and have been prepared in accordance with GAAP
consistently applied throughout the periods involved, subject, in the case of
interim Financial Statements to normal year-end adjustments in an amount and of
a character not materially inconsistent with prior periods. The Financial
Statements do not contain any items of a special or nonrecurring nature, except
as expressly stated therein. The Financial Statements have been prepared from
the books and records of the Company, which accurately and fairly reflect the
consolidated financial condition and results of operations of the Company as of
the respective dates thereof and for the periods indicated.
 
Section 2.5. Undisclosed Liabilities. The Company has no Liabilities other than
(a) as set forth or reflected on the Balance Sheet and (b) current liabilities
incurred in the Ordinary Course of Business since the Balance Sheet Date.
 
Section 2.6. Absence of Certain Developments. Since the Balance Sheet Date, the
Company has operated the Business in the Ordinary Course of Business, and the
Company has incurred no Liabilities other than in the Ordinary Course of
Business and there has not been:
 
(a) any Material Adverse Change, or the occurrence of any event that could
reasonably be expected to result in a Material Adverse Change;
 
(b) any change, not disclosed in the Financial Statements, in the accounting
methods, practices or principles or cash management practices of the Company;
 
(c) any revaluation by the Company of any of its assets, including without
limitation the write-down or write-off of notes, accounts receivable or
inventory, other than in the Ordinary Course of Business;
 
(d) any sale, assignment, transfer, distribution, mortgage or pledge of any of
the properties or assets of Seller, except sales of inventory in the Ordinary
Course of Business, or the placement of any Encumbrance on any of the properties
or assets of the Company;
 
(e) any known failure to use commercially reasonable efforts to preserve the
Business, to keep available to the Business the services of its key employees
and to preserve for the Business the goodwill of its suppliers, franchisees,
customers and others having business relations with it;
 
(f) any breach or default (or event that with notice or lapse of time would
constitute a breach or default), acceleration, termination (or threatened
termination), modification or cancellation of any Company Contract by any party
(including the Company );
 
(g) except as set forth on Schedule 2.6(g), any Contract entered into by the
Company that (i) is not terminable upon thirty (30) days or less notice or
(ii) involves the payment or receipt by the Company of more than $25,000;
 
(h) any (i) increase in the compensation payable or to become payable by the
Company to any of its employees, including without limitation any bonuses other
than a three percent (3%) across the board raise given to all of the Company’s
employees in 2007; (ii) adoption, amendment or increase in the coverage or
benefits available under any Employee Benefit Plan or Benefit Arrangement or
(iii) amendment or execution of any employment, deferred compensation,
severance, consulting, non-competition, employee retention plan or similar
agreement to which the Company is a party or involving an employee of the
Company (other than employment terminable at will without penalty);

6

--------------------------------------------------------------------------------



(i) any termination of employment (whether voluntary or involuntary) of, or
receipt or expectation of receipt of any resignation by, any key employee of the
Business, or any termination of employment (whether voluntary of involuntary) of
employees of the Business materially in excess of historical attrition in
personnel;
 
(j) except as set forth on Schedule 2.6(j), any transaction between the Company
and a Related Party;
 
(k) any cancellations or waivers of any claims or rights of the Company of
material value;
 
(l) any execution of capital leases by the Company;
 
(m) any other transaction, agreement or commitment entered into or affecting the
Business or the assets of the Company not made in the Ordinary Course of
Business; or
 
(n) any agreement or understanding to do, or resulting in, any of the foregoing.
 
Section 2.7. Assets.
 
(a) Except as set forth on Schedule 2.7(a), the Company has good and marketable
title to all of the assets and properties used by the Company in the conduct of
the Business and necessary to conduct the Business as presently conducted, free
and clear of all Encumbrances.
 
(b) No part of the Business and no asset, right or interest related to or
employed in or reasonably necessary for the conduct of the Business is owned or
held by any Person other than the Company.
 
(c) To the best of Seller’s knowledge, the assets of the Company are in good
condition and repair, ordinary wear and tear excepted, and (where applicable)
are in good working order and have been properly and regularly maintained.
 
(d) The Seller does not own, or have any interests in or rights with respect to,
any real property other than the real property listed on Schedule 2.7(d) (the
“Leased Properties”). With respect to the Leased Properties:
 
(i) There are presently no pending or threatened condemnation actions or special
assessments of any nature on the Leased Properties or any part thereof, the
Seller has received no notice of any condemnation actions or special assessments
being contemplated, and Seller does not have any knowledge of any being
contemplated. The Company has received no request, written or otherwise, from
any Governmental Authority with regard to dedication of the Leased Properties or
any part thereof;
 
(ii) The Company has received no notice of, and has no other knowledge or
information of, any pending or contemplated change in any regulation or private
restriction applicable to the Leased Properties or any part thereof, of any
pending or threatened judicial or administrative action by adjacent landowners
or other Persons or of any natural or artificial condition adversely affecting
the Leased Properties or any part thereof.

7

--------------------------------------------------------------------------------



(iii) Seller has not been served with notice of any pending Legal Proceeding
against or relating to any portion of the Leased Properties and, to the best of
Seller’s knowledge, there is no Legal Proceeding threatened against or relating
to any portion of the Leased Properties;
 
(iv) Except as set forth on Schedule 2.7(d)(iv), there are no attachments,
executions or assignments for the benefit of creditors or voluntary or
involuntary proceedings in bankruptcy or under any other debtor relief Laws
contemplated by a pending or threatened action or suit against the Seller or the
Leased Properties;
 
(v) No Person has, or at the Closing Date shall have, any right or option to
acquire all or any portion of the Leased Properties; and
 
(vi) No portion of the Leased Properties shall be subject at the Closing Date to
any agreement (written or oral), except the applicable lease.
 
Section 2.8. Contracts.
 
(a) Schedule 2.8(a) contains a correct and complete list of each Company
Contract, including without limitation each Company Contract of the following
types:
 
(i) Leases of real property;
 
(ii) Leases of personal property, whether capital leases, operating leases or
conditional sales agreements;
 
(iii) Contracts for employment or consulting services and Contracts relating to
the termination of severance of employment or consulting services (including any
Contract in which Seller is the beneficiary of a non-competition or similar
covenant or agreement);
 
(iv) Contracts for the provision of services and/or the sale of goods;
 
(v) Licenses and other Contracts relating to Intellectual Property; and
 
(b) Each Company Contract is a valid and binding agreement of the Company and
the other party to such agreement, is in full force and effect and enforceable
against each party thereto in accordance with its terms. There has been no
breach or default by any party (or event that with the passage of time, the
giving of notice or both would constitute a breach or default) under any Company
Contract. The Company has performed all of the obligations required to be
performed by it under each Company Contract and is not in receipt of any notice
of termination or written claim of default under any such Company Contract. No
party to any Company Contract has threatened to, or notified the Company or the
Seller of any intention to, terminate or materially alter its relationship with
the Business as a result of this Agreement or the consummation of the
transactions contemplated hereby. To the Seller’s knowledge, no party to a
Company Contract intends to alter its relationship with the Company as a result
of or in connection with the transactions contemplated by this Agreement. The
Seller has previously provided to the Purchaser a true and correct copy of the
written Company Contracts set forth on Schedule 2.8(b), together with all
amendments, waivers or other changes thereto.

8

--------------------------------------------------------------------------------



(c) The Company is not a party to, and no asset or property of the Company is
bound by, any of the following types of Contracts:
 
(i) Contracts (including mortgages) pursuant to which any assets or properties
of Seller are subject to any Encumbrance;
 
(ii) Contracts pursuant to which the Company is obligated to provide
indemnification to any Third Party, except for such Contracts entered into in
the Ordinary Course of Business;
 
(iii) Contracts (including consent decrees) that impose (or could by their terms
impose) any material restrictions on the Company with respect to its
geographical area of operations or scope or type of business;
 
(iv) Contracts between the Company, on the one hand, and any Related Party, on
the other hand (other than Contracts for employment or consulting services
listed on Schedule 2.8(a)); and
 
(v) Contracts not entered into in the Ordinary Course of Business.
 
Section 2.9.  Accounts Receivable. All accounts receivable of the Company are
reflected in the Balance Sheet or arose in the Ordinary Course of Business since
the Balance Sheet Date. All of such accounts receivable (net of any allowance
for doubtful accounts reflected in the Balance Sheet) are fully collectible in
the Ordinary Course of Business and without recourse to any legal proceeding.
 
Section 2.10. Intellectual Property.
 
(a) Extent of and Title to Intellectual Property. All of the Intellectual
Property that is or has been used, held for use or is reasonably necessary for
use in the Business shall be referred to herein as the “Business Intellectual
Property”. The Company possesses and either owns, is licensed under or has the
valid right to use all of the Business Intellectual Property. The Business
Intellectual Property owned by the Company (the “Owned Intellectual Property”)
is not subject to any outstanding option, license or agreement of any kind, and
is owned free and clear of all Encumbrances. All Business Intellectual Property
licensed to the Company (the “Licensed Intellectual Property”) has been licensed
pursuant to agreements (the “Licenses”) that are set forth on Schedule 2.10(a).
All Business Intellectual Property that is neither Owned Intellectual Property
nor Licensed Intellectual Property is in the public domain. Not later than 5
days prior to the Closing, Company shall deliver to Purchaser a written list of
all Business Intellectual Property (which is not in the public domain) including
but not limited to software, and the design, circuit board plot files, gerber
files, schematics and mask works related to integrated circuit boards
manufactured by third parties for the benefit of Company.
 
(b) Registered Intellectual Property. Schedule 2.10(b) sets forth a correct and
complete list of all of the following Business Intellectual Property as of the
date of this Agreement, and indicates whether it is Owned Intellectual Property
or Licensed Intellectual Property: (a) trademark and service mark registrations
and pending applications for registration; (b) patents and pending patent
applications; (c) copyright registrations and pending applications for
registration and (d) tradenames. All of the Business Intellectual Property
issued by, registered with, or filed with a U.S. or foreign patent, trademark or
copyright office has been duly issued by, registered with or duly filed in such
office, as the case may be, and has been properly processed, maintained and
renewed in accordance with all applicable provisions of applicable law in the
applicable country.

9

--------------------------------------------------------------------------------



(c) No Restrictions on Transfer. No Business Intellectual Property is subject to
any outstanding Order, Contract or other Liability restricting in any manner the
use thereof by the Company.
 
(d) No Infringement by Third Parties. To the best of Seller’s knowledge, there
is no unauthorized use, infringement or misappropriation of any Business
Intellectual Property by any Person, including without limitation any current or
former director, officer, employee, consultant or other agent of the Company.
 
(e) No Infringement by the Company. No Person has asserted, or threatened to
assert, any Claim with respect to the Business Intellectual Property, including
any Claim of ownership of or infringement by the Business Intellectual Property.
There is no reasonable basis for any bona fide Claim (i) to the effect that the
Business as presently conducted infringes, violates or misappropriates any
Intellectual Property of any other Person; or (ii) challenging the ownership,
validity, enforceability or effectiveness of any of the Business Intellectual
Property or any License.
 
(f) Safeguards Taken. The Company has not taken, or failed to take, any action
that would preclude or hinder the protection or enforcement of the Business
Intellectual Property.
 
(g) No Competitive Intellectual Property. No director, officer, employee,
consultant or other agent of the Company owns any rights in Intellectual
Property that are directly or indirectly competitive with those owned or to be
used by the Business or derived from or in connection with the conduct of the
Business.
 
Section 2.11. Insurance. All of the material properties of the Company are
insured for the benefit of the Company, and will be so insured through the
Closing Date, in amounts and against risks customary in similar businesses for
similar properties.
 
Section 2.12. Employees.
 
(a) Schedule 2.12(a) lists the name and address of each officer and employee of
the Company and each consultant to the Company not terminable at will. Schedule
2.12(a) also sets forth, for each such Person, their date of employment, current
job title or relationship to the Company, the aggregate annual cash compensation
paid to such person by the Company, a description of all bonus or benefit plans
applicable to such person and the date and amount of their last increase in
compensation.
 
(b) Except as set forth on Schedule 2.12(b), the Company is not a party to any
labor, union or collective bargaining agreement and there are no labor, union or
collective bargaining agreements that pertain to any employee of the Company.
There is no organizing activity (including any demand for recognition or
certification proceeding pending with the National Labor Relations Board)
involving any employees of the Company by any labor organization or group of
employees presently pending or threatened. No strike, work stoppage, lockout,
labor grievance or other labor dispute is presently pending or threatened
against the Company, and no such strike, work stoppage, lockout, labor grievance
or other labor dispute has occurred since May 17, 2004.

10

--------------------------------------------------------------------------------



(c) Except as set forth on Schedule 2.12(b), the Company does not have any oral
or written agreements or understandings to provide their employees pay raises,
bonuses, stock options or other compensation benefits.
 
(d) The Company does not have any employment agreements with their employees.
 
Section 2.13. Employee Benefits.
 
(a) Schedule 2.13(a) sets forth all material, written “employee benefit plans,”
as defined in Section 3(3) of ERISA, maintained by the Company or to which the
Company contributed or is obligated to contribute for current or former
employees (the “Employee Benefit Plans”). Schedule 2.13(a) lists each Company
Contract providing for employment or severance, each plan or arrangement
providing for insurance coverage, severance, termination or similar coverage and
all written compensation policies and practices maintained by the Seller
covering any employee or former employee that is not an Employee Benefit Plan (a
“Benefit Arrangement”).
 
(b) True, correct and complete copies of the following documents, with respect
to each Employee Benefit Plan, have been made available or delivered to the
Purchaser by the Seller: (i) any plans and related trust documents, and
amendments thereto; (ii) the most recent Form 5500; (iii) the last Internal
Revenue Service determination letter, if applicable; (iv) summary plan
descriptions and (v) the last actuarial valuation if the plan is a “defined
benefit plan,” as defined in Section 3(35) of ERISA.
 
(c) The Employee Benefit Plans intended to qualify under Section 401 of the Code
and the trusts maintained pursuant thereto are exempt from federal income
taxation under Section 501 of the Code, and nothing has occurred with respect to
the operation of the Employee Benefit Plans that could cause the loss of such
qualification or exemption or the imposition of any liability, penalty or tax
under ERISA or the Code.
 
(d) The Employee Benefit Plans have been operated and maintained in accordance
with their terms and with all provisions of the Code, ERISA (including the rules
and regulations thereunder) and other Laws.
 
(e) Each Employee Benefit Plan and Benefit Arrangement could be terminated as of
the Closing Date with no liability to the Company, the Business or the
Purchaser.
 
(f) No Employee Benefit Plan is a multiemployer plan, as defined in Section
3(37) of ERISA (a “Multiemployer Plan”).
 
(g) The Company does not maintain and has no obligation to contribute to (or any
other liability with respect to) any funded or unfunded Employee Benefit Plan
that provides post-retirement health, accident or life insurance benefits to
current or former employees, current or former independent contractors, current
or future retirees, their spouses, dependents or beneficiaries, other than
limited health benefits required to be provided to former employees, their
spouses and other dependents under Code Section 4980B.

11

--------------------------------------------------------------------------------



(h) As of the Closing Date, none of the employee pension plans (as defined in
Section 3(2) of ERISA) of the Company (“Employee Pension Plans”) have incurred
any “accumulated funding deficiency” as such term is defined in Section 302 of
ERISA or Section 412 of the Code, whether or not waived, and no proceeding by
the PBGC to terminate any such Employee Pension Plan has been instituted or
threatened. The Company has not incurred any liability to the PBGC, the Internal
Revenue Service, the Department of Labor, any other governmental agency, any
Multiemployer Plan or any Person with respect to any Employee Benefit Plan
currently or previously maintained by members of the “controlled group of
companies,” as such term is defined in Section 414 of the Code, that includes
the Company that has not been satisfied in full, and no condition exists that
presents a material risk to Seller of incurring such a liability, other than
liability for premiums due the PBGC.
 
Section 2.14. Compliance with Law. Company (a) is, and at all times has been, in
compliance with all regulations with respect to the Business, and (b) has
otherwise complied with, in all material respects, all other applicable Laws
relating to the conduct of the Business, including without limitation all
applicable Laws relating to occupational health and safety, product quality and
safety and employment and labor matters.
 
Section 2.15. Permits. To the best of Seller’s knowledge, Company has all
Permits necessary for the conduct of the Business as currently conducted. To the
best of Seller’s knowledge, all such Permits are in full force and effect and,
to the best of Seller’s knowledge, the Company is in compliance with the
requirements of all such Permits. Each such Permit is described in Schedule
2.15. No loss or expiration of any Permit is pending, threatened or reasonably
foreseeable, other than expiration of Permits that may be renewed in the
Ordinary Course of Business without lapsing.
 
Section 2.16. Environmental Matters.
 
(a) Legal Compliance. To the best of Seller’s knowledge, the Business is now and
has always been conducted in compliance with all Environmental Laws. The Company
has never generated, produced, used, stored, transported, processed, released or
disposed of any Hazardous Materials, in any quantity, except, to the best of
Seller’s knowledge, in compliance with all Environmental Laws.
 
(b) Absence of Certain Hazardous Materials. To the best of Seller’s knowledge,
none of the real property owned, leased or used in the Business contains any
Hazardous Materials in amounts exceeding the levels permitted by Environmental
Laws. There is no asbestos present in any of the assets of the Company or in any
of the real property owned, leased or used in the Business by the Company, and
no asbestos has been removed from any of the Company’s assets or any such real
property.
 
(c) No Claims or Proceedings. The Company is not subject to any pending Claim or
Legal Proceeding investigating, asserting or alleging the violation of any
Environmental Law. Neither the Company, nor any of its properties and assets,
are subject to any Liability relating to any Claim or Legal Proceeding, any
settlement thereof or any Order asserted, arising under or relating to any
Environmental Law. To the best of Seller’s knowledge, there are no environmental
conditions regarding the Business or the assets of the Company that could
reasonably be anticipated to (i) form the basis of any Claim against the
Business, the Company’s assets or Company, or (ii) cause the Business or the
Company’s assets to be subject to any restriction on ownership, occupancy, use
or transfer under any Environmental Law.

12

--------------------------------------------------------------------------------



(d) No Notices or Threats of Liability. The Company has not received any notice,
demand letter or request for information from any Governmental Authority or
other Person indicating, asserting or alleging that Company is, may be, has or
may have violated any Environmental Law, may be liable under any Environmental
Law or may be a potentially responsible party at any Superfund site. No
Governmental Authority or other Person has threatened to initiate any Claim,
Legal Proceeding or investigation relating to the violation or possible
violation of any Environmental Law by the Company.
 
(e) Environmental Reports. No reports have been filed, or are required to be
filed, by the Company relating to the Business or any of its properties or
assets, concerning the release of any Hazardous Material or the threatened or
actual violation of any Environmental Law. All environmental investigations,
studies, audits, tests, reviews and other analyses regarding compliance or
noncompliance with any Environmental Law by the Company, the Business or the
real property owned, leased or used in the Business by the Company have been
delivered to the Purchaser prior to the date hereof.
 
Section 2.17. Legal Proceedings. There are no Legal Proceedings pending or
threatened that question the validity of this Agreement or any action taken or
to be taken by the Seller or the Company in connection with the consummation of
the transactions contemplated by this Agreement. Schedule 2.17 sets forth a true
and correct list of all Legal Proceedings pending or, as of the date of this
Agreement, threatened against Seller, the Company, the Business or any of the
Company’s assets, whether at law or in equity. None of the Seller, the Company,
the Business and the Company’s assets are subject to or bound by any Order
currently in effect.
 
Section 2.18. Taxes.
 
(a) The Company has (i) duly and timely filed (or there has been filed on its
behalf) with the appropriate taxing authorities all Tax Returns required to be
filed by it; (ii) timely paid (or there has been paid on its behalf) all Taxes
due or claimed to be due from it by any taxing authority; (iii) timely and fully
paid, to all relevant taxing authorities, all estimated payments of Taxes of the
Company, including but not limited to all quarterly estimated payments of Taxes.
There are no liens for Taxes upon the assets or properties of Seller except for
statutory liens for current Taxes not yet due.
 
(b) All Tax Returns previously prepared are, correct and complete in all
material respects.
 
(c) Company has complied in all material respects with all applicable laws,
rules and regulations relating to the payment and withholding of Taxes
(including, without limitation, withholding of Taxes pursuant to Sections 1441
and 1442 of the Code or similar provisions under any foreign laws) and have,
within the time and manner prescribed by law, withheld and paid over to the
proper Governmental Authorities all amounts required to be withheld and paid
over under all applicable laws.
 
(d) No federal, state, local or foreign audits or other administrative
proceedings or court proceedings (“Audits”) exist or have been initiated with
regard to any Taxes or Tax Returns of the Company, and the Company has not
received any notice that such an Audit is pending or threatened with respect to
any the Company due from or with respect to the Company or any Tax Return filed
by or with respect to Seller.

13

--------------------------------------------------------------------------------



Section 2.19. Related Party Transactions. There are no intercompany receivables
or payables between the Company, on the one hand, and any Related Party, on the
other hand, except as reflected in the Financial Statements.
 
Section 2.20. Assumed Names. Schedule 2.20 sets forth a list of all assumed
names under which the Company operates any portion of the Business and all
jurisdictions in which any of the assumed names are registered.
 
Section 2.21. Subsidiaries and Investments. Except as set forth on Schedule
2.21, the Company does not own, directly or indirectly, any stock, partnership
interest or joint venture interest in, or any security or debt or equity
interest issued by, any Person, or any option or right to acquire any of the
foregoing.
 
Section 2.22. Brokers’ Fees. Neither the Seller nor the Company has any
liability or obligation to pay any fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement other than
fees payable to Joseph L. Valentine of Bidco Acquisitions & Divestitures as to
which the Seller is solely responsible.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby represents and warrants to the Seller that:
 
Section 3.1. Organization. The Purchaser is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Delaware.
The Purchaser is duly qualified or authorized to do business as a foreign
corporation, and is in good standing, under the laws of each other jurisdiction
where the failure to be so qualified would have a Material Adverse Effect on the
Purchaser. The Purchaser has full corporate power and authority to own, lease
and operate its properties and to conduct its business as presently conducted.
 
Section 3.2. Enforceability. The Purchaser has full corporate power and
authority to execute and deliver this Agreement and each of the other
agreements, certificates and instruments to be executed by the Purchaser in
connection with or pursuant to this Agreement (collectively, and together with
this Agreement, the “Purchaser Documents”), to perform its obligations under the
Purchaser Documents and to consummate the transactions contemplated by this
Agreement. The execution and delivery by the Purchaser of the Purchaser
Documents, the performance by the Purchaser of its obligations under the
Purchaser Documents and the consummation by the Purchaser of the transactions
contemplated by the Purchaser Documents have been duly authorized by all
necessary corporate action. This Agreement has been duly and validly executed
and delivered by the Purchaser and constitutes the legal, valid and binding
obligation of the Purchaser enforceable against the Purchaser in accordance with
its terms. As of the Closing, the other Purchaser Documents will be duly and
validly executed and delivered by the Purchaser and, upon such execution and
delivery, will constitute the legal, valid and binding obligations of the
Purchaser enforceable against the Purchaser in accordance with their respective
terms.
 
Section 3.3. No Conflicts. The execution and delivery by the Purchaser of the
Purchaser Documents, the performance by the Purchaser of its obligations under
the Purchaser Documents and the consummation by the Purchaser of the
transactions contemplated by the Purchaser Documents do not, and will not, (a)
violate any provision of Law, (b) violate any provision of the Charter Documents
of the Purchaser or (c) require any consent, waiver, approval or authorization
of, declaration or filing with or notification to any Governmental Authority or
other Person (whether pursuant to a Contract or otherwise), other than a
consent, waiver, approval, authorization, declaration, filing or notification
that has been obtained or made prior to the execution and delivery by the
Purchaser of this Agreement.

14

--------------------------------------------------------------------------------



Section 3.4. Legal Proceedings. There are no Legal Proceedings pending or
threatened that question the validity of this Agreement or any action taken or
to be taken by the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.
 
Section 3.5. Financial Information. The Purchaser has caused to be delivered to
the Seller, the consolidated balance sheet of Argyle Security, Inc. (“Argyle”),
as of July 31, 2007, prepared by the accounting firm of Ernst & Young, LLP (the
“Argyle Balance Sheet”). The Argyle Balance Sheet represents fairly the
financial position of Argyle, and its indicated Affiliates, and the results of
their operations as of the dates and for the periods therein specified, and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved. The Argyle Balance Sheet does not contain any items of a
special or nonrecurring nature, except as expressly stated therein. The Argyle
Balance Sheet has been prepared from the books and records of the entities
referenced therein, which accurately and fairly reflect the consolidated
financial condition and results of the operations of Argyle and its indicated
Affiliates, as of the respective dates thereof and for the periods indicated.
 
Section 3.6. Undisclosed Liabilities. To the best of Seller’s knowledge, Argyle
and its indicated Affiliates have no Liabilities other than (a) as set forth or
reflected on the Argyle Balance Sheet and (b) current liabilities incurred in
the Ordinary Course of Business since the Argyle Balance Sheet Date.
 
Section 3.7. Absence of Certain Developments. Since the end of the period
covered by the Argyle Balance Sheet Date, Argyle and its indicated Affiliates
have operated their business in the Ordinary Course of Business, and to the best
of Purchaser’s knowledge, they have incurred no Liabilities other than in the
Ordinary Course of Business and there has not been:
 
(a) any Material Adverse Change, or to the best of Purchaser’s knowledge, the
occurrence of any event that could reasonably be expected to result in a
Material Adverse Change;
 
(b) any change, not disclosed in the Argyle Balance Sheet, in the accounting
methods, practices or principles or cash management practices of the Company;
 
(c) any revaluation by Argyle and its indicated Affiliates of any of their
assets, including without limitation the write-down or write-off of notes,
accounts receivable or inventory, other than in the Ordinary Course of Business;
 
(d) any sale, assignment, transfer, distribution, mortgage or pledge of any of
the properties or assets of Argyle and its indicated Affiliates, except sales of
inventory in the Ordinary Course of Business, or the placement of any
Encumbrance on any of the properties or assets of Argyle and its indicated
Affiliates;
 
(e) any other transaction, agreement or commitment entered into or affecting the
business of Argyle and its indicated Affiliates or the assets of Argyle and its
indicated Affiliates not made in the Ordinary Course of their business; or
 
(f) any agreement or understanding to do, or resulting in, any of the foregoing.

15

--------------------------------------------------------------------------------


 
ARTICLE IV.
COVENANTS
 
Section 4.1. Conduct of the Business Pending the Closing. Except as otherwise
expressly contemplated by this Agreement or with the prior written consent of
the Purchaser, from the date hereof until the Closing Date, the Seller will (and
will cause the Company to):
 
(a) operate the Business in the Ordinary Course of Business to the best of their
ability and not engage in any transaction outside of the Ordinary Course of
Business;
 
(b) provide the Purchaser with unaudited consolidated balance sheets of the
Seller and its subsidiaries as of the last day of each month between the
Effective Date and the Closing, and the related unaudited statements of
operations, cash flows and members’ equity for the year-to-date period then
ended, no later than thirty (30) days after the end of each such month;
 
(c) use commercially reasonable efforts to preserve the Business, to keep
available the services of key employees and to preserve for the Business the
goodwill of its suppliers, franchisees, customers and others having business
relations with the Company;
 
(d) maintain proper and adequate staffing levels in accordance with Law and
historical methods of operation;
 
(e) maintain product prices;
 
(f) maintain the books and records of the Company in the usual, regular and
ordinary manner;
 
(g) maintain in full force and effect all Permits and not sell, transfer,
license or otherwise dispose of any material rights or interests under any
Permits;
 
(h) operate the Business in compliance with all applicable Permits and all
applicable Laws, including all local licensing requirements and local health and
fire regulations;
 
(i) keep all of the Company’s assets of insurable character insured in
accordance with industry custom and consistent with past practice;
 
(j) consult with the Purchaser regarding all material developments, transactions
and proposals relating to the Business or the Company;
 
(k) promptly notify the Purchaser of (i) any Material Adverse Change, (ii) any
physical inventory discrepancy in excess of $10,000 relating to the Business,
(iii) any theft, condemnation or eminent domain proceeding or material damage,
destruction or casualty loss affecting any asset or property of the Company,
whether or not covered by insurance, (iv) any breach or default (or event that
with notice or lapse of time would constitute a breach or default),
acceleration, termination (or threatened termination), modification or
cancellation of any Company Contract by any party (including by the Company),
(v) the termination of employment (whether voluntary or involuntary) of any
officer or key employee of the Business or the termination of employment
(whether voluntary of involuntary) of employees of the Business materially in
excess of historical attrition in personnel, (vi) any Legal Proceeding commenced
by or against the Company and (vii) any Legal Proceeding commenced, or
threatened against, the Company or the Seller relating to the transactions
contemplated by this Agreement;

16

--------------------------------------------------------------------------------



(l) not enter into any Company Contract that (i) is not terminable upon thirty
(30) days or less notice or (ii) involves the payment or receipt by the Company
of more than $25,000;
 
(m) not enter into, modify or terminate (other than by reason of the expiration
thereof) any labor or collective bargaining agreement or, through negotiation or
otherwise, make any commitment or incur any Liability to any labor organization
with respect to the Company;
 
(n) not incur or become subject to, or agree to incur or become subject to, any
Liability of the Company except (i) normal trade or business obligations
(including Company Contracts) incurred in the Ordinary Course of Business and
(ii) obligations under Company Contracts in effect on the date hereof;
 
(o) not, without fair consideration, cancel or compromise any material Liability
or Claim of the Company or waive or release any material right related to the
Business or the Company’s assets;
 
(p) not breach or default (or take any action that with notice or lapse of time
would constitute a breach or default), accelerate, terminate (or threaten
termination), cancel or amend any Company Contract;
 
(q) not change accounting principles or methods or cash management practices
(including the collection of receivables, payment of payables, maintenance of
inventory control and pricing and credit practices) of the Company, except as
required by Section 4.1(r), by law or as a result of any mandatory change in
accounting standards;
 
(r) expense (and not capitalize) all purchases of equipment, supplies and
fixtures (except where the size of the purchase requires it to be capitalized
pursuant to GAAP and notice of such treatment is provided to the Purchaser prior
to such purchase) of the Company;
 
(s) not make any Tax election or settle or compromise any Tax liability with
respect to the Company;
 
(t) not make any loans, advances or capital contributions from the Company to,
or investments by the Company in, any other Person;
 
(u) not engage in any transactions between the Company and any Related Party;
 
(v) not increase the aggregate compensation payable or to become payable to any
person, including employees, consultants and members of the Company,
inconsistent with the past practices of the Company;
 
(w) not pay any dividends, bonuses or other cash or property to any person,
including employees, consultants and members of the Company, inconsistent with
the past practices of the Company;
 
(x) not (i) increase the coverage or benefits available under (or create any new
or otherwise amend) any Employee Benefit Plan or Benefit Arrangement or (ii)
enter into any employment, deferred compensation, severance, consulting,
non-competition, employee retention plan or similar agreement (or amend any such
existing plan or agreement) involving a director, officer or employee of the
Company in the capacity of director, officer or employee of the Company (other
than employment terminable at will without penalty or as required to satisfy the
condition set forth in Section 5.7);

17

--------------------------------------------------------------------------------



(y) not terminate the employment of any officer or key employee of the Business
or terminate the employment of employees of the Business materially in excess of
historical attrition in personnel;
 
(z) not subject any of the Company’s assets to any Encumbrance;
 
(aa) not make any payment or transfer of assets (including without limitation
any repayment of indebtedness) of the Company to or for the benefit of any
Related Party, other than compensation and expense reimbursements paid in the
Ordinary Course of Business;
 
(bb) not transfer, issue, sell or dispose of shares of capital stock, units of
ownership or other securities of the Company or grant options, warrants, calls
or other rights to purchase or otherwise acquire such capital stock or other
securities;
 
(cc) not consolidate with, or merge with or into, any Person;
 
(dd) not acquire (except for purchases of inventory in the Ordinary Course of
Business) any Company assets and not sell, assign, transfer, convey, lease or
otherwise dispose of any of the Company’s assets, whether or not reflected in
the Financial Statements (except for sales of inventory for fair consideration
in the Ordinary Course of Business);
 
(ee) not take any action that would cause any representation or warranty set
forth in Article II to be untrue and incorrect as of the date when made or
(except in the case of representations and warranties made as of a specific
date) as of any future date; and
 
(ff) not agree to (i) do anything prohibited by this Section 4.1 or (ii) refrain
from doing anything required by this Section 4.1.
 
Section 4.2. Acquisition Proposals. The Seller will not (and will not permit the
Company or any of their respective Related Parties, agents or representatives
to), directly or indirectly, initiate, solicit or encourage any third party to
make, or facilitate (including by the provision of information regarding the
Seller or the Business), entertain, discuss or negotiate, or endorse, accept or
enter into any agreement with respect to, any proposal for an Acquisition. The
Seller will promptly notify the Purchaser of all relevant terms of any inquiry
or proposal received by them or any Related Party, or any of their agents or
representatives relating to an Acquisition and, if such inquiry or proposal is
in writing, the Seller will promptly deliver a copy of such inquiry or proposal
to the Purchaser.
 
Section 4.3. Cooperation to Effect Closing.
 
(a) Affirmative Covenant. The Seller and the Purchaser will each cooperate and
use its respective commercially reasonable efforts to fulfill the conditions
precedent to the obligations of the other parties to effect the transactions
contemplated by this Agreement, including without limitation securing as
promptly as practicable all consents, approvals, waivers and authorizations
required in connection with the transactions contemplated by this Agreement and
necessary to assign to the Purchaser all of the Units or any claim, right or
benefit arising thereunder or resulting therefrom. Each party will promptly
notify the others upon its discovery or determination that any consent from a
Governmental Authority is required for the consummation of the transactions
contemplated by this Agreement. The Seller will provide monthly financial
statements to the Purchaser as soon as reasonably practicable after the end of
each calendar month following the Effective Date (“Monthly Financial
Statements”). Such Monthly Financial Statements shall meet the same standards as
those applicable to the Financial Statements, as set forth in Section 2.4
hereof.

18

--------------------------------------------------------------------------------



(b) Negative Covenant. The Seller and the Purchaser each agree not to take any
action that would cause the conditions precedent to the obligations of the other
parties to effect the transactions contemplated by this Agreement not to be
fulfilled, including without limitation by taking or causing to be taken any
action that would cause the representations and warranties set forth in this
Agreement not to be true and correct as of the Closing.
 
Section 4.4. Access to Information. Prior to the Closing Date, the Purchaser
will be entitled, through its authorized officers, employees and representatives
(including, without limitation, its legal counsel, accountants, investment
bankers and other representatives) (collectively, the “Purchaser
Representatives”), to (a) have reasonable access to the Company’s directors,
officers, employees, agents, assets and properties and all relevant books,
records and documents of or relating to the Company or the Business, (b) such
information, financial records and other documents relating to the Company and
the Business as any Purchaser Representative may request, (c) make extracts and
copies of any such books, records, documents and information and (d) have
reasonable access to the Company’s accountants, auditors, customers and
suppliers for consultation or verification of any information. The Purchaser’s
investigation and examination will be conducted during regular business hours,
under reasonable circumstances and upon reasonable prior notice to the Seller.
 
Section 4.5. Confidentiality. From and after the Closing, the Seller will, and
will cause their Related Parties over whom they have control, and agents and
representatives to: (a) maintain the confidentiality of the Business Information
(as defined below), using procedures no less rigorous than those used to protect
and preserve the confidentiality of their own proprietary information and
(b) not, directly or indirectly, (i) transfer or disclose any Business
Information to any Third Party; (ii) use any Business Information; or (iii) take
any other action with respect to the Business Information that is inconsistent
with the confidential and proprietary nature thereof. “Business Information”
means all information and materials relating to the Company or the Business,
whether in oral, written, graphic or machine-readable form, that is proprietary
in nature, including without limitation all specifications, user, operations or
systems manuals, diagrams, graphs, models, sketches, technical data, research,
business or financial information, plans, strategies, forecasts, forecast
assumptions, business practices, marketing information and material, customer
names, proprietary ideas, concepts, know-how, methodologies and all other
information related to the Company or the Business; provided, however, that
“Business Information” will not include any of the foregoing that is then in the
public domain.
 
Section 4.6. Public Announcements. None of the Seller, the Purchaser or their
respective agents and representatives will issue any press release or public
announcement concerning this Agreement or the transactions contemplated by this
Agreement without obtaining the prior written approval of the other parties to
this Agreement, unless otherwise required by Law, including any public
disclosure which counsel advises should be made in order to comply with Law.
Prior to making any such public disclosure, the disclosing parties will give the
other parties a copy of the proposed disclosure, the reasons such disclosure is
required by Law, the time and place the disclosure will be made and reasonable
opportunity to comment on the same. Notwithstanding the foregoing, the Seller
hereby acknowledges that the Purchaser is a wholly owned subsidiary of a
publicly traded company and, as such, certain timely public disclosures by the
Purchaser may be required. The Seller hereby approves the disclosures the
Purchaser may from time to time make in compliance with those disclosure
obligations.

19

--------------------------------------------------------------------------------



Section 4.7. Further Assurances. At or following the Closing, and without
further consideration, the Seller will execute and deliver to the Purchaser such
further instruments of conveyance and transfer as the Purchaser may reasonably
request in order to more effectively convey and transfer the Units to the
Purchaser and to put the Purchaser in operational control of the Company and the
Business, or for aiding, assisting, collecting and reducing to possession any of
the Company’s assets or exercising any rights with respect thereto. Each party
to this Agreement agrees to execute any and all documents and to perform such
other acts as may be necessary or expedient to further the purposes of this
Agreement and the transactions contemplated hereby.
 
Section 4.8. Assistance with Permits and Filings. The Seller will furnish the
Purchaser with all information concerning the Company or the Business that is
required for inclusion in any application or filing made by the Purchaser to any
Governmental Authority in connection with the transactions contemplated by this
Agreement. The Seller will use commercially reasonable efforts to assist the
Purchaser in obtaining any Permits, or any consents to assignment related
thereto, that the Purchaser will require in connection with the continued
operation of the Company and the Business after the Closing.
 
Section 4.9. Employee Benefit Retention. The Purchaser shall, at its option
(i) cause the Company to continue the Company’s existing employee health
insurance plan for a period of at least ninety (90) days after the Closing Date;
(ii) pay the costs of the Company’s employees’ payments under the Consolidated
Omnibus Budget Reconciliation Act of 1985 for a period of at least ninety (90)
days after the Closing Date; or (iii) cause the Company to provide a health care
insurance plan for the employees of Company that is similar to the health
insurance plan provided to the employees of Purchaser.
 
Section 4.10. Supplemental Disclosure. The Seller will promptly supplement or
amend each of the Schedules to this Agreement with respect to any matter that
arises or is discovered after the date hereof that, if existing or known on the
date hereof, would have been required to be set forth or listed in such
Schedules.
 
Section 4.11. Payment of Notes and Release of Liens At the Closing, Purchaser
shall provide to Seller, written confirmation, satisfactory to Seller and
Seller’s counsel, that the all principal and accrued but unpaid interest due and
owing by the Company to Nicolet National Bank, Green Bay, Wisconsin, relating to
the two (2) promissory notes of Company dated January 9, 2007, in the original
principal amounts of $2,000,000 and $500,000 respectively (with a current
aggregate balance due of approximately $953,000.00) shall been paid in full, and
all Encumbrances upon the assets of the Company securing such notes, shall have
been released.
 
ARTICLE V.
CONDITIONS PRECEDENT TO THE PURCHASER’S OBLIGATIONS
 
The obligation of the Purchaser to consummate the purchase of the Units on the
Closing Date is, at the option of the Purchaser, subject to the satisfaction of
the following conditions (any or all of which may be waived by the Purchaser at
or prior to the Closing):
 
Section 5.1. Representations, Warranties and Covenants.
 
(a) All representations and warranties of the Seller contained in this Agreement
must be true and correct in all material respects at and as of the Closing Date
with the same effect as though those representations and warranties had been
made again at and as of the Closing Date, except to the extent that certain of
such representations and warranties are made as of or through a specified date
(which representations and warranties must continue on the Closing Date to be
true and correct in all material respects as of or through the specified date).

20

--------------------------------------------------------------------------------



(b) The Seller must have performed and complied, in all material respects, with
all obligations and covenants required by this Agreement to be performed or
complied with by them on or prior to the Closing Date.
 
Section 5.2. Litigation. No Legal Proceeding before any federal or state court
or other Governmental Authority may have been instituted and be pending by any
Person or been threatened by any Governmental Authority that (a) has or may have
the effect of making illegal, impeding or otherwise restraining or prohibiting
any of the transactions contemplated by this Agreement, (b) seeks to obtain
damages in respect of the transactions contemplated by this Agreement or (c)
could result in the disposition of any assets or operations of the Purchaser or
its Affiliates or the Company or the imposition of any restriction on the manner
in which the Purchaser or its Affiliates or the Company conduct their
operations.
 
Section 5.3. Material Adverse Change. There must not have been a Material
Adverse Change since the Balance Sheet Date.
 
Section 5.4. (Intentionally left blank)
 
Section 5.5. Consents. All consents, approvals, orders or authorizations of
Governmental Authorities and other Persons (whether pursuant to Permits,
Contracts or otherwise) necessary for the consummation of the transactions
contemplated by this Agreement (including, without limitation, all consents or
approvals by such directors, managers, general partners, or lenders of the
Purchaser’s Affiliates as may be necessary for the consummation of the
transactions contemplated by this Agreement) must have been obtained and all
notices to Governmental Authorities and other Persons (whether pursuant to
Permits, Contracts or otherwise) necessary for the consummation of the
transactions contemplated by this Agreement must have been given.
 
Section 5.6. Due Diligence. The Purchaser must have (a) completed its due
diligence investigation of the Company, the Business and the Company’s assets
(including legal, accounting, environmental and engineering matters) and the
results of such investigation must have been satisfactory to the Purchaser, in
its sole discretion, and (b) had the opportunity to discuss the Company’s
business relationship with the Customers and the substance of such discussions
must have been satisfactory to the Purchaser, in its sole discretion.
 
Section 5.7. Non-Competition Agreement. The Seller and those Company’s employees
identified on Schedule 5.7 must have entered into a Non-competition Agreement
(the “Non-Competition Agreement”) with the Purchaser in the form attached hereto
as Exhibit C.
 
Section 5.8. Closing Deliveries. The Seller must have delivered (or caused to be
delivered) to the Purchaser each of the following:
 
(a) one or more certificates representing the Units, duly endorsed for transfer
or accompanied by stock powers duly executed in blank, and any other documents
that are necessary to transfer to Purchaser good title to all such Units, free
and clear of any Lien and subject to no legal or equitable restrictions of any
kind (collectively, the “Conveyance Agreements”);
 
(b) a certificate (dated the Closing Date and in form and substance reasonably
satisfactory to the Purchaser) in the form attached hereto as Exhibit D-1,
executed on behalf of the Company, certifying as to the fulfillment of the
conditions set forth in Section 5.1 and a certificate (dated the Closing Date
and in form and substance reasonably satisfactory to the Purchaser) in the form
attached hereto as Exhibit D-2, executed on behalf of the Seller, certifying as
to the fulfillment of the conditions set forth in Section 5.1;

21

--------------------------------------------------------------------------------



(c) receipts for the Cash Purchase Price paid to Seller at the Closing;
 
(d) all Business Information in the possession of the Seller, the Company or any
of their Related Persons, agents or representatives;
 
(e) an original Non-Competition Agreement executed by the Seller for the benefit
of the Purchaser, in the form attached hereto as Exhibit C; and


(f) an original Lease executed by the Seller, in the form attached hereto as
Exhibit J; and


(g) an original Subordination Agreement executed by the Seller, substantially in
the form of Exhibit K, which is provided as a specimen.


(h) one or more certificates representing the entire ownership interest in
Com-Tec California, LP (and all other subsidiaries owned in whole or part by the
Company), duly endorsed for transfer or accompanied by stock powers duly
executed in blank, and any other documents that are necessary to transfer to
Purchaser, or its designee, good title to all such ownership interests, free and
clear of any Lien and subject to no legal or equitable restrictions of any kind
(also included within the term “Conveyance Agreements”);


Section 5.9. Additional Matters. The Purchaser must have received such
additional documents, instruments or items of information reasonably requested
by it in respect of any aspect or consequence of the transactions contemplated
by this Agreement. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement or by the other agreements referred to in this
Agreement must be reasonably satisfactory in form and substance to the
Purchaser.
 
ARTICLE VI.
CONDITIONS PRECEDENT TO THE SELLER’S OBLIGATIONS
 
The obligations of the Seller to consummate the sale, transfer and assignment to
the Purchaser of the Units on the Closing Date is, at the option of the Seller
Representative, subject to the satisfaction of the following conditions (any or
all of which may be waived by the Seller Representative at or prior to the
Closing):
 
Section 6.1. Representations, Warranties and Covenants.
 
(a) All representations and warranties of the Purchaser contained in this
Agreement must be true and correct in all material respects at and as of the
Closing Date with the same effect as though those representations and warranties
had been made again and as of the Closing Date.
 
(b) The Purchaser must have performed and complied, in all material respects,
with all obligations and covenants required by this Agreement to be performed or
complied with by the Purchaser on or prior to the Closing Date.

22

--------------------------------------------------------------------------------



Section 6.2. Litigation. No Legal Proceeding before any federal or state court
or other Governmental Authority may have been instituted and be pending by any
Governmental Authority that has or would have the effect of making illegal,
impeding or otherwise restraining or prohibiting any of the transactions
contemplated by this Agreement.
 
Section 6.3. Closing Deliveries. The Purchaser must have delivered (or caused to
be delivered) to the Seller each of the following:
 
(a) the Cash Purchase Price by wire transfer of immediately available funds to
an account or accounts designated in writing by the Seller Representative;
 
(b) executed originals of the Conveyance Agreements to the extent any such
Conveyance Agreements are required to be executed by the Purchaser;
 
(c) an executed original of the Promissory Note;
 
(d) an original General Business Security Agreement executed by ISI Controls,
Ltd,. for the benefit of Seller in the form attached hereto as Exhibit E;
 
(e) an original General Business Security Agreement executed by ISI Security
Group, Inc. for the benefit of Seller in the form attached hereto as Exhibit F;
 
(f) an original General Business Security Agreement executed by Argyle Security,
Inc. for the benefit of Seller in the form attached hereto as Exhibit G;
 
(g) an original guaranty agreement executed by ISI Security Group, Inc. for the
benefit of the Seller in the form attached hereto as Exhibit H;
 
(h) an original guaranty agreement executed by Argyle Security, Inc. for the
benefit of the Seller in the form attached hereto as Exhibit I;
 
(i) an original Subordination Agreement executed by the Purchaser, substantially
in the form of Exhibit K, which is provided as a specimen;
 
(j) a certificate (dated the Closing Date and in form and substance reasonably
satisfactory to the Seller Representative) executed, on behalf of the Purchaser,
by an officer of the Purchaser certifying as to the fulfillment of the
conditions set forth in Section 6.1 and
 
(k) the documentation required by Section 4.11.
 
(l) an original Lease executed by the Purchaser, in the form attached hereto as
Exhibit J.
 
Section 6.4. Additional Matters. The Seller must have received such additional
documents, instruments or items of information reasonably requested by it in
respect of any aspect or consequence of the transactions contemplated by this
Agreement. All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the transactions contemplated by this
Agreement or by the other agreements referred to in this Agreement must be
reasonably satisfactory in form and substance to the Seller.

23

--------------------------------------------------------------------------------


 
ARTICLE VII.
TERMINATION
 
Section 7.1. Termination. This Agreement may be terminated prior to or in the
absence of the Closing as follows:
 
(a) by the written agreement of the Purchaser and the Seller;
 
(b) by either the Purchaser or the Seller if a final nonappealable Order is in
effect restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement;
 
(c) by the Purchaser, if Seller materially breaches any representation,
warranty, covenant or agreement set forth in this Agreement or in any instrument
executed in connection with the transactions contemplated by this Agreement that
would be reasonably likely to prevent the Closing from occurring in accordance
with this Agreement on or before the Closing Deadline;
 
(d) by the Purchaser, if the Closing Date does not occur on or before the
Closing Deadline, unless the failure of such occurrence is due to the failure of
the Purchaser to perform or observe its agreements as set forth in this
Agreement required to be performed or observed on or before the Closing Date;
 
(e) by the Seller, if the Purchaser materially breaches any representation,
warranty, covenant or agreement set forth in this Agreement or in any instrument
executed in connection with the transactions contemplated by this Agreement that
would be reasonably likely to prevent the Closing from occurring in accordance
with this Agreement on or before the Closing Deadline;
 
(f) by the Seller, if the Closing Date does not occur on or before the Closing
Deadline, unless the failure of such occurrence is due to the failure of the
Seller to perform or observe their agreements as set forth in this Agreement
required to be performed or observed on or before the Closing Date; and
 
(g) by the Purchaser, pursuant to Section 7.3.
 
(h) by either Party, pursuant to Section 7.4


Section 7.2. Effect of Termination. If this Agreement is terminated in
accordance with Section 7.1, and the transactions contemplated by this Agreement
are not consummated, this Agreement will become null and void and of no further
force and effect, except (a) for this Section 7.2, (b) for the provisions of
Section 4.5, Section 7.3 (if applicable), Section 7.4 and Section 12.8 and (c)
that the termination of this Agreement for any cause will not relieve any party
to this Agreement from any liability that at the time of termination had already
accrued to any other party to this Agreement or that thereafter may accrue in
respect of any act or omission of such party prior to such termination.
 
Section 7.3. Special Purchaser Termination Rights. The Purchaser may terminate
this Agreement at any time without any liability accruing for such termination
(“Termination for Cause”): (i) upon the filing or threat of filing of a Legal
Proceeding against Seller relating to the transactions contemplated by this
Agreement, (ii) if a substantial casualty occurs with respect to any material
physical facilities of the Seller, (iii) if negative publicity occurs with
respect to the Seller or the Business which a person could reasonably believe
would have a material adverse effect on the Business after the closing date,
(iv) the Seller is found by a Governmental Authority to have violated any
material term of a Permit, (v) if any Governmental Authority initiates an
investigation or Legal Proceeding against Seller or the Business, (vi) if there
is any material inaccuracy in the Financial Statements, the financial statements
provided pursuant to Section 4.1(b) or other material business records of the
Seller or the Business.

24

--------------------------------------------------------------------------------



Section 7.4. Termination Without Cause. Either Party may terminate this
Agreement at any time without any liability accruing for such termination
(“Termination without Cause”) at any time prior to the Closing, upon written
notice to the other Party, and such Termination without Cause shall be effective
immediately upon receipt of such notice or upon the effective date for such
Termination without Cause stated in such notice whichever is later.
 
Section 7.5. Return of Confidential Information. If this Agreement is terminated
in accordance with Section 7.1 or 7.4, and the transactions contemplated by this
Agreement are not consummated, (a) the Purchaser will (and will cause each of
its Related Persons, agents and representatives to) return to the Seller or
destroy all confidential or proprietary information of the Seller or the Company
in their possession and certify such return or destruction to the Seller and (b)
the Seller will (and will cause each of their Related Persons, agents and
representatives to) return to the Purchaser or destroy all confidential or
proprietary information of the Purchaser in their possession and certify such
return or destruction to the Purchaser.
 
ARTICLE VIII.
INDEMNIFICATION
 
Section 8.1. Indemnification by the Seller. Subject to the other provisions of
this Article VIII, the Persons constituting the Seller will jointly and
severally defend, indemnify and hold the Purchaser and its Affiliates,
shareholders and beneficial owners (whether direct or indirect), directors,
officers, employees, consultants, agents and representatives (the “Indemnitees”)
harmless from and against any and all Claims and Losses suffered by any
Indemnitee arising from or relating to:
 
(a) any facts that constitute, or any allegations that if true would constitute,
a breach of any representation or warranty made by the Seller in this Agreement
or in any certificate or other document required to be executed and delivered by
the Seller pursuant to this Agreement;
 
(b) any facts that constitute, or any allegations that if true would constitute,
a breach or default in the performance of any covenant, obligation or agreement
of the Seller pursuant to this Agreement or any certificate or other document
required to be executed and delivered by them pursuant to this Agreement;
 
(c) any Claim founded in whole or in part on occurrences preceding the Closing
(including, without limitation, Warranty Claims);
 
(d) any Claim (of any and every nature possible) by an employee of the Company
for any conduct, action or inaction of the Company, Seller or any employee of
the Company, that occurred or caused (in whole or in part), prior to the
Closing, any damage or injury, cost, fine or expense of any nature;
 
(e) any Claim for unpaid taxes or unpaid tax estimates relative to the conduct
of the Company’s business prior to the Closing for so long as the applicable
state and federal statute of limitations apply; and

25

--------------------------------------------------------------------------------



(f) Claims or Losses suffered by Company, Purchaser, or its Affiliates, arising
out of or related to any claim (of any and every nature possible) arising, in
any manner, from any failure of Company to be authorized to conduct business as
a foreign entity prior to the Closing.
 
Section 8.2. Threshold. The rights of the Indemnitees in this Article VIII are
subject to a $100,000 threshold (the “Threshold Amount”). After the Indemnitees
have suffered damages which in the aggregate equal or exceed the Threshold
Amount from Claims or Losses subject to the Seller’s obligations of defense or
indemnity in this Article VIII, the Indemnitees shall be entitled to assert
claims for all damages suffered, including the Threshold Amount.
 
Section 8.3. Materiality. With respect to any claim for indemnification under
this Article VIII relating to a breach (or alleged breach) of a representation
or warranty that contains a materiality qualifier, such materiality qualifier
will be considered for purposes of determining whether a breach of such
representation and warranty has occurred, but such materiality qualifier will
not be considered in determining the amount of the Losses arising out of such
breach.
 
Section 8.4. Survival of Representations and Warranties. The representations and
warranties of the Seller set forth in Article II and in the certificate
delivered to the Purchaser pursuant to Section 6.3(e) will survive the execution
and delivery of this Agreement and the Closing until the three (3) year
anniversary of the Closing, except that (a) the representations and warranties
set forth in Section 2.7(a) will survive indefinitely, (b) if the violation of
any representation or warranty would constitute a violation of any Law, such
representation or warranty will survive until thirty (30) days after expiration
of the statute of limitations applicable to such violation and (c) any
representation or warranty the violation of which is made the basis of a Claim
for indemnification pursuant to this Article VIII will survive until such Claim
is finally resolved if the Purchaser notifies the Seller of such Claim in
reasonable detail prior to the date on which such representation or warranty
would otherwise expire hereunder. No claim for indemnification pursuant to
Section 8.1(a) based on the breach or alleged breach of a representation or
warranty may be asserted by the Purchaser after the date on which such
representation or warranty expires.
 
Section 8.5. Termination of Indemnity Obligations. Any Claim sounding in tort
brought by an Indemnitee against the Seller must be brought within two (2) years
following the date that such Claim arises. Any Claim sounding in breach of
contract brought by an Indemnitee against the Seller must be brought within
three (3) years following the date that such Claim arises. Except as set forth
in Sections 8.4(a), (b), and (c) and notwithstanding anything set forth in this
Agreement to the contrary, the Seller’s obligations of defense and indemnity
under this Article VIII terminate on the third (3rd) anniversary of the Closing
Date.
 
Section 8.6. Notice and Resolution of Claims.
 
(a) Notice. Each Indemnitee must provide reasonably prompt written notice to the
Seller (the “Indemnifying Party”) after obtaining knowledge of any claim that it
may have pursuant to Section 8.1 (whether for its own Losses or in connection
with a Third Party Claim); provided that the failure to provide reasonably
prompt notice will not limit the rights of an Indemnitee to indemnification
hereunder except to the extent that such failure materially increases the dollar
amount of any such claim for indemnification or materially prejudices the
ability of the Indemnifying Party to defend such claim. Such notice will set
forth in reasonable detail the claim and the basis for indemnification.

26

--------------------------------------------------------------------------------



(b) Right to Assume Defense. With respect to a claim for indemnity that arises
from a Third Party Claim, the Indemnifying Party will have thirty (30) days
after receipt of notice to assume the conduct and control of the settlement or
defense of such Third Party Claim, through counsel reasonably acceptable to the
Indemnitee and at the expense of the Indemnifying Party, if (i) the Indemnifying
Party acknowledges its obligation to indemnify the Indemnitee for any Losses
resulting from such Third Party Claim, (ii) the Third Party Claim does not seek
to impose any Liability on the Indemnitee other than for monetary damages and
(iii) the Third Party Claim does not relate to the Indemnitee’s relationship
with its customers or employees. The Indemnitee may participate in such defense
or settlement through its own counsel, but such separate counsel will be at its
own expense unless the conditions set forth above are not satisfied or unless
one or more defenses, claims or counterclaims are available to the Indemnitee
that conflict with one or more defenses, claims or counterclaims available to
the Indemnifying Party. In no event, however, will the Indemnifying Party be
liable for the fees and expenses of more than one separate counsel of the
Indemnitee.
 
(c) Obligations Following Assumption of Defense. If the Indemnifying Party
assumes the defense of a Third Party Claim, it must take all steps necessary to
investigate and defend or settle such Third Party Claim and will hold the
Indemnitee harmless from and against any and all Losses caused by or arising out
of any settlement approved by the Indemnifying Party or any judgment entered in
connection with such Third Party Claim. Without the written consent of the
Indemnitee, the Indemnifying Party will not consent to entry of any judgment or
enter into any settlement that does not include an unconditional and complete
release of the Indemnitee by the claimant or plaintiff making the Third Party
Claim.
 
(d) Failure to Assume Defense. Failure by the Indemnifying Party to notify the
Indemnitee of its election to assume the defense of any Third Party Claim within
thirty (30) days after its receipt of notice thereof pursuant to Section 8.6(a)
will be deemed a waiver by the Indemnifying Party of its right to assume the
defense of such Third Party Claim. In such event, the Indemnitee may defend
against such Third Party Claim in any manner it deems appropriate. The
Indemnitee may settle such Third Party Claim or consent to the entry of any
judgment with respect thereto, provided that it acts in good faith and in a
commercially reasonable manner.
 
Section 8.7. Payment of Indemnity. Upon final agreement by the parties or the
entry of a final, non-appealable order by a court of competent jurisdiction that
an Indemnitee is entitled to indemnification under this Article VIII, the
Indemnifying Party must promptly pay or reimburse, as appropriate, the
Indemnitee for all Losses to which it is entitled to be indemnified hereunder.
If Purchaser seeks to offset the principal balance due on the Promissory Note
for any amount due, owing and unpaid by Seller pursuant to an obligation of
indemnity hereunder, Purchaser must provide Seller with written notice of such
intended offset in the same manner that notice of a Closing Adjustment is to be
provided pursuant to Section 1.4(c), and provisions of Notice of Dispute and
Dispute Resolution set forth in Sections 1.4(d) & (e) shall be applicable to any
such offset.
 
Section 8.8. Indemnification by the Purchaser. Subject to the other provisions
of this Article VIII, the Purchaser and its Affiliates, will jointly and
severally, defend, indemnify, and hold the Seller (the “Seller Indemnitees”)
harmless from and against any and all Claims and Losses suffered by any of
Seller Indemnitees arising out of or related to any claim (of any and every
nature possible) by any construction bonding company of the Company for any
conduct, action, or inaction by the Company or any employee of the Company, that
occurred or caused (in whole or in part) prior to the Closing.
 
Section 8.9. Notice and Resolution of Seller Indemnities Claim.
 
(a) Notice. Each Seller Indemnitee must provide reasonably prompt written notice
to the Purchaser (the “Purchaser Indemnifying Party”) after obtaining knowledge
of any claim that it may have pursuant to Section 8.8 (a “Bond Claim”); provided
that the failure to provide reasonably prompt notice will not limit the rights
of a Seller Indemnitee to indemnification hereunder except to the extent that
such failure materially increases the dollar amount of any such claim for
indemnification or materially prejudices the ability of the Purchaser
Indemnifying Party to defend such claim. Such notice will set forth in
reasonable detail the claim and the basis for indemnification.

27

--------------------------------------------------------------------------------



(b) Right to Assume Defense. With respect to a claim for indemnity that arises
from a Bond Claim, the Purchaser Indemnifying Party will have thirty (30) days
after receipt of notice to assume the conduct and control of the settlement or
defense of such Bond Claim, through counsel reasonably acceptable to the Seller
Indemnitee and at the expense of the Purchaser Indemnifying Party, if (i) the
Purchaser Indemnifying Party acknowledges its obligation to indemnify the Seller
Indemnitee for any Losses resulting from such Bond Claim, and (ii) the Bond
Claim does not seek to impose any Liability on the Seller Indemnitee other than
for monetary damages. The Seller Indemnitee may participate in such defense or
settlement through its own counsel, but such separate counsel will be at its own
expense unless the conditions set forth above are not satisfied or unless one or
more defenses, claims or counterclaims are available to the Seller Indemnitee
that conflict with one or more defenses, claims or counterclaims available to
the Purchaser Indemnifying Party. In no event, however, will the Purchaser
Indemnifying Party be liable for the fees and expenses of more than one separate
counsel of the Seller Indemnitee.
 
(c) Obligations Following Assumption of Defense. If the Purchaser Indemnifying
Party assumes the defense of a Bond Claim, it must take all steps necessary to
investigate and defend or settle such Bond Claim and will hold the Seller
Indemnitee harmless from and against any and all Losses caused by or arising out
of any settlement approved by the Purchaser Indemnifying Party or any judgment
entered in connection with such Bond Claim. Without the written consent of the
Seller Indemnitee, the Purchaser Indemnifying Party will not consent to entry of
any judgment or enter into any settlement that does not include an unconditional
and complete release of the Seller Indemnitee by the claimant or plaintiff
making the Bond Claim.
 
(d) Failure to Assume Defense. Failure by the Purchaser Indemnifying Party to
notify the Seller Indemnitee of its election to assume the defense of any Bond
Claim within thirty (30) days after its receipt of notice thereof pursuant to
Section 8.9(a) will be deemed a waiver by the Purchaser Indemnifying Party of
its right to assume the defense of such Bond Claim. In such event, the Seller
Indemnitee may defend against such Bond Claim in any manner it deems
appropriate. The Seller Indemnitee may settle such Bond Claim or consent to the
entry of any judgment with respect thereto, provided that it acts in good faith
and in a commercially reasonable manner.
 
Section 8.10. Insurance Reimbursement and Tax Consequences. All amounts paid, by
either party, pursuant to the parties’ indemnification obligations set forth in
this Section 8 shall be net of any proceeds received from any insurance
companies relative to the Claim or Loss, and shall further be net of any
beneficial tax consequences, relative to such Claim or Loss, received by the
indemnified party.

28

--------------------------------------------------------------------------------


 
ARTICLE IX.
TAX MATTERS
 
Section 9.1. Cooperation for Certain Tax-Related Matters. The Purchaser and the
Seller will, and will cause their respective representatives and agents to,
provide any requesting party that is a party to this Agreement with such
assistance and documents, without charge, as may be reasonably requested by such
party in connection with (a) the preparation of any Tax Return of or relating to
the Seller, (b) the conduct of any Audit relating to liability for or refunds or
adjustments with respect to Taxes and (c) any other Tax-related matter that is a
subject of this Agreement. Such cooperation and assistance will be provided to
the requesting party promptly upon its request.
 
Section 9.2. Transfer Taxes. Notwithstanding any other provision of this
Agreement to the contrary, the Seller will be liable for and will pay of all
transfer (including real property transfer and documentary), sales, use, gains
(including state and local transfer gains taxes), excise and other transfer of
similar Taxes incurred in connection with the transfer of the Units to the
Purchaser, other than any Taxes based upon or measured by net income
(collectively, “Transfer Taxes”). The Purchaser and the Seller will mutually
cooperate in perfecting any exemption from Transfer Taxes available in
connection with the transactions contemplated by this Agreement and in timely
preparing and filing any Tax Returns required in connection with Transfer Taxes,
provided, however, that in the case of any Tax Return required to be filed by
only one party, such party will not file such Tax Return without the written
consent of the other party, which consent will not be unreasonably withheld,
conditioned or delayed.
 
ARTICLE X.
LEASE AGREEMENT


The Seller and the Purchaser shall enter into the lease agreement, in
substantially the form attached hereto as Exhibit J.
 
ARTICLE XI.
DEFINITIONS
 
Section 11.1. Definitions. As used in this Agreement, the following terms have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
 
“Acquisition” means, other than the transactions contemplated by this Agreement,
(a) a merger, consolidation, share exchange or business combination of the
Company, (b) a sale, lease, exchange, mortgage, pledge, transfer or other
disposition of twenty percent (20%) or more of the assets or profit- or
revenue-generating capacity of the Company, (c) a sale of any of the capital
stock or other equity interests in the Company, (d) a recapitalization
(regardless of the form of transaction by which such recapitalization is
accomplished) of the Company or (e) any other similar transaction involving
Seller or the Company and a Third Party.
 
“Affiliate” means, with respect to a specified Person, any other Person or
member of a group of Person acting together that, directly or indirectly,
through one or more intermediaries, controls, or is controlled by or is under
common control with, the specified Person. As used in this Agreement, the term
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

29

--------------------------------------------------------------------------------



“Balance Sheet” means the balance sheet included in the Financial Statements.
 
“Balance Sheet Date” means the date of the Balance Sheet.
 
“Business Day” means any weekday on which nationally-chartered banks in San
Antonio, Texas are open for business.
 
“Charter Documents” means the certificate of formation and limited liability
company agreement or operating agreement of a limited liability company.
 
“Claim” means any existing or threatened claim, demand, suit, action,
investigation, proceeding or cause of action of any kind or character (in each
case, whether civil, criminal, investigative or administrative and whether made
by a Governmental Authority or any other Person), known or unknown, absolute or
contingent, asserted or unasserted, under any theory, including, without
limitation, contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.
 
“Closing Deadline” means January 31, 2008.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company Contract” means any Contract to which the Company is a party, obligor
or beneficiary or by which any of the properties and assets of the Company is
bound.
 
“Contract” means any written or oral contract, agreement, indenture, note, bond,
loan, instrument, lease, mortgage, license, franchise, obligation, commitment or
other arrangement, agreement or understanding.
 
“Customer” means any Person that has purchased goods or services from the
Company during the twelve (12) month period immediately preceding the date of
this Agreement and/or during the period between the date of this Agreement and
the Closing.
 
“Dollars” means United States Dollars.
 
“Encumbrance” means any encumbrance, security interest, mortgage, deed of trust,
lien, charge, pledge, option, right of first refusal or similar right, easement,
restrictive covenant, Claim or restriction of any kind, including, without
limitation, any restriction on the use, transfer, receipt of income or other
exercise of any attributes of ownership.
 
“Environmental Law” means each present and future Law, Order or Permit
pertaining to (a) public health or safety, (b) the protection, preservation or
restoration of the environment or natural resources or (c) the generation,
production, use, storage, transportation, processing, release or disposal of
Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Financial Statement” is defined in Section 2.4.
 
“GAAP” means generally accepted accounting principles in the United States as in
effect on the date of this Agreement and incorporating management’s estimates
used to prepare Financial Statements applied in a manner consistent with the
Company’s historical accounting and bookkeeping practices and procedures, and
historical financial statements, subject to determinations made by the Company’s
auditor.

30

--------------------------------------------------------------------------------



“Governmental Authority” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, department or instrumentality thereof, or any court
(public or private).
 
“Hazardous Material” means any substance, material, contaminant, pollutant or
waste presently or hereafter listed, defined, designated or classified as
hazardous, toxic, radioactive or dangerous under any Environmental Law or
regulated as such by any Governmental Authority including, without limitation,
any industrial substance, petroleum (or any derivative or by-product thereof),
radon, radioactive material, asbestos (or asbestos containing material), urea
formaldehyde, foam insulation, lead or polychlorinated biphenyls.
 
“Intellectual Property” means all United States and foreign intellectual and
industrial property, including patent applications, patents and any reissues or
reexaminations thereof, trademarks, service marks, trademark/service mark
registrations and applications, brand names, trade names, all other names and
slogans embodying business or product goodwill (or both), copyright
registrations, mask works, copyrights, moral rights of authorship, rights in
designs, trade secrets, technology, inventions, discoveries, improvements,
know-how, proprietary rights, computer software and firmware, internet domain
names, specifications, drawings, designs, formulae, processes, methods,
technical information, confidential and proprietary information, and all other
intellectual and industrial property rights, whether or not subject to statutory
registration or protection.
 
“Law” means any applicable law, statute, code, ordinance, rule or regulation
promulgated by any Governmental Authority, including any policy having the force
and effect of law, any rule of common law and any judicial or administrative
interpretation thereof.
 
“Legal Proceeding” means any judicial, administrative, regulatory or arbitral
proceeding, investigation or inquiry or administrative charge or complaint
pending at law or in equity by or before any Governmental Authority.
 
“Liabilities” means any and all Claims, debts, liabilities and obligations of
any nature whether absolute or contingent, asserted or unasserted, accrued or
unaccrued, liquidated or otherwise.
 
“Losses” means all Liabilities, losses, damages, diminutions in value, costs
(including, without limitation, costs of investigation), fines, fees and
expenses (including reasonable attorneys’ fees incident to any of the
foregoing).
 
“Material Adverse Change” means a material adverse change in the properties,
assets, condition (financial or otherwise), Business, operations or prospects of
the Company taken as a whole, or an increase in Seller’s liabilities, except
trade obligations incurred in the Ordinary Course of Business.
 
“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on the properties, assets, condition (financial or otherwise), business,
operations or prospects of such Person.
 
“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award by a Governmental Authority of competent jurisdiction.
 
“Ordinary Course of Business” means the usual and ordinary course of business
for the Business, consistent with past practice.

31

--------------------------------------------------------------------------------



“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Permit” means any written approval, consent, exemption, franchise, license,
permit, waiver, registration, filing, certificate or other authorization
required by Law to conduct any portion of the Business as currently conducted or
as proposed to be conducted following this transaction, including without
limitation all licenses and local health and fire permits pertaining to the
physical facilities, manufacturing, equipment, staffing and records.
 
“Person” means any natural person, corporation, partnership, firm, joint
venture, limited liability company, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or other legal entity.
 
“Promissory Note” is defined in Section 1.3(b).
 
“Related Parties” means, with respect to any Person, the Affiliates,
shareholders and beneficial owners (whether direct or indirect), directors,
officers, employees and consultants of such Person, and the family members of
each of the foregoing who are natural persons.
 
“Seller Contract” means any Contract to which Seller is a party, obligor or
beneficiary or by which any of the properties and assets of Seller is bound.
 
“Taxes” (including, with correlative meaning, the term “Tax”) means all taxes,
charges, fees, levies, duties, penalties, assessments or other amounts imposed
by or payable to any foreign, federal, state, local or other taxing authority or
agency, including without limitation income, gross receipts, profits, windfall
profits, gains, minimum, alternative minimum, estimated, ad valorem, value
added, severance, stamp, customs, import, export, utility, use, service, excise,
property, sales, transfer, franchise, payroll, withholding, social security,
disability, employment, workers compensation, unemployment compensation and
other taxes, and including any interest, penalties or additions attributable
thereto.
 
“Tax Return” means any return, report, information return or other document
(including any related or supporting information) required to be prepared with
respect to Taxes.
 
“Third Party” means any Person other than the Seller, the Purchaser or any of
their respective Affiliates.
 
“Valuation Periods” means the period from July 1, 2007 to the Closing Date (the
“Working Capital Valuation Period”) and the period from the Closing Date to June
30, 2008 (the “2008 Valuation Period”).
 
“Warranty Claim” means any Claims and Losses arising from or relating to any
breach of any warranty owed for any work performed, goods or services delivered,
or in any way related to any performance of any Company Contract by the Company.
 
ARTICLE XII.
MISCELLANEOUS
 
Section 12.1. Headings. Article and section headings of this Agreement are for
reference purposes only and are to be given no effect in the construction or
interpretation of this Agreement.

32

--------------------------------------------------------------------------------



Section 12.2. Article, Section, Schedule and Exhibit References. Except as
otherwise specifically provided, any reference to any article, section, schedule
or exhibit will be deemed to refer to such article or section of or schedule or
exhibit to this Agreement.
 
Section 12.3. Usage. Whenever the plural form of a word is used in this
Agreement, that word will include the singular form of that word. Whenever the
singular form of a word is used in this Agreement, that word will include the
plural form of that word. The term “or” does not exclude any of the items
described. The term “include,” or any derivative of such term, does not mean
that the items following such term are the only types of such items.
 
Section 12.4. Drafting. Neither this Agreement nor any provision contained in
this Agreement may be interpreted in favor of or against any party hereto
because such party or its legal counsel drafted this Agreement or such
provision.
 
Section 12.5. Entire Agreement. The exhibits and schedules to this Agreement are
hereby incorporated and made a part hereof and are an integral part of this
Agreement. This Agreement (including such exhibits and schedules) represents,
and is intended to be, a complete statement of all of the terms and the
arrangements between the parties to this Agreement with respect to the matters
provided for in this Agreement, supersedes any and all previous oral or written
and all contemporaneous oral agreements, understandings, negotiations and
discussions between the parties to this Agreement with respect to those matters.
 
Section 12.6. GOVERNING LAW; VENUE. THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO
THE PRINCIPLES OF CONFLICTS OF LAWS OR ANY OTHER PRINCIPLE THAT COULD RESULT IN
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION. ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT MUST BE INSTITUTED IN
THE STATE OR FEDERAL COURTS LOCATED IN BEXAR COUNTY, TEXAS, TO THE JURISDICTION
OF WHICH EACH OF THE PARTIES HEREBY EXPRESSLY AND IRREVOCABLY AGREES TO SUBMIT.
THE PARTIES AGREE TO ENTER INTO MEDIATION PRIOR TO TRIAL IN ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT. THE PARTIES HEREBY
WAIVE ANY RIGHT TO A JURY TRIAL IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT.
 
Section 12.7. Specific Performance. The Purchaser and the Seller each
acknowledge and agree that the breach of this Agreement would cause irreparable
damage to one or more of the other parties and that such other party or parties
will not have an adequate remedy at law. Therefore, the obligations of the
Purchaser and the Seller under this Agreement will be enforceable by a decree of
specific performance issued by any court of competent jurisdiction, and
appropriate injunctive relief may be applied for and granted in connection
therewith. However, the remedies set forth in ARTICLE VIII, Indemnification,
shall be exclusive remedy that the Parties may pursue for the subject matter
reflected therein.
 
Section 12.8. Expenses.
 
(a) Except as otherwise expressly provided in this Agreement and regardless of
whether the transactions contemplated in this Agreement are consummated, each of
the parties to this Agreement will bear its own expenses (including, without
limitation, fees and disbursements of its counsel, accountants, financial
advisors and other experts), incurred in connection with the preparation,
negotiation, execution, delivery and performance of this Agreement, each of the
other documents and instruments executed in connection with or contemplated by
this Agreement and the consummation of the transactions contemplated by this
Agreement and thereby.

33

--------------------------------------------------------------------------------



(b) If attorneys’ fees or other costs are incurred to secure performance of any
obligation under this Agreement, to establish damages for the breach thereof or
to obtain any other appropriate relief, whether by way of prosecution or
defense, the prevailing party will be entitled to recover reasonable attorneys’
fees and costs incurred in connection therewith.
 
Section 12.9. Notices. All notices, requests, demands, and determinations under
this Agreement (other than routine operational communications), must be in
writing and will be deemed duly given (a) when delivered by hand, (b) one day
after being given to an express courier with a reliable system for tracking
delivery, (c) when sent by confirmed facsimile with a copy sent by another means
specified in this provision or (d) five days after the day of mailing, when
mailed by registered or certified mail, return receipt requested, postage
prepaid, and addressed as set forth below. A party may from time to time change
its address or designee for notification purposes by giving the other written
notice of the new address or designee and the date upon which it will become
effective.
 
If to the Purchaser:                                  ISI Controls, Ltd.
12903 Delivery Drive
San Antonio, TX 78247
Facsimile: (210) 495-5613
Attention: Sam Youngblood
 
with a copy to:
 
K&L Gates
111 Congress Avenue, Suite 900
Austin, Texas 78701
Facsimile: (512) 482-6859
Attention: D. Hull Youngblood, Jr.
 
If to the Seller:                                        c/o Corcoran Glass &
Paint, Inc.
N100 Craftsmen Drive
Greenville, WI 54942
                          Facsimile: (920) 757-9902
Attn: Jeffrey E. Corcoran


with a copy to:
 
Metzler, Timm, Treleven & Hermes, S.C.
222 Cherry Street
Green Bay, WI 54301-4223
Facsimile: (920)435-8866
Attn: David J. Timm


Section 12.10. Severability. The invalidity or unenforceability of any provision
of this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, each of which will remain in full force and effect,
so long as the economic or legal substance of the transactions contemplated by
this Agreement is not affected in a manner materially adverse to any party.

34

--------------------------------------------------------------------------------



Section 12.11. Binding Effect; No Assignment. This Agreement will be binding
upon and inure to the benefit of the parties and their respective successors and
assigns. Nothing in this Agreement will create or be deemed to create any third
party beneficiary rights in any Person not party to this Agreement except to the
extent such obligations are specifically assumed. No assignment of this
Agreement or of any rights or obligations under this Agreement may be made by
any party (by operation of Law or otherwise) without the prior written consent
of each of the other parties to this Agreement and any attempted assignment
without such required consents will be void; provided, however, that the
Purchaser may assign to one or more of its Affiliates any or all of its rights
under this Agreement without the prior written consent of any other party, but
no such assignment by the Purchaser will release the Purchaser from any of its
obligations under this Agreement.
 
Section 12.12. Amendments. This Agreement may be amended, supplemented or
modified, and any provision hereof may be waived, only by written instrument
making specific reference to this Agreement signed by the Purchaser and the
Seller. Except as otherwise provided in this Agreement, no action (other than a
waiver) taken pursuant to this Agreement, including, without limitation, any
investigation by or on behalf of any party, will be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained in this Agreement. The waiver by any
party to this Agreement of a breach of any provision of this Agreement will not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach. Except as otherwise expressly provided
in this Agreement, no failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy under this Agreement will operate as a
waiver thereof, nor will any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.
 
Section 12.13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
Section 12.14. Provisions Concerning the Seller Representative.
 
(a) Appointment. Each Person constituting the Seller hereby appoints the Seller
Representative as the agent, proxy and attorney-in-fact for such Person for all
purposes under this Agreement (including full power and authority to act on the
Seller’s behalf). The action or inaction of the Seller Representative as
contemplated in this Agreement shall bind all of the Persons constituting the
Seller for all purposes of this Agreement, and the Seller may only take action
in respect of this Agreement by and through the Seller Representative. Without
limiting the generality of the foregoing, the Seller Representative will be
authorized to:
 
(i) in connection with the Closing, execute and receive all documents,
instruments, certificates, statements and agreements on behalf of and in the
name of the Seller necessary to effectuate the Closing and consummate the
transactions contemplated hereby;
 
(ii) take all actions on behalf of the Seller with respect to the matters set
forth in Section 1.4;
 
(iii) take all actions on behalf of the Seller in connection with any claims
made under Article VIII to defend or settle such claims, and to make payments in
respect of such claims;

35

--------------------------------------------------------------------------------



(iv) execute and deliver, should it elect to do so in its sole discretion, on
behalf of the Seller, any amendment to this Agreement so long as such amendment
will apply equally to each of the Persons constituting the Seller; and
 
(v) take all other actions to be taken by or on behalf of the Seller and
exercise any and all rights which the Seller are permitted or required to do or
exercise under this Agreement.
 
(b) Liability of the Seller Representative. The Seller Representative will not
be liable to any Person constituting the Seller for any action taken by it in
good faith pursuant to this Agreement, and each such Person will severally, but
not jointly, indemnify the Seller Representative from any Losses arising out of
its serving as the Seller Representative hereunder. The Seller Representative is
serving in that capacity solely for purposes of administrative convenience, and
is not personally liable in such capacity for any of the obligations of the
Seller hereunder, and Buyer agrees that it will not look to the personal assets
of the Seller Representative, acting in such capacity, for the satisfaction of
any obligations to be performed by the Seller hereunder.

36

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties to this Agreement have executed this instrument
as of the date and year first above written.
 

“PURCHASER” ISI Controls, Ltd. By: Metroplex Control Systems, Inc. Its: Sole
General Partner     By:
/s/ Sam Youngblood
Name:
Sam Youngblood
Title:
CEO



“SELLER”:
 
/s/ Jeffrey E. Corcoran
Jeffrey E. Corcoran
 
/s/ Janell D. Corcoran
Janell D. Corcoran




THE SELLER REPRESENTATIVE:     /s/ Jeffrey E. Corcoran

--------------------------------------------------------------------------------

Jeffrey E. Corcoran         The Company is executing this Agreement for the
purpose of Article II.     Com-Tec Security, LLC     By:
/s/ Jeffrey E. Corcoran
 
 Jeffrey E. Corcoran, Manager


37

--------------------------------------------------------------------------------



Annex A
Selling Members


Schedules to the Agreement


Schedule 2.6(g)
List of Contracts


Schedule 2.6(j)
Transactions between Company and a Related Party
 
Schedule 2.7(a)
Untitled Assets
 
Schedule 2.7(d)
Leased Properties
 
Schedule 2.7(d)(iv)
List of Attachments, Executions or Assignments for the benefit of Creditors
 
Schedule 2.8(a)
Company Contracts
 
Schedule 2.8(b)
Selected Company Contracts
 
Schedule 2.10(a)
Intellectual Property
 
Schedule 2.10(b)
Business Intellectual Property
 
Schedule 2.12(a)
List of Names and Addresses of Officers and Employees
 
Schedule 2.12(b)
List of Labor, Union or Collective Bargaining Agreements
 
Schedule 2.13(a)
Employee Benefit Plans

38

--------------------------------------------------------------------------------




Schedule 2.15
Company Permits
 
Schedule 2.17
Pending or Threatened Legal Proceedings
 
Schedule 2.20
Assumed Names
 
Schedule 2.21
Subsidiaries and Investments
 
Schedule 5.7
Company Employees (Employment Agreements)
 
Exhibit A
Promissory Note
 
Exhibit B
(Intentionally Omitted)
 
Exhibit C
Form of Non-Competition Agreement
 
Exhibit D-1
Form of Company Certificate
 
Exhibit D-2
Form of Seller’s Certificate
 
Exhibit E
Form of General Business Security Agreement (ISI Controls, Ltd.)
 
Exhibit F
Form of General Business Security Agreement (ISI Security Group, Inc.)
 
Exhibit G
Form of General Business Security Agreement (Argyle Security, Inc.)

39

--------------------------------------------------------------------------------



Exhibit H
Form of ISI Guaranty
 
Exhibit I
Form of Argyle Guaranty
 
Exhibit J
Lease Agreement
 
Exhibit K
LaSalle Subordination Agreement
(specimen)

40

--------------------------------------------------------------------------------



ANNEX A


Selling Members

1

--------------------------------------------------------------------------------



1. Jeffrey E. Corcoran


2. Janell D. Corcoran

2

--------------------------------------------------------------------------------




Schedules to Unit Purchase Agreement

1

--------------------------------------------------------------------------------


EXHIBIT A


Promissory Note
 
A-1

--------------------------------------------------------------------------------


 
ISI CONTROLS, LTD.
(A TEXAS LIMITED PARTNERSHIP)
 
SUBORDINATED PROMISSORY NOTE


$3,515,000.00
January 31, 2008
 
 
San Antonio, Texas 

 
FOR VALUE RECEIVED, ISI Controls, Ltd. (the “Maker”) promises to pay to JEFFREY
E. CORCORAN and JANELL D. CORCORAN at N100 Craftsmen Drive, Greenville,
Wisconsin, 54942 (“Holder”), owners of all of issued and outstanding units of
ownership of COM-TEC SECURITY, LLC (“COM-TEC”) in lawful money of the United
States of America the principal sum of THREE MILLION FIVE HUNDRED FIFTEEN
THOUSAND DOLLARS ($3,515,000.00), or such lesser amount as shall equal the
outstanding principal amount hereof, together with interest from the date of
this Note on the unpaid principal balance at a rate equal to 7.0% per annum,
computed on the basis of the actual number of days elapsed and a year of 365
days. All unpaid principal, together with any then unpaid and accrued interest
and other amounts payable hereunder, shall be due and payable on the earlier of
(i) April 1, 2011 (the “Maturity Date”), or (ii) when, upon or after the
occurrence of an Event of Default (as defined below), such amounts are declared
due and payable by Holder or made automatically due and payable in accordance
with the terms hereof. Until the Maturity Date, payments shall be due and
payable in accordance with the Payment Schedule attached hereto as Schedule A.
This Note is issued pursuant to the Unit Purchase Agreement effective January
31, 2008 (as previously or hereafter amended, modified or supplemented, the
“Purchase Agreement”) between the Maker and COM-TEC, and is guaranteed by
affiliates of the Maker pursuant to Guaranty Agreements of even date herewith.
Notwithstanding anything to the contrary contained herein, the Note and all
principal and accrued interest shall be due and payable on the Maturity Date.
Unpaid principal and interest bear interest after maturity until paid (whether
by acceleration or lapse of time) at the rate which would otherwise be
applicable, plus five (5) percentage points.
 
The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder, by the acceptance of this Note,
agrees:
 
1. Definitions. As used in this Note, the following capitalized terms have the
following meanings:
 
(a) “Maker” includes the limited partnership initially executing this Note and
any Person which shall succeed to or assume the obligations of the Maker under
this Note.
 
(b) “Event of Default” has the meaning given in Section 5 hereof.
 
(c) “Holder” shall mean the Person specified in the introductory paragraph of
this Note or any Person who shall, at the time, be the registered holder of this
Note.
 
A-2

--------------------------------------------------------------------------------


 
(d) “Purchase Agreement” has the meaning given in the introductory paragraph
hereof.
 
(e) “Obligations” shall mean and include all loans, advances, debts, liabilities
and obligations, howsoever arising, owed by the Maker to Holder of every kind
and description (whether or not evidenced by any note or instrument and whether
or not for the payment of money), now existing or hereafter arising under or
pursuant to the terms of this Note, including, all interest, fees, charges,
expenses, attorneys’ fees and costs and accountants’ fees and costs chargeable
to and payable by the Maker hereunder, in each case, whether direct or indirect,
absolute or contingent, due or to become due, and whether or not arising after
the commencement of a proceeding under Title 11 of the United States Code (11
U.S.C. Section 101 et seq.), as amended from time to time (including
post-petition interest) and whether or not allowed or allowable as a claim in
any such proceeding.
 
(f) “Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock Maker, a limited liability Maker, an
unincorporated association, a joint venture or other entity or a governmental
authority.
 
(g) “Securities Act” shall mean the Securities Act of 1933, as amended.
 
(h) Senior Indebtedness” means, all principal of (and premium, if any) and
interest on all indebtedness of Maker, whether outstanding on the date of this
Note or thereafter created, incurred or assumed, arising only under (i) that
certain Amended and Restated Loan and Security Agreement by and between LaSalle
Bank, NA, and ISI Security Group, Inc. dated as of January 23, 2008, as it has
been and may be amended from time to time, and (ii) that certain Note and
Warrant Purchase Agreement (the “Blair Indebtedness”) by and among William Blair
Mezzanine Capital Fund III, L.P., a Delaware limited partnership, Maker, and
affiliates of Maker party thereto dated as of October 22, 2004, as it has been
and may be amended from time to time (collectively, the “Senior Indebtedness”).
Senior Indebtedness shall include any such indebtedness or any notes or other
evidence of indebtedness issued in exchange for such Senior Indebtedness, or any
indebtedness arising from the satisfaction of such Senior Indebtedness by a
guarantor. No other indebtedness of the Maker shall be considered Senior
Indebtedness.
 
(i) “Subsidiary” shall mean (a) any corporation of which more than 50% of the
issued and outstanding equity securities having ordinary voting power to elect a
majority of the Board of Directors of such corporation is at the time directly
or indirectly owned or controlled by the Maker, (b) any partnership, joint
venture, or other association of which more than 50% of the equity interest
having the power to vote, direct or control the management of such partnership,
joint venture or other association is at the time directly or indirectly owned
and controlled by the Maker, (c) any other entity included in the financial
statements of the Maker on a consolidated basis.
 
2. Interest. Accrued interest on this Note shall be payable in accordance with
Schedule A until the outstanding principal amount hereof shall be paid in full.
Any accrued but unpaid interest on this Note shall be payable at the time this
Note is paid in full.
 
A-3

--------------------------------------------------------------------------------


 
3. Prepayment. Full or partial prepayment of this Note is permitted at any time
without penalty. Unless otherwise agreed to by Lender at the time of payment,
any payment shall be applied first against interest accrued to the date of such
payment and then to principal. In the event of prepayment by Maker, such
principal amounts being paid shall be applied to principal installments due
under this Note in the inverse order in which they are due, and shall not defer
any succeeding installments of principal or interest due hereunder. Maker agrees
not to send Lender payments marked “paid in full,” “without recourse,” or
similar language. If Maker sends such a payment, Lender may accept it without
losing any of Lender’s rights under this Note, and Maker will remain obligated
to pay any further amount owed to Lender.
 
4. Subordination. The indebtedness evidenced by this Note is hereby expressly
subordinated in right of payment to the prior payment in full of all of the
Maker’s Senior Indebtedness, whether now or hereafter existing. Holder hereby
agrees to execute and deliver such documents as may be reasonably requested from
time to time by the Maker or a holder of any Senior Indebtedness, including
customary forms of subordination agreement requested from time to time by a
holder of Senior Indebtedness, in order to implement Section 4 hereof. The Maker
may require that the Holder execute such documents as a condition to the
Holder’s rights hereunder.
 
5. Events of Default. Upon the occurrence of any one or more of the following
events of default:
A. Maker fails to pay any amount when due and such default remains uncured for a
period of five (5) days after written or telephonic (promptly confirmed in
writing) notice thereof has been given to Maker by Lender;
 
B. Any representation or warranty made under this Note or in the Unit Purchase
Agreement, or information provided by Maker to Lender in connection with this
Note or the Unit Purchase Agreement is or was false or fraudulent in any
material respect;
 
C. A material adverse change occurs in Maker’s financial condition;
 
D. Maker fails to timely observe or perform any of the non-monetary covenants or
duties contained in this Note or the Unit Purchase Agreement, and such event
shall remain uncured for a period of fourteen (14) days after written or
telephonic (promptly confirmed in writing) notice thereof has been given to
Maker by Lender;
 
E. Maker fails to timely observe or perform any of the covenants or duties
contained in the Lease Agreement, executed on even date herewith (the “Lease”)
by and between Lender and Maker, which such default shall occur on or before the
second anniversary of the Commencement Date, as defined in the Lease, and such
default under the Lease shall remain uncured for a period fourteen (14) days
after written or telephonic (promptly confirmed in writing) notice thereof has
been given to Maker by Lender;
 
F. Any guaranty of Maker’s obligations under this Note is revoked or becomes
unenforceable for any reason; or
 
A-4

--------------------------------------------------------------------------------


 
G. Maker or a surety or guarantor of this Note ceases to exist;
 
H. An event of default occurs under any agreement securing this Note, and such
event shall remain uncured for a period of fourteen (14) days after written or
telephonic (promptly confirmed in writing) notice thereof has been given to
Maker by Lender;
 
then the unpaid balance and all accrued interest shall, at the option of Lender,
without notice, mature and become immediately payable. The unpaid balance shall
automatically mature and become immediately payable in the event any Maker,
surety, endorser or guarantor becomes the subject of bankruptcy or other
insolvency proceedings. Lender’s receipt of any payment on this Note after the
occurrence of an event of default shall not constitute a waiver of the default
or the Lender’s rights and remedies upon such default.
 
6. Rights of Holder upon Default. Upon the occurrence or existence of any Event
of Default (other than an Event of Default described in Sections 5(b) or 5(c))
and at any time thereafter during the continuance of such Event of Default,
Holder may, by written notice to the Maker, declare all outstanding Obligations
payable by the Maker hereunder to be immediately due and payable without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived. Upon the occurrence or existence of any Event of
Default described in Sections 5(b) and 5(c), immediately and without notice, all
outstanding Obligations payable by the Maker hereunder shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived. In addition
to the foregoing remedies, upon the occurrence or existence of any Event of
Default, Holder may exercise any other right power or remedy permitted to it by
law, either by suit in equity or by action at law, or both, and shall be
entitled to recover all costs, fees and expenses incurred as a result of such
Event of Default, including but not limited to all reasonable attorneys fees.
 
7. Successors and Assigns. Subject to the restrictions on transfer described in
Sections 10 and 11 below, the rights and obligations of the Maker and Holder
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties.
 
8. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Maker and Holder.
 
9.Assignment. With respect to any offer, sale or other disposition of this Note
Holder will give written notice to the Maker prior thereto, describing briefly
the manner thereof, together with, a written opinion of Holder’s counsel, or
other evidence reasonably satisfactory to the Maker, to the effect that such
offer, sale or other distribution may be effected without registration or
qualification (under any federal or state law then in effect). Upon receiving
such written notice and reasonably satisfactory opinion, if so requested, or
other reasonably satisfactory evidence, the Maker, as promptly as practicable,
shall notify Holder that Holder may sell or otherwise dispose of this Note, in
accordance with the terms of the notice delivered to the Maker. If a
determination has been made pursuant to this Section 9 that the opinion of
counsel for Holder, or other evidence, is not reasonably satisfactory to the
Maker, the Maker shall so notify Holder promptly after such determination has
been made, stating with reasonable specificity the reason(s) for such
determination. The Note shall bear the following legend (or a substantially
similar legend) unless in the opinion of counsel for the Maker, such legend is
not required in order to ensure compliance with the Securities Act:
 
A-5

--------------------------------------------------------------------------------




THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE MAKER THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
10. The Maker or Argyle may issue stop transfer instructions to its transfer
agent in connection with such restrictions. Notwithstanding the forgoing, Holder
(or any assignee of the Holder permitted pursuant to the Section 10) may, after
the expiration of six months following the Closing Date of the Purchase
Agreement, transfer or assign all or any portion of this Note, upon 5 days
advance written notice to the Maker, to any of the following entities, without
securing prior approval from the Maker: (i) the Maker; (ii) any affiliate of the
Holder; or (iii) any Immediate Family Member of Holder's assignee. As used
herein the term "Immediate Family Member" shall mean, with respect to a natural
person, any spouse, sibling, or child of such natural person, and any trust,
custodianship, guardianship, family limited partnership or similar entity
created for the primary benefit of one or more of the forgoing individuals..
 
11. Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth below, or at such other address or facsimile number as shall have been
furnished to the receiving party in writing. All such notices and communications
will be deemed effectively given the earlier of (i) when received, (ii) when
delivered personally, (iii) one business day after being delivered by facsimile
or by email (with evidence of delivery or confirmation), (iv) one business day
after being deposited with a reliable overnight courier service, or (v) four
days after being deposited in the U.S. mail, first class with postage prepaid.
 
A-6

--------------------------------------------------------------------------------




If to the Maker:
ISI Controls, Ltd.
 
12903 Delivery Drive
 
San Antonio, TX 78247
 
Attention: Sam Youngblood
 
Facsimile: (210) 495-5613
 
email: syoungblood@isidet.com
   
with a copy to:
K&L Gates
 
111 Congress Avenue, Suite 900
 
Austin, Texas 78701
 
Attention: D. Hull Youngblood, Jr.
 
Facsimile: (512) 482-6859
 
email: hull.youngblood@klgates.com
   
If to Holder:
c/o Corcoran Glass & Paint, Inc.
 
N100 Craftsmen Drive
 
Greenville, WI 54942
 
Attn: Jeffrey E. Corcoran
 
Facsimile: (920) 757-9902
   
with a copy to:
Metzler, Timm, Treleven & Hermes, S.C.
 
222 Cherry Street
 
Green Bay, WI 54301-4223
 
Attn: David J. Timm
 
Facsimile: (920)435-8866

 
12. Usury. In the event any interest is paid on this Note which is deemed to be
in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.
 
13. Waivers. The Maker hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to this instrument.
 
14. Governing Law. This Note shall be governed by and construed in accordance
with the internal laws of the State of Wisconsin. Any proceeding brought
herewith shall be brought in state or federal Court located in Brown County,
Wisconsin, and all parties waive any objections to venue in Brown County,
Wisconsin.
 
15. Subordination Legends.
 
The obligations evidenced hereby are subordinate in the manner and to the extent
set forth in that certain Subordination Agreement (the “Subordination
Agreement”) created as of January 31, 2008, among, without limitation, Jeffrey
Corcoran and Janell Corcoran (“Subordinated Lender”), ISI Controls, Ltd., a
Texas limited partnership and LaSalle Bank National Association, a national
banking association (“Senior Lender”) to the obligations (including interest)
owed by ISI Security Group, Inc., a Delaware corporation, to the holders of all
of the notes issued pursuant to that certain Amended and Restated Loan and
Security Agreement dated as of January 23, 2008, between ISI Security Group,
Inc. and Senior Lender, as such Agreement may be supplemented, modified,
restated or amended from time to time; and each holder hereof, by its acceptance
hereof, shall be bound by the provisions of the Subordination Agreement.
 
A-7

--------------------------------------------------------------------------------


 
The obligations evidenced hereby are subordinate to the obligations (including
interest) owed by Maker and affiliates of Maker to the holders of all of the
notes issued pursuant to that certain Note and Warrant Purchase Agreement by and
among William Blair Mezzanine Capital Fund III, L.P., a Delaware limited
partnership, Maker and affiliates of Maker party thereto dated as of October 22,
2004, as such Agreement may be supplemented, modified, restated or amended from
time to time.
 
[Signature Page Follows]
 
A-8

--------------------------------------------------------------------------------


 
The Maker has caused this Note to be issued as of the date first written above.


MAKER:
ISI Controls, Ltd.
By: Metroplex Control Systems, Inc.
Its: Sole General Partner
 
By:
 
Name: Sam Youngblood
Title: CEO



AGREED AND ACCEPTED BY:
 
HOLDER:
 
Jeffrey E. Corcoran
 
Janell D. Corcoran



[Signature Page to Subordinated Promissory Note]
 

--------------------------------------------------------------------------------


 
Schedule A
 
Payment Schedule
 
1. Interest only payments made for each three-month period beginning on May 1,
2008, and August 1, 2008 as follows:
 
Due Date
 
Amount
 
Ending Prin Bal
 
May 1, 2008
 
$
59,995.75
 
$
3,515,000
 
August 1, 2008
 
$
62,018.08
 
$
3,515,000
 

 
2. A single principal payment of One Hundred Thousand Dollars ($100,000.00)
shall be due and payable on December 15, 2008; and
 
3. Level principal and interest payments in the cumulative amount of $128,058.00
due monthly beginning on the 1st day of August 2008 and continuing monthly
thereafter on the first day of each month for 5 consecutive months, through
December 1, 2008; then level principal and interest payments in the cumulative
amount of $123,748 due monthly beginning on the 1st day of January 2009 and
continuing monthly thereafter on the first day of each month through December 1,
2008, then for 25 consecutive months. The payment schedule for 30 consecutive
months shall be as follows:


-2-

--------------------------------------------------------------------------------


 
Due Date
 
Beginning Balance
 
Interest
 
Payment
 
End Balance
 
 8-1-2008  
 
$
3,515,000
 
$
20,504
 
$
128,058
 
$
3,407,446
 
 9-1-2008  
   
3,407,446
   
19,877
   
128,058
   
3,299,265
 
 10-1-2008 
   
3,299,265
   
19,246
   
128,058
   
3,190,452
 
 11-1-2008 
   
3,190,452
   
18,611
   
128,058
   
3,081,005
 
 12-1-2008 
   
3,081,005
   
17,973
   
128,058
   
2,970,919
 
 12-15-2008* 
   
2,970,919
   
0
   
100,000
   
2,870,919
 
 1-1-2009  
   
2,870,919
   
16,747
   
123,748
 
$
2,763,918
 
 2-1-2009  
   
2,763,918
   
16,123
   
123,748
   
2,656,293
 
 3-1-2009  
   
2,656,293
   
15,495
   
123,748
   
2,548,041
 
 4-1-2009  
   
2,548,041
   
14,864
   
123,748
   
2,439,157
 
 5-1-2009  
   
2,439,157
   
14,228
   
123,748
   
2,329,637
 
 6-1-2009  
   
2,329,637
   
13,590
   
123,748
   
2,219,479
 
 7-1-2009  
   
2,219,479
   
12,947
   
123,748
   
2,108,678
 
 8-1-2009  
   
2,108,678
   
12,301
   
123,748
   
1,997,231
 
 9-1-2009  
   
1,997,231
   
11,651
   
123,748
   
1,885,134
 
 10-1-2009 
   
1,885,134
   
10,997
   
123,748
   
1,772,383
 
 11-1-2009 
   
1,772,383
   
10,339
   
123,748
   
1,658,974
 
 12-1-2009 
   
1,658,974
   
9,677
   
123,748
   
1,544,903
 
 1-1-2010  
   
1,544,903
   
9,012
   
123,748
   
1,430,168
 
 2-1-2010  
   
1,430,168
   
8,343
   
123,748
   
1,314,763
 
 3-1-2010  
   
1,314,763
   
7,669
   
123,748
   
1,198,684
 
 4-1-2010  
   
1,198,684
   
6,992
   
123,748
   
1,081,929
 
 5-1-2010  
   
1,081,929
   
6,311
   
123,748
   
964,492
 
 6-1-2010  
   
964,492
   
5,626
   
123,748
   
846,371
 
 7-1-2010  
   
846,371
   
4,937
   
123,748
   
727,560
 
 8-1-2010  
   
727,560
   
4,244
   
123,748
   
608,056
 
 9-1-2010  
   
608,056
   
3,547
   
123,748
   
487,856
 
 10-1-2010 
   
487,856
   
2,846
   
123,748
   
366,954
 
 11-1-2010 
   
366,954
   
2,141
   
123,748
   
245,347
 
 12-1-2010 
   
245,347
   
1,431
   
123,748
   
123,030
 
 1-1-2011  
   
123,030
   
718
   
123,748
   
0
 



1. * Special one-time payment of $100,000 toward principal


The final payment has been adjusted to account for the remaining indebtedness.
 
-3-

--------------------------------------------------------------------------------




EXHIBIT B


(Intentionally Omitted)
 
B-1

--------------------------------------------------------------------------------



EXHIBIT C


Form of Non-Competition Agreement
 
C-1

--------------------------------------------------------------------------------


 
NONCOMPETITION AND NONDISCLOSURE AGREEMENT


This Noncompetition and Nondisclosure Agreement (this “Agreement”) is entered
into to be effective on January 31, 2008 (the “Effective Date”), by and between
ISI Controls, LTD., a Texas limited partnership (the “Company”), and Jeffrey E.
Corcoran and Janell D. Corcoran, individual residents in the State of Wisconsin
(collectively the “Restricted Parties”). This is the Noncompetition Agreement
required by Section 5.7 of that certain Unit Purchase Agreement, of even date
herewith (the “Purchase Agreement”), entered into between the Company and
Restricted Parties.
 
RECITALS


WHEREAS, pursuant to the Purchase Agreement, the Company will purchase all the
issued and outstanding units of ownership in Com-Tec Security, LLC (“Com-Tec”);
and
 
WHEREAS, it is a condition precedent to Closing under the Purchase Agreement
that Restricted Parties execute and deliver this Agreement to the Company; and
 
WHEREAS, Jeffery E. Corcoran has been responsible for management oversight of
the Business as conducted by Com-Tec across the United States, and is a
principal owner of Com-Tec; and
 
WHEREAS, Janell D. Corcoran is a principal owner of Com-Tec, and is the spouse
of Jeffery E. Corcoran;
 
WHEREAS, Restricted Parties desire to enter into this Agreement and acknowledge
that, as owners and Affiliates of Com-Tec, Restricted Parties will directly and
materially benefit from the Purchase Agreement and the consideration paid by the
Company to Restricted Parties thereunder.
 
NOW, THEREFORE, (i) in order to comply with the terms and conditions of the
Purchase Agreement, (ii) at the special instance and request of the Company and
(iii) in consideration of the mutual promises, representations, warranties and
covenants set forth in this Agreement, and the other good and valuable
consideration exchanged between the parties, the receipt and sufficiency of
which is hereby acknowledged, the Company and Restricted Parties intending to be
legally bound agree as follows:
 
AGREEMENTS


1. DEFINITIONS. Capitalized terms used but not defined in this Agreement shall
have the meanings given them in the Purchase Agreement.
 
C-2

--------------------------------------------------------------------------------


 
2. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.


(a) Restricted Parties acknowledge that as Affiliates of Com-Tec for many years
they have been entrusted with, have knowledge of, and have had access to
information concerning the Business of Com-Tec that is Confidential Information
(as hereinafter defined), and which Com-Tec and the Company desire to be kept
secret. As used in this Agreement, the term “Confidential Information” means all
information concerning Com-Tec and its business, assets and properties,
including without limitation, the names of customers and clients and any other
information and data included in the Business Information of Com-Tec. But,
Confidential Information does not include any information that is or becomes
generally known to and available for use by the public other than as a result of
the fault of Restricted Parties or any other Person bound by a duty of
confidentiality to the Company.
 
(b) Restricted Parties acknowledge that the Confidential Information is the sole
and exclusive property of Com-Tec, and that the Confidential Information is a
valuable, special and unique asset of Com-Tec. Restricted Parties further
acknowledge that the Confidential Information has been revealed to them in
trust, based solely upon the confidential relationship existing between them and
Com-Tec, and that keeping such information secret, following the Closing, is
important to Com-Tec and the Company. Restricted Parties agree not to make use
of the Confidential Information for their personal benefit (except as
specifically permitted by the Purchase Agreement) or in any way inconsistent
with their obligations to the Company and agree that Com-Tec and the Company
will suffer irreparable injury if such information is disclosed.
 
3. RESTRICTIVE COVENANTS.


(a) Certain Definitions. As used in this Agreement, the following terms mean:


“Restricted Activity” means owning, managing, operating, working for, consulting
with, advising, controlling, financing, guaranteeing the performance of, or
otherwise engaging or participating in any manner whatsoever in business or
other activities that in any manner whatsoever are in direct competition with
the business of:
 
design, manufacture and installation of electronic security and communication
systems;
 
including, but not limited to, by conducting or attempting to engage in business
or other activities with or soliciting or diverting or attempting to solicit or
divert away from Com-Tec or the Company the business of any of the clients or
customers that Com-Tec had engaged in any of this business or other activities
with prior to the Closing Date or which Com-Tec engages in any of this business
or other activities with during the Restricted Period.
 
“Restricted Capacity” means as an employer, independent contractor, consultant,
agent, principal, owner, partner, shareholder, member, manager, or in any other
individual or representative capacity.
 
“Restricted Period” means the period beginning on the Effective Date and ending
on the second anniversary of the Effective Date.
 
C-3

--------------------------------------------------------------------------------


 
“Restricted Territory” means the United States.
 
(b) Statement of Enforceability. Restricted Parties acknowledges that this
Section 3 is entered into in conjunction with the sale of all the ownership
interest in Com-Tec, and is fully enforceable against them. Restricted Parties
further acknowledge that entering into this Agreement is a condition precedent
and material inducement to the Company entering into this Agreement, entering
into the Purchase Agreement and consummating the transactions contemplated by
the Purchase Agreement.


(c) Noncompetition Covenant.


(i) Restricted Parties agree that, during the Restricted Period, they will not,
for themselves or any other Person or in any Restricted Capacity, directly or
indirectly, engage or otherwise participate in any Restricted Activity anywhere
in the Restricted Territory, except on behalf of the Company in facilitating the
consummation of the transaction contemplated under the Purchase Agreement as a
representative of Com-Tec. Restricted Parties acknowledge that while the
business of the Company is based in Greenville, Wisconsin , its products and
services are marketed throughout the United States, and the Company has existing
clients throughout the Restricted Territory.


(ii) For purposes of this Section 3(c), a Person shall be deemed to be engaged
or participating in business or other activities “in” the Restricted Territory,
in addition to other activities that would constitute being engaged or
participating in business or other activities, if such Person uses any
telecommunication equipment or device (including without limitation any
telephone, modem, the Internet, any intranet or extranet, a cellular telephone
device, or any pager or satellite communication device) located in the
Restricted Territory to communicate with any other Person, whether such other
Person is located inside the Restricted Territory or outside the Restricted
Territory or any such equipment is located outside the Restricted Territory to
communicate with any Person located inside the Restricted Territory.


(d) Nonsolicitation Covenant. Restricted Parties agree that during the
Restricted Period (except for employment advertisements which are placed in
newspapers or other periodicals of general circulation or otherwise widely
disseminated such as on the Internet), they will not, for themselves or any
other Person, directly or indirectly, (w) induce or attempt to induce any
employee of Com-Tec at the time of the Closing or who is hired by Com-Tec, to
leave the employ of the Company to engage or participate in any Restricted
Activity, (x) in any way interfere with the relationship between the Com-Tec and
any employee of Com-Tec, (y) employ, or otherwise engage as an employee,
independent contractor or otherwise, any employee of Com-Tec, or (z) induce or
attempt to induce any client, customer, supplier, vendor, licensee or business
relation of Com-Tec or the Company to cease doing business with Com-Tec or the
Company, or in any way interfere with the relationship between any client,
customer, supplier, vendor, licensee, or business relation of Com-Tec or the
Company.


(e) Mutual Nondisparagement Covenant. Neither Restricted Parties nor the Company
will, or encourage any of their respective members, managers, officers,
employees or agents to, at any time during or after the Restricted Period,
disparage the other Parties or any of its partners, officers, employees, agents,
Subsidiaries, or Affiliates.
 
C-4

--------------------------------------------------------------------------------


 
(f) Remedies.


(i) Injunctive Remedy. Restricted Parties acknowledge that the foregoing
restrictions in Section 2 and Section 3 hereof (the “Restrictions”), including
those relating to geographic area, duration and scope of activity, in view of
the nature of the business in which Com-Tec has been, is and will be engaged,
are reasonable and necessary in order to protect the goodwill and other
legitimate business interests of Com-Tec, and that any violation thereof would
result in immediate and irreparable injury to Com-Tec and the Company.
Restricted Parties, therefore, further acknowledge that, in the event they
violate, or threaten to violate, any of the Restrictions, Com-Tec or the Company
shall be entitled to obtain from any court of competent jurisdiction, without
the posting of any bond or other security, preliminary and permanent injunctive
relief as well as damages and an equitable accounting of all earnings, profits
and other benefits arising from such violation, which rights shall be cumulative
and in addition to any other rights or remedies in law or equity to which it may
be entitled. If Restricted Parties violate any of the Restrictions, the
applicable restricted period shall be tolled from the time of commencement of
the violation until such time as the violation has been cured to the
satisfaction of Com-Tec and the Company. If any Restrictions, or any part
thereof, are determined in any Proceeding to be invalid or unenforceable, the
remainder of the Restrictions shall not thereby be affected and shall be given
full effect without regard to the invalid provisions. If the Restrictions should
be adjudged unreasonable in any Proceeding, then the reviewing Governmental Body
or other Person shall have the power to reform the Restrictions to the extent
reasonably necessary to make the Restrictions valid and enforceable and, in the
modified form, such provisions shall then be enforceable and shall be enforced.


4. MISCELLANEOUS. 


(a) Notices. Any notices required or permitted by this Agreement shall be in
writing and shall be sufficiently given if personally delivered, mailed by
certified or registered mail, return receipt requested or sent by Federal
Express (or other nationally recognized guaranteed and receipted next day
delivery service) to the following addresses (or such other address as specified
by written notice furnished in accordance with this Subsection):


If to the Company:
ISI Controls, Ltd.
 
12903 Delivery Drive
 
San Antonio, TX 78247
 
Facsimile: (210) 495-5613
 
Attention: Sam Youngblood
     
with a copy to:
     
K&L Gates
 
111 Congress Avenue, Suite 900
 
Austin, Texas 78701
 
Facsimile: (512) 482-6859
 
Attention: D. Hull Youngblood, Jr.

 
C-5

--------------------------------------------------------------------------------


 
If to the Restricted Parties:
c/o Corcoran Glass & Paint, Inc.
 
N100 Craftsmen Drive
 
Greenville, WI 54942
 
Facsimile: (920) 757-9902
 
Attn: Jeffrey E. Corcoran
     
with a copy to:
     
Metzler, Timm, Treleven & Hermes, S.C.
 
222 Cherry Street
 
Green Bay, WI 54301-4223
 
Facsimile: (920)435-8866
 
Attn: David J. Timm



Any such notice shall be deemed to have been given: (i) if delivered by
messenger, on the day of delivery, if a Business Day and if not, on the first
Business Day thereafter; (ii) if sent by courier or Federal Express (or other
guaranteed and receipted delivery service), on the next Business Day; or (iii)
if sent by mail, on the third Business Day after mailing.


(b) Assignability; Binding Effect; Third Parties.  


(i) The rights and obligations of any Parties under this Agreement may not be
assigned or delegated by any Parties without the prior written consent of the
other Parties, except that the Company may assign and delegate any of its rights
and obligations to any Subsidiary or Affiliate or any successor in a merger,
sale of all or substantially all of its assets or other similar transaction.
Subject to the preceding sentence, this Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns.


(ii) Except as otherwise set forth in this Agreement, nothing in this Agreement,
whether express or implied, is intended to confer any rights or remedies arising
from this Agreement on any person other than the parties and their respective
successors or assigns, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third Parties to a Parties, nor
shall any provision of this Agreement give any third Parties a right of
subrogation or action against any Parties.
 
(c) Waiver. There can be no waiver of any term, provision or condition of this
Agreement which is not in writing signed by the Parties against whom the waiver
is sought to be enforced. Waiver by any Parties of the default or breach of any
provision of this Agreement by another shall not operate or be construed as a
waiver of any subsequent default or breach.


(d) Severability. If any provision of this Agreement is held invalid or
unenforceable by a court of final jurisdiction, it is the parties' intent that
all other provisions of this Agreement shall remain fully valid, enforceable and
binding on the parties.
 
C-6

--------------------------------------------------------------------------------


 
(e) Further Assurances. The parties agree to take such further actions,
including the execution and delivery of any documents, as may be required,
necessary or desirable for the performance of this Agreement.


(f) Entire Agreement; Headings; Incorporation by Reference. This Agreement,
together with the Purchase Agreement, Exhibits, Schedules, documents, and
instruments referred to herein, constitutes the entire agreement between the
parties relating to the subject matter hereof, and supersedes all previous
agreements, written or oral. Except as provided otherwise in this Agreement,
this Agreement shall not be amended or modified except by an instrument in
writing signed by all parties. Headings are for convenience of reference only
and shall not affect the interpretation or construction of this Agreement. All
Exhibits, Schedules, documents, and instruments referred to in this Agreement
are incorporated by reference for all purposes.


(g) Governing Law; Venue; Attorney's Fees.


(i) Any dispute between the parties relating to this Agreement shall be
construed under and in accordance with the laws of the State of Texas applicable
to contracts between residents of Texas that are to be wholly performed within
such state, without regard to conflicts of law principles.


(ii) The parties agree that the United States District Court for the Western
District of Texas, San Antonio Division, and the state courts within Bexar
County, Texas shall have exclusive venue and jurisdiction of any litigation
between the parties.


(iii) The prevailing Parties in any litigation shall be entitled to recover from
the other Parties reasonable attorney and expert witness fees, all other
expenses of litigation, and court costs incurred in the same, in addition to any
other relief that may be awarded.


(h) Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original and all of which shall
constitute one document; and furthermore, a facsimile signature shall be deemed
an original.

 
[SIGNATURES ON FOLLOWING PAGE]


C-7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement and caused same to
be duly delivered on their behalf on the day and year first written above.


Company
 
ISI Controls, Ltd
 
By: Metroplex Controls Systems, Inc.
Its:  Sole General Partner
       
By:
   
Sam Youngblood, CEO
       
Restricted Parties:
         
Jeffery E. Corcoran
          
Janell D. Corcoran



C-8

--------------------------------------------------------------------------------


EXHIBIT D-1


Form of Company Certificate
 
D-1-1

--------------------------------------------------------------------------------


 
COM-TEC SECURITY, LLC
 
COMPANY CERTIFICATE

 
The undersigned, Jeffrey E. Corcoran, Seller Representative of Com-Tec Security,
LLC, a Wisconsin limited liability company (the "Company"), pursuant to Section
5.8(b) of the Unit Purchase Agreement (the “Agreement”) dated as of January 7,
2008, by, between and among Seller and ISI Controls, Ltd., a Texas limited
partnership, HEREBY CERTIFIES AS FOLLOWS:
 
(i) the representations and warranties of the Company contained in the Agreement
are true and correct in all material respects at and as of the Closing Date of
the Agreement with the same effect as though those representations and
warranties had been made again at and as of the Closing Date, except to the
extent that certain of such representations and warranties are made as of or
through a specified date (which representations and warranties must continue on
the Closing Date to be true and correct in all material respect as of or through
the specified date), and
 
(ii) the Company has performed and complied, in all material respects, with all
obligations and covenants required by the Agreement to be performed or complied
with by them on or prior to the Closing Date of the Agreement.
 
The capitalized terms not otherwise defined herein shall have the same meanings
as in the Agreement.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of this
31st day of January, 2008.




 
COM-TEC SECURITY, LLC
     
By:
     
Jeffrey E. Corcoran
   
Seller Representative

 
D-1-2

--------------------------------------------------------------------------------


 
EXHIBIT D-2


Form of Seller’s Certificate
 
D-2-1

--------------------------------------------------------------------------------


 
COM-TEC SECURITY, LLC
 
SELLER’S CERTIFICATE
 
The undersigned owners and members of Com-Tec Security, LLC, a Wisconsin limited
liability company (the “Company”), Jeffrey E. Corcoran and Janell D. Corcoran
(collectively, “Seller”), pursuant to Section 5.8(b) and 5.8(c) of the Unit
Purchase Agreement (the “Agreement”) dated as of January 7, 2008, by, between
and among Seller and ISI Controls, Ltd., a Texas limited partnership, HEREBY
CERTIFY AS FOLLOWS:
 
(i) the representations and warranties of Seller and the Company contained in
the Agreement are true and correct in all material respects at and as of the
Closing Date of the Agreement with the same effect as though those
representations and warranties had been made again at and as of the Closing
Date, except to the extent that certain of such representations and warranties
are made as of or through a specified date (which representations and warranties
must continue on the Closing Date to be true and correct in all material respect
as of or through the specified date);
 
(ii) Seller and the Company has performed and complied, in all material
respects, with all obligations and covenants required by the Agreement to be
performed or complied with by them on or prior to the Closing Date of the
Agreement; and
 
(iii) Seller has received the Cash Purchase Price from Purchaser.
 
The capitalized terms not otherwise defined herein shall have the same meanings
as in the Agreement.
 
IN WITNESS WHEREOF, the undersigned have executed this Certificate as of this
31st day of January, 2008.
 
SELLER:
 
Jeffrey E. Corcoran
 
Janell D. Corcoran



D-2-2

--------------------------------------------------------------------------------




EXHIBIT E


Form of General Business Security Agreement (ISI Controls, Ltd.)
 
E-1

--------------------------------------------------------------------------------



GENERAL BUSINESS SECURITY AGREEMENT



1.
SECURITY INTEREST



In consideration of the financial accommodation granted by JEFFREY E. CORCORAN
and JANELL D. CORCORAN (together or separately, “Lender”) to ISI CONTROLS, LTD,
a Texas limited partnership (the “Debtor”), the undersigned, grants to Lender, a
security interest in all equipment, fixtures, inventory (including all goods
held for sale, lease or demonstration or to be furnished under contracts of
service, goods leased to others, trade-ins and repossessions, raw materials,
work in process and materials or supplies used or consumed in the Debtor’s
business), documents relating to inventory, general intangibles, accounts,
contract rights, chattel paper and instruments, now owned or hereafter acquired
by Debtor, and all additions and accessions to, all spare and repair parts,
special tools, equipment and replacements for, all returned or repossessed goods
the sale of which gave rise to, and all proceeds and products of the foregoing
("Collateral"), wherever located to secure all debts, obligations and
liabilities of the Debtor to Lender arising out of credit previously granted and
credit contemporaneously granted by Lender to the Debtor ("Obligations").


2.
DEBTOR'S WARRANTIES



Debtor warrants that while any of the Obligations are unpaid:


A. Ownership. Debtor owns the Collateral, subject only to security interests
identified in Section 8, and otherwise free of all encumbrances and security
interests (except Lender's security interest). Chattel paper constituting
Collateral evidences a perfected security interest in the goods covered by it,
free from all other encumbrances and security interests (except as described
herein), and no financing statement (other than those indicated in Section 8) is
on file covering the Collateral or any of it. Debtor, acting alone, may grant a
security interest in the Collateral.


B. Sale of goods or services rendered. Each account and chattel paper
constituting Collateral as of this date arose from the performance of services
by Debtor or from a bona fide sale or lease of goods, which have been delivered
or shipped to the account debtor and for which Debtor has genuine invoices,
shipping documents or receipts.


C. Enforceability. Each account, contract right and chattel paper constituting
Collateral as of this date is genuine and enforceable against the account debtor
according to its terms. It and the transaction out of which it arose comply with
all applicable laws and regulations. The amount represented by Debtor to Lender
as owing by each account debtor is the amount actually owing and is not subject
to setoff, credit, allowance or adjustment, except discount for prompt payment,
nor has any account debtor returned the goods or disputed his liability.

E-2

--------------------------------------------------------------------------------




D. Due date. There has been no default as of this date according to the terms of
any Collateral and no step has been taken to foreclose the security interest it
evidences or otherwise enforce its payment.


E. Financial condition of account debtor. As of this date Debtor has no notice
or knowledge of anything which might impair the credit standing of any account
debtor.
 
F. Valid incorporation. Debtor is duly organized, validly existing and in good
standing under the laws of the state of incorporation.


G. Other agreements. Debtor is not in default under any agreement for the
payment of money.


H. Authority to contract. The execution and delivery of this Agreement and any
instruments evidencing Obligations will not violate or constitute a breach of
Debtor's articles of incorporation, by-laws, partnership agreement or any
agreement or restriction to which Debtor is a party or is subject.


I. Accuracy of information. All information, certificates or statements given to
Lender pursuant to this Agreement shall be true and complete when given.


J. Addresses. The address of Debtor's place of business is shown opposite the
Debtor’s signature. The address where the Collateral will be kept is at 3030
East Goodland Drive, Appleton, Wisconsin. Such locations shall not be changed
without prior or written consent of Lender, but the parties intend that the
Collateral, wherever located, is covered by this Agreement.


K. Change of name or address. Debtor shall immediately advise Lender in writing
of any change in name or address.


L. Fixtures. If any of the Collateral is affixed to real estate, the legal
description of the real estate set forth in each UCC Financing Statement signed
by Debtor is true and correct.


3.
SALE AND COLLECTIONS



A. Sale of inventory. So long as no default exists under any of the Obligations
or this Agreement, Debtor may (a) sell inventory in the ordinary course of
Debtor's business for cash or on terms customary in the trade, at prices not
less than any minimum sale price shown on instruments evidencing Obligations and
describing inventory, or (b) lease inventory on terms customary in the trade.

E-3

--------------------------------------------------------------------------------




B. Verification and notification. Lender may verify Collateral in any manner,
and Debtor shall assist Lender in so doing. Upon default Lender may at any time
and Debtor shall, upon request of Lender, notify the account debtors to make
payment directly to Lender and Lender may enforce collection of, settle,
compromise, extend or renew the indebtedness of such account debtors. Until
account debtors are so notified, Debtor as agent of Lender, shall make
collections on the Collateral. Lender may at any time notify the bailee of any
Collateral of Lender's security interest.


4.
DEBTOR'S COVENANTS



A. Maintenance of Collateral. Debtor shall: maintain the Collateral in good
condition and repair and not permit its value to be impaired; keep it free from
all liens, encumbrances and security interests (other than Lender's security
interest and those indicated in Section 8); defend it against all claims and
legal proceedings by persons other than Lender; pay and discharge when due all
taxes, license fees, levies and other charges upon it; not sell, lease or
otherwise dispose of it or permit it to become a fixture or an accession to
other goods, except for sales or leases of inventory as provided in this
Agreement, not permit it to be used in violation of any applicable law,
regulation or policy of insurance; and, as to Collateral consisting of
instruments and chattel paper, preserve rights in it against prior parties. Loss
of or damage to the Collateral shall not release a Debtor from any of the
Obligations.


B. Insurance. Debtor shall keep the Collateral and Lender's interest in it
insured under policies with such provisions, for such amounts and by such
insurers as shall be satisfactory to Lender from time to time, and shall furnish
evidence of such insurance satisfactory to Lender. Subject to Lender’s priority
as secured creditor of Debtor, Debtor assigns (and directs any insurer to pay)
to Lender the proceeds of all such insurance and any premium refund, and
authorizes Lender to indorse in the name of Debtor any instruments for such
proceeds or refunds and, at the option of Lender, to apply such proceeds and
refunds to any unpaid balance of the Obligations; whether or not due, and/or to
restoration of the Collateral, returning any excess to Debtor. Lender is
authorized, in the name of Debtor or otherwise, to make, adjust, and/or settle
claims under any insurance on the Collateral, or cancel the same after the
occurrence of an event of default.


C. Maintenance of security interest. Debtor shall pay all expenses and upon
request, take any action reasonably deemed advisable by Lender to preserve the
Collateral or to establish, determine priority of, perfect, continue perfected,
terminate and/or enforce Lender's interest in it or rights under this Agreement.


D. Taxes and other charges. Pay and discharge all lawful taxes, assessments and
government charges upon Debtor or against its properties prior to the date on
which penalties attach, unless and to the extent only that such taxes,
assessments and charges are contested in good faith and by appropriate
proceedings by Debtor.

E-4

--------------------------------------------------------------------------------




E. Chattel paper. Lender may require that chattel paper constituting Collateral
shall be on forms approved by Lender. Debtor shall promptly mark all chattel
paper constituting Collateral, and all copies, to indicate conspicuously the
Lender's interest and, upon request, deliver them to Lender.


F. United State contracts. If any accounts or contract rights constituting
Collateral arose out of contracts with the United States or any of its
departments, agencies or instrumentalities, Debtor will notify Lender and
execute writings required by Lender in order that all money due or to become due
under such contracts shall be assigned to Lender and proper notice of the
assignment given under the Federal Assignment of Claims Act.


G. Modifications. Without the prior written consent of Lender, Debtor shall not
alter, modify, extend, renew or cancel any accounts or chattel paper
constituting Collateral or any Collateral constituting part of the Debtor's
borrowing base.


5.
RIGHTS OF LENDER



A. Authority to perform for Debtor. Upon the occurrence of an event of default
or if Debtor fails to perform any of Debtor's duties set forth in this Agreement
or in any evidence of or document relating to the Obligations, Lender is
authorized, in the Debtor's name or otherwise, to take any such action including
without limitation signing Debtor's name or paying any amount so required, and
the cost shall be one of the Obligations secured by this Agreement and shall be
payable by the Debtor upon demand with interest from the date of payment by
Lender at the highest rate stated in any evidence of any Obligation but not in
excess of the maximum rate permitted by law.


B. Power of attorney. Debtor irrevocably appoints Lender as Debtor's attorney,
with power after an event of default to receive, open and dispose of all mail
addressed to Debtor; to notify the Post Office authorities to change the address
for delivery of all mail addressed to Debtor to such address as Lender may
designate; and to endorse the name of Debtor upon any instruments which may come
into Lender's possession. Debtor agrees that Obligations may be created by
drafts drawn on Lender by shippers of inventory named in section 4. Debtor
authorizes Lender to honor any such draft accompanied by invoices aggregating
the amount of the draft and describing inventory to be shipped to Debtor and to
pay any such invoices not accompanied by drafts. Debtor appoints any employee of
Lender as Debtor's attorney, with full power to sign Debtor's name on any
instrument evidencing an Obligation, or any renewals or extensions, or the
amount of such drafts honored by Lender and such instruments may be payable at
fixed times or on demand, shall bear interest at the rate from time to time or
the amount of such drafts honored by Lender and such instruments may be payable
at fixed times or on demand, shall bear interest at the rate from time to time
fixed by Lender and Debtor agrees, upon request of Lender, to execute any such
instruments. This power of attorney to execute instruments may be revoked by
Debtor only by written notice to Lender and no such revocation shall affect any
instruments executed prior to the receipt of Lender of such notice. All acts of
such attorney are ratified and approved and he is not liable for any act or
omission or for any error of judgment or mistake of fact or law.

E-5

--------------------------------------------------------------------------------




C. Non-liability of Lender. Lender has no duty to determine the validity of any
invoice, the authority of any shipper named in section 4 to ship goods to Debtor
or compliance with any order of Debtor. Lender has no duty to protect, insure,
collect or realize upon the Collateral or preserve rights in it against prior
parties. Debtors release Lender from any liability for any act or omission
relating to the Obligations, the Collateral or this Agreement, except Lender's
wilful misconduct.


6.
DEFAULT



Upon the occurrence of one or more of the following events of default:


Nonperformance. The Debtor fails to pay when due (and after notice) any of the
Obligations or to perform, or rectify breach of, any warranty or other
undertaking by the Debtor in this Agreement or in any evidence of or document
relating to the Obligations; or


Inability to Perform. The Debtor or a surety or guarantor for any of the
Obligations ceases to exist or becomes insolvent or the subject of bankruptcy or
insolvency proceedings;


all of the Obligations shall, at the option of Lender and without notice or
demand, become immediately payable; and Lender shall have all rights and
remedies for default provided by the Wisconsin Uniform Commercial Code, as well
as any other applicable law and any evidence of or document relating to any such
Obligation. With respect to Lender’s rights and remedies:


A. Repossession. Lender may take possession of Collateral without notice or
hearing, which Debtor waives;


B. Assembling collateral. Lender may require Debtor to assemble the Collateral
and to make it available to Lender at any convenient place designated by Lender;


C. Notice of disposition. Written notice, when required by law, sent to any
address of Debtor in this Agreement at least 10 calendar days (counting the day
of sending) before the date of a proposed disposition of the Collateral is
reasonable notice;


D. Expenses and application of proceeds. Debtors shall reimburse Lender for any
expense incurred by Lender in protecting or enforcing its rights under this
Agreement before and after judgment, including, without limitation, reasonable
attorneys' fees and legal expenses of taking possession, holding, preparing for
disposition and disposing of Collateral. After deduction of such expenses,
Lender may apply the proceeds of disposition to the Obligations in such order
and amounts as it elects; and

E-6

--------------------------------------------------------------------------------




E. Waiver. Lender may permit a Debtor to remedy any default without waiving the
default so remedied, and Lender may waive any default without waiving any other
subsequent or prior default by a Debtor.


7.
INTERPRETATION



The validity, construction and enforcement of this Agreement are governed by the
internal laws of Wisconsin. All terms not otherwise defined have the meanings
assigned to them by the Wisconsin Uniform Commercial Code. Invalidity of any
provision of this Agreement shall not affect the validity of any other
provision. This Agreement is intended by the Debtor and Lender as a final
expression of this Agreement and as a complete and exclusive statement of its
terms, there being no conditions to the enforceability of this Agreement. This
Agreement may not be supplemented or modified except in writing.


8. EXCEPTIONS


The obligations evidenced hereby are subordinate in the manner and to the extent
set forth in that certain Subordination Agreement (the “Subordination
Agreement”) created as of January 31, 2008, among, without limitation, Jeffrey
Corcoran and Janell Corcoran (“Subordinated Lender”), ISI Controls, Ltd., a
Texas limited partnership and LaSalle Bank National Association, a national
banking association (“Senior Lender”) to the obligations (including interest)
owed by ISI Security Group, Inc., a Delaware corporation, to the holders of all
of the notes issued pursuant to that certain Amended and Restated Loan and
Security Agreement dated as of January 23, 2008, between ISI Security Group,
Inc. and Senior Lender, as such Agreement may be supplemented, modified,
restated or amended from time to time; and each holder hereof, by its acceptance
hereof, shall be bound by the provisions of the Subordination Agreement.


The obligations evidenced hereby are subordinate to the obligations (including
interest) owed by Debtor and affiliates of Debtor to the holders of all of the
notes issued pursuant to that certain Note and Warrant Purchase Agreement by and
among William Blair Mezzanine Capital Fund III, L.P., a Delaware limited
partnership, Debtor and affiliates of Debtor party thereto dated as of October
22, 2004, as such Agreement may be supplemented, modified, restated or amended
from time to time.

E-7

--------------------------------------------------------------------------------




 
DEBTOR:
 
ISI Controls, Ltd.
 
By: Metroplex Control Systems, Inc.
 
Its: Sole General Partner
         
By:
       
Sam Youngblood, CEO
     
Dated: January 31, 2008
     
Address:
 
12903 Delivery Drive
 
San Antonio, Texas 78247



[Signature Page to ISI Controls, Ltd. General Business Security Agreement]


--------------------------------------------------------------------------------


EXHIBIT F


Form of General Business Security Agreement (ISI Security Group, Inc.)
 
F-1

--------------------------------------------------------------------------------



GENERAL BUSINESS SECURITY AGREEMENT
 
1. SECURITY INTEREST


In consideration of the financial accommodation granted by JEFFREY E. CORCORAN
and JANELL D. CORCORAN (together or separately, “Lender”) to ISI CONTROLS, LTD.
(the “Borrower”), the undersigned, ISI SECURITY GROUP, INC. (“ISI Security”)
grants to Lender, a security interest in all equipment, fixtures, inventory
(including all goods held for sale, lease or demonstration or to be furnished
under contracts of service, goods leased to others, trade-ins and repossessions,
raw materials, work in process and materials or supplies used or consumed in the
ISI Security’s business), documents relating to inventory, general intangibles,
accounts, contract rights, chattel paper and instruments, now owned or hereafter
acquired by ISI Security, and all additions and accessions to, all spare and
repair parts, special tools, equipment and replacements for, all returned or
repossessed goods the sale of which gave rise to, and all proceeds and products
of the foregoing ("Collateral"), wherever located to secure all debts,
obligations and liabilities of the Borrower to Lender arising out of credit
previously granted and credit contemporaneously granted by Lender to the
Borrower ("Obligations").


2. ISI SECURITY 'S WARRANTIES


ISI Security warrants that while any of the Obligations are unpaid:


A. Ownership. ISI Security owns the Collateral, subject only to security
interests identified in Section 8, and otherwise free of all encumbrances and
security interests (except Lender's security interest). Chattel paper
constituting Collateral evidences a perfected security interest in the goods
covered by it, free from all other encumbrances and security interests (except
as described herein), and no financing statement (other than those indicated in
Section 8) is on file covering the Collateral or any of it. ISI Security, acting
alone, may grant a security interest in the Collateral.


B. Sale of goods or services rendered. Each account and chattel paper
constituting Collateral as of this date arose from the performance of services
by ISI Security or from a bona fide sale or lease of goods, which have been
delivered or shipped to the account debtor and for which ISI Security has
genuine invoices, shipping documents or receipts.


C. Enforceability. Each account, contract right and chattel paper constituting
Collateral as of this date is genuine and enforceable against the account debtor
according to its terms. It and the transaction out of which it arose comply with
all applicable laws and regulations. The amount represented by ISI Security to
Lender as owing by each account debtor is the amount actually owing and is not
subject to setoff, credit, allowance or adjustment, except discount for prompt
payment, nor has any account debtor returned the goods or disputed his
liability.
 
F-2

--------------------------------------------------------------------------------


 
D. Due date. There has been no default as of this date according to the terms of
any Collateral and no step has been taken to foreclose the security interest it
evidences or otherwise enforce its payment.


E. Financial condition of account debtor. As of this date, ISI Security has no
notice or knowledge of anything which might impair the credit standing of any
account debtor.
 
F. Valid incorporation. ISI Security is duly organized, validly existing and in
good standing under the laws of the state of incorporation.


G. Other agreements. ISI Security is not in default under any agreement for the
payment of money.


H. Authority to contract. The execution and delivery of this Agreement and any
instruments evidencing Obligations will not violate or constitute a breach of
ISI Security's articles of incorporation, by-laws, partnership agreement or any
agreement or restriction to which ISI Security is a party or is subject.


I. Accuracy of information. All information, certificates or statements given to
Lender pursuant to this Agreement shall be true and complete when given.


J. Addresses. The address of ISI Security's place of business is shown opposite
the Corporation’s signature. The address where the Collateral will be kept is
3030 East Goodland Drive, Appleton, Wisconsin. Such locations shall not be
changed without prior or written consent of Lender, but the parties intend that
the Collateral, wherever located, is covered by this Agreement.


K. Change of name or address. ISI Security shall immediately advise Lender in
writing of any change in name or address.


L. Fixtures. If any of the Collateral is affixed to real estate, the legal
description of the real estate set forth in each UCC Financing Statement signed
by ISI Security is true and correct.


3. SALE AND COLLECTIONS


A. Sale of inventory. So long as no default exists under any of the Obligations
or this Agreement, ISI Security may (a) sell inventory in the ordinary course of
ISI Security's business for cash or on terms customary in the trade, at prices
not less than any minimum sale price shown on instruments evidencing Obligations
and describing inventory, or (b) lease inventory on terms customary in the
trade.
 
F-3

--------------------------------------------------------------------------------


 
B. Verification and notification. Lender may verify Collateral in any manner,
and ISI Security shall assist Lender in so doing. Upon default Lender may at any
time and ISI Security shall, upon request of Lender, notify the account debtors
to make payment directly to Lender and Lender may enforce collection of, settle,
compromise, extend or renew the indebtedness of such account debtors. Until
account debtors are so notified, ISI Security as agent of Lender, shall make
collections on the Collateral. Lender may at any time notify the bailee of any
Collateral of Lender's security interest.


4. ISI SECURITY'S COVENANTS


A. Maintenance of Collateral. ISI Security shall: maintain the Collateral in
good condition and repair and not permit its value to be impaired; keep it free
from all liens, encumbrances and security interests (other than Lender's
security interest and those indicated in Section 8); defend it against all
claims and legal proceedings by persons other than Lender; pay and discharge
when due all taxes, license fees, levies and other charges upon it; not sell,
lease or otherwise dispose of it or permit it to become a fixture or an
accession to other goods, except for sales or leases of inventory as provided in
this Agreement, not permit it to be used in violation of any applicable law,
regulation or policy of insurance; and, as to Collateral consisting of
instruments and chattel paper, preserve rights in it against prior parties. Loss
of or damage to the Collateral shall not release the Borrower from any of the
Obligations.


B. Insurance. ISI Security shall keep the Collateral and Lender's interest in it
insured under policies with such provisions, for such amounts and by such
insurers as shall be satisfactory to Lender from time to time, and shall furnish
evidence of such insurance satisfactory to Lender. Subject to Lender’s priority
as secured creditor of ISI Security, ISI Security assigns (and directs any
insurer to pay) to Lender the proceeds of all such insurance and any premium
refund, and authorizes Lender to indorse in the name of ISI Security any
instruments for such proceeds or refunds and, at the option of Lender, to apply
such proceeds and refunds to any unpaid balance of the Obligations; whether or
not due, and/or to restoration of the Collateral, returning any excess to ISI
Security. Lender is authorized, in the name of ISI Security or otherwise, to
make, adjust, and/or settle claims under any insurance on the Collateral, or
cancel the same after the occurrence of an event of default.


C. Maintenance of security interest. ISI Security shall pay all expenses and
upon request, take any action reasonably deemed advisable by Lender to preserve
the Collateral or to establish, determine priority of, perfect, continue
perfected, terminate and/or enforce Lender's interest in it or rights under this
Agreement.


D. Taxes and other charges. Pay and discharge all lawful taxes, assessments and
government charges upon ISI Security or against its properties prior to the date
on which penalties attach, unless and to the extent only that such taxes,
assessments and charges are contested in good faith and by appropriate
proceedings by ISI Security.
 
F-4

--------------------------------------------------------------------------------


 
E. Chattel paper. Lender may require that chattel paper constituting Collateral
shall be on forms approved by Lender. ISI Security shall promptly mark all
chattel paper constituting Collateral, and all copies, to indicate conspicuously
the Lender's interest and, upon request, deliver them to Lender.


F. United State contracts. If any accounts or contract rights constituting
Collateral arose out of contracts with the United States or any of its
departments, agencies or instrumentalities, ISI Security will notify Lender and
execute writings required by Lender in order that all money due or to become due
under such contracts shall be assigned to Lender and proper notice of the
assignment given under the Federal Assignment of Claims Act.


G. Modifications. Without the prior written consent of Lender, ISI Security
shall not alter, modify, extend, renew or cancel any accounts or chattel paper
constituting Collateral or any Collateral constituting part of the ISI
Security's borrowing base.


5. RIGHTS OF LENDER


A. Authority to perform for ISI Security. Upon the occurrence of an event of
default or if ISI Security fails to perform any of ISI Security's duties set
forth in this Agreement or in any evidence of or document relating to the
Obligations, Lender is authorized, in the ISI Security's name or otherwise, to
take any such action including without limitation signing ISI Security's name or
paying any amount so required, and the cost shall be one of the Obligations
secured by this Agreement and shall be payable by the ISI Security upon demand
with interest from the date of payment by Lender at the highest rate stated in
any evidence of any Obligation but not in excess of the maximum rate permitted
by law.


B. Power of attorney. ISI Security irrevocably appoints Lender as ISI Security's
attorney, with power after an event of default to receive, open and dispose of
all mail addressed to ISI Security; to notify the Post Office authorities to
change the address for delivery of all mail addressed to ISI Security to such
address as Lender may designate; and to endorse the name of ISI Security upon
any instruments which may come into Lender's possession. ISI Security agrees
that Obligations may be created by drafts drawn on Lender by shippers of
inventory named in section 4. ISI Security authorizes Lender to honor any such
draft accompanied by invoices aggregating the amount of the draft and describing
inventory to be shipped to ISI Security and to pay any such invoices not
accompanied by drafts. ISI Security appoints any employee of Lender as ISI
Security's attorney, with full power to sign ISI Security's name on any
instrument evidencing an Obligation, or any renewals or extensions, or the
amount of such drafts honored by Lender and such instruments may be payable at
fixed times or on demand, shall bear interest at the rate from time to time or
the amount of such drafts honored by Lender and such instruments may be payable
at fixed times or on demand, shall bear interest at the rate from time to time
fixed by Lender and ISI Security agrees, upon request of Lender, to execute any
such instruments. This power of attorney to execute instruments may be revoked
by ISI Security only by written notice to Lender and no such revocation shall
affect any instruments executed prior to the receipt of Lender of such notice.
All acts of such attorney are ratified and approved and he is not liable for any
act or omission or for any error of judgment or mistake of fact or law.
 
F-5

--------------------------------------------------------------------------------


 
C. Non-liability of Lender. Lender has no duty to protect, insure, collect or
realize upon the Collateral or preserve rights in it against prior parties. ISI
Security’s releases Lender from any liability for any act or omission relating
to the Obligations, the Collateral or this Agreement, except Lender's willful
misconduct.


6. DEFAULT


Upon the occurrence of one or more of the following events of default:


Nonperformance. The Borrower fails to pay when due (and after notice) any of the
Obligations or to perform, or rectify breach of, any warranty or other
undertaking by the Borrower in any evidence of or document relating to the
Obligations; or


Inability to Perform. The Borrower or a surety or guarantor for any of the
Obligations ceases to exist or becomes insolvent or the subject of bankruptcy or
insolvency proceedings;


all of the Obligations shall, at the option of Lender and without notice or
demand, become immediately payable; and Lender shall have all rights and
remedies for default provided by the Wisconsin Uniform Commercial Code, as well
as any other applicable law and any evidence of or document relating to any such
Obligation. With respect to Lender’s rights and remedies:


A. Repossession. Lender may take possession of Collateral without notice or
hearing, which ISI Security waives;


B. Assembling collateral. Lender may require ISI Security to assemble the
Collateral and to make it available to Lender at any convenient place designated
by Lender;


C. Notice of disposition. Written notice, when required by law, sent to any
address of ISI Security in this Agreement at least 10 calendar days (counting
the day of sending) before the date of a proposed disposition of the Collateral
is reasonable notice;


D. Expenses and application of proceeds. ISI Security shall reimburse Lender for
any expense incurred by Lender in protecting or enforcing its rights under this
Agreement before and after judgment, including, without limitation, reasonable
attorneys' fees and legal expenses of taking possession, holding, preparing for
disposition and disposing of Collateral. After deduction of such expenses,
Lender may apply the proceeds of disposition to the Obligations in such order
and amounts as it elects; and
 
F-6

--------------------------------------------------------------------------------


 
E. Waiver. Lender may permit ISI Security to remedy any default without waiving
the default so remedied, and Lender may waive any default without waiving any
other subsequent or prior default by ISI Security.


7. INTERPRETATION


The validity, construction and enforcement of this Agreement are governed by the
internal laws of Wisconsin. All terms not otherwise defined have the meanings
assigned to them by the Wisconsin Uniform Commercial Code. Invalidity of any
provision of this Agreement shall not affect the validity of any other
provision. This Agreement is intended by the ISI Security and Lender as a final
expression of this Agreement and as a complete and exclusive statement of its
terms, there being no conditions to the enforceability of this Agreement. This
Agreement may not be supplemented or modified except in writing.


8. EXCEPTIONS


The obligations evidenced hereby are subordinate in the manner and to the extent
set forth in that certain Subordination Agreement (the “Subordination
Agreement”) created as of January 31, 2008, among, without limitation, Jeffrey
Corcoran and Janell Corcoran (“Subordinated Lender”), ISI Controls, Ltd., a
Texas limited partnership and LaSalle Bank National Association, a national
banking association (“Senior Lender”) to the obligations (including interest)
owed by ISI Security Group, Inc., a Delaware corporation, to the holders of all
of the notes issued pursuant to that certain Amended and Restated Loan and
Security Agreement dated as of January 23, 2008, between ISI Security Group,
Inc. and Senior Lender, as such Agreement may be supplemented, modified,
restated or amended from time to time; and each holder hereof, by its acceptance
hereof, shall be bound by the provisions of the Subordination Agreement.


The obligations evidenced hereby are subordinate to the obligations (including
interest) owed by ISI Security and affiliates of ISI Security to the holders of
all of the notes issued pursuant to that certain Note and Warrant Purchase
Agreement by and among William Blair Mezzanine Capital Fund III, L.P., a
Delaware limited partnership, ISI Security and affiliates of ISI Security party
thereto dated as of October 22, 2004, as such Agreement may be supplemented,
modified, restated or amended from time to time.
 
F-7

--------------------------------------------------------------------------------


 
ISI SECURITY GROUP, INC.
   
By:
      Sam Youngblood, CEO    
Dated: January 31, 2008
 
Address:
12903 Delivery Drive
San Antonio, TX 78247




--------------------------------------------------------------------------------




EXHIBIT G


Form of General Business Security Agreement (Argyle Security, Inc.)
 
G-1

--------------------------------------------------------------------------------


 
GENERAL BUSINESS SECURITY AGREEMENT


1.
SECURITY INTEREST



In consideration of the financial accommodation granted by JEFFREY E. CORCORAN
and JANELL D. CORCORAN (together or separately, “Lender”) to ISI Controls, Ltd.
(the “Borrower”), the undersigned, ARGYLE SECURITY, INC. (“Argyle”) grants to
Lender, a security interest in all equipment, fixtures, inventory (including all
goods held for sale, lease or demonstration or to be furnished under contracts
of service, goods leased to others, trade-ins and repossessions, raw materials,
work in process and materials or supplies used or consumed in the Argyle’s
business), documents relating to inventory, general intangibles, accounts,
contract rights, chattel paper and instruments, now owned or hereafter acquired
by Argyle, and all additions and accessions to, all spare and repair parts,
special tools, equipment and replacements for, all returned or repossessed goods
the sale of which gave rise to, and all proceeds and products of the foregoing
("Collateral"), wherever located to secure all debts, obligations and
liabilities of the Borrower to Lender arising out of credit previously granted
and credit contemporaneously granted by Lender to the Borrower ("Obligations").
The capital stock of ISI Security Group, Inc., a Delaware corporation, owned now
or hereafter by Argyle, is specifically excluded from the definition of
“Collateral” and no lien, security interest or other encumbrance of any nature
is imposed upon such capital stock by the Borrower.


2.
ARGYLE 'S WARRANTIES



Argyle warrants that while any of the Obligations are unpaid:


A. Ownership. Argyle owns the Collateral, subject only to security interests
identified in Section 8, and otherwise free of all encumbrances and security
interests (except Lender's security interest). Chattel paper constituting
Collateral evidences a perfected security interest in the goods covered by it,
free from all other encumbrances and security interests (except as described
herein), and no financing statement (other than those indicated in Section 8) is
on file covering the Collateral or any of it. Argyle, acting alone, may grant a
security interest in the Collateral.


B. Sale of goods or services rendered. Each account and chattel paper
constituting Collateral as of this date arose from the performance of services
by Argyle or from a bona fide sale or lease of goods, which have been delivered
or shipped to the account debtor and for which Argyle has genuine invoices,
shipping documents or receipts.


C. Enforceability. Each account, contract right and chattel paper constituting
Collateral as of this date is genuine and enforceable against the account debtor
according to its terms. It and the transaction out of which it arose comply with
all applicable laws and regulations. The amount represented by Argyle to Lender
as owing by each account debtor is the amount actually owing and is not subject
to setoff, credit, allowance or adjustment, except discount for prompt payment,
nor has any account debtor returned the goods or disputed his liability.
 
G-2

--------------------------------------------------------------------------------


 
D. Due date. There has been no default as of this date according to the terms of
any Collateral and no step has been taken to foreclose the security interest it
evidences or otherwise enforce its payment.


E. Financial condition of account debtor. As of this date Argyle has no notice
or knowledge of anything which might impair the credit standing of any account
debtor.
 
F. Valid incorporation. Argyle is duly organized, validly existing and in good
standing under the laws of the state of incorporation.


G. Other agreements. Argyle is not in default under any agreement for the
payment of money.


H. Authority to contract. The execution and delivery of this Agreement and any
instruments evidencing Obligations will not violate or constitute a breach of
Argyle's articles of incorporation, by-laws, partnership agreement or any
agreement or restriction to which Argyle is a party or is subject.


I. Accuracy of information. All information, certificates or statements given to
Lender pursuant to this Agreement shall be true and complete when given.


J. Addresses. The address of Argyle's place of business is shown opposite the
Corporation’s signature. The address where the Collateral will be kept is 3030
East Goodland Drive, Appleton, Wisconsin. Such locations shall not be changed
without prior or written consent of Lender, but the parties intend that the
Collateral, wherever located, is covered by this Agreement.


K. Change of name or address. Argyle shall immediately advise Lender in writing
of any change in name or address.


L. Fixtures. If any of the Collateral is affixed to real estate, the legal
description of the real estate set forth in each UCC Financing Statement signed
by Argyle is true and correct.


3.
SALE AND COLLECTIONS



A. Sale of inventory. So long as no default exists under any of the Obligations
or this Agreement, Argyle may (a) sell inventory in the ordinary course of
Argyle's business for cash or on terms customary in the trade, at prices not
less than any minimum sale price shown on instruments evidencing Obligations and
describing inventory, or (b) lease inventory on terms customary in the trade.

G-3

--------------------------------------------------------------------------------



B. Verification and notification. Lender may verify Collateral in any manner,
and Argyle shall assist Lender in so doing. Upon default Lender may at any time
and Argyle shall, upon request of Lender, notify the account debtors to make
payment directly to Lender and Lender may enforce collection of, settle,
compromise, extend or renew the indebtedness of such account debtors. Until
account debtors are so notified, Argyle as agent of Lender, shall make
collections on the Collateral. Lender may at any time notify the bailee of any
Collateral of Lender's security interest.


4.
ARGYLE'S COVENANTS



A. Maintenance of Collateral. Argyle shall: maintain the Collateral in good
condition and repair and not permit its value to be impaired; keep it free from
all liens, encumbrances and security interests (other than Lender's security
interest and those indicated in Section 8); defend it against all claims and
legal proceedings by persons other than Lender; pay and discharge when due all
taxes, license fees, levies and other charges upon it; not sell, lease or
otherwise dispose of it or permit it to become a fixture or an accession to
other goods, except for sales or leases of inventory as provided in this
Agreement, not permit it to be used in violation of any applicable law,
regulation or policy of insurance; and, as to Collateral consisting of
instruments and chattel paper, preserve rights in it against prior parties. Loss
of or damage to the Collateral shall not release the Borrower from any of the
Obligations.


B. Insurance. Argyle shall keep the Collateral and Lender's interest in it
insured under policies with such provisions, for such amounts and by such
insurers as shall be satisfactory to Lender from time to time, and shall furnish
evidence of such insurance satisfactory to Lender. Subject to Lender’s priority
as secured creditor of Argyle, Argyle assigns (and directs any insurer to pay)
to Lender the proceeds of all such insurance and any premium refund, and
authorizes Lender to indorse in the name of Argyle any instruments for such
proceeds or refunds and, at the option of Lender, to apply such proceeds and
refunds to any unpaid balance of the Obligations; whether or not due, and/or to
restoration of the Collateral, returning any excess to Argyle. Lender is
authorized, in the name of Argyle or otherwise, to make, adjust, and/or settle
claims under any insurance on the Collateral, or cancel the same after the
occurrence of an event of default.


C. Maintenance of security interest. Argyle shall pay all expenses and upon
request, take any action reasonably deemed advisable by Lender to preserve the
Collateral or to establish, determine priority of, perfect, continue perfected,
terminate and/or enforce Lender's interest in it or rights under this Agreement.
 
D. Taxes and other charges. Pay and discharge all lawful taxes, assessments and
government charges upon Argyle or against its properties prior to the date on
which penalties attach, unless and to the extent only that such taxes,
assessments and charges are contested in good faith and by appropriate
proceedings by Argyle.
 
G-4

--------------------------------------------------------------------------------


 
E. Chattel paper. Lender may require that chattel paper constituting Collateral
shall be on forms approved by Lender. Argyle shall promptly mark all chattel
paper constituting Collateral, and all copies, to indicate conspicuously the
Lender's interest and, upon request, deliver them to Lender.


F. United State contracts. If any accounts or contract rights constituting
Collateral arose out of contracts with the United States or any of its
departments, agencies or instrumentalities, Argyle will notify Lender and
execute writings required by Lender in order that all money due or to become due
under such contracts shall be assigned to Lender and proper notice of the
assignment given under the Federal Assignment of Claims Act.


G. Modifications. Without the prior written consent of Lender, Argyle shall not
alter, modify, extend, renew or cancel any accounts or chattel paper
constituting Collateral or any Collateral constituting part of the Argyle's
borrowing base.


5.
RIGHTS OF LENDER



A. Authority to perform for Argyle. Upon the occurrence of an event of default
or if Argyle fails to perform any of Argyle's duties set forth in this Agreement
or in any evidence of or document relating to the Obligations, Lender is
authorized, in the Argyle's name or otherwise, to take any such action including
without limitation signing Argyle's name or paying any amount so required, and
the cost shall be one of the Obligations secured by this Agreement and shall be
payable by the Argyle upon demand with interest from the date of payment by
Lender at the highest rate stated in any evidence of any Obligation but not in
excess of the maximum rate permitted by law.


B. Power of attorney. Argyle irrevocably appoints Lender as Argyle's attorney,
with power after an event of default to receive, open and dispose of all mail
addressed to Argyle; to notify the Post Office authorities to change the address
for delivery of all mail addressed to Argyle to such address as Lender may
designate; and to endorse the name of Argyle upon any instruments which may come
into Lender's possession. Argyle agrees that Obligations may be created by
drafts drawn on Lender by shippers of inventory named in section 4. Argyle
authorizes Lender to honor any such draft accompanied by invoices aggregating
the amount of the draft and describing inventory to be shipped to Argyle and to
pay any such invoices not accompanied by drafts. Argyle appoints any employee of
Lender as Argyle's attorney, with full power to sign Argyle's name on any
instrument evidencing an Obligation, or any renewals or extensions, or the
amount of such drafts honored by Lender and such instruments may be payable at
fixed times or on demand, shall bear interest at the rate from time to time or
the amount of such drafts honored by Lender and such instruments may be payable
at fixed times or on demand, shall bear interest at the rate from time to time
fixed by Lender and Argyle agrees, upon request of Lender, to execute any such
instruments. This power of attorney to execute instruments may be revoked by
Argyle only by written notice to Lender and no such revocation shall affect any
instruments executed prior to the receipt of Lender of such notice. All acts of
such attorney are ratified and approved and he is not liable for any act or
omission or for any error of judgment or mistake of fact or law.
 
G-5

--------------------------------------------------------------------------------


 
C. Non-liability of Lender. Lender has no duty to protect, insure, collect or
realize upon the Collateral or preserve rights in it against prior parties.
Argyles releases Lender from any liability for any act or omission relating to
the Obligations, the Collateral or this Agreement, except Lender's willful
misconduct.


6.
DEFAULT



Upon the occurrence of one or more of the following events of default:


Nonperformance. The Borrower fails to pay when due (and after notice) any of the
Obligations or to perform, or rectify breach of, any warranty or other
undertaking by the Borrower in any evidence of or document relating to the
Obligations; or


Inability to Perform. The Borrower or a surety or guarantor for any of the
Obligations ceases to exist or becomes insolvent or the subject of bankruptcy or
insolvency proceedings;


all of the Obligations shall, at the option of Lender and without notice or
demand, become immediately payable; and Lender shall have all rights and
remedies for default provided by the Wisconsin Uniform Commercial Code, as well
as any other applicable law and any evidence of or document relating to any such
Obligation. With respect to Lender’s rights and remedies:


A. Repossession. Lender may take possession of Collateral without notice or
hearing, which Argyle waives;


B. Assembling collateral. Lender may require Argyle to assemble the Collateral
and to make it available to Lender at any convenient place designated by Lender;


C. Notice of disposition. Written notice, when required by law, sent to any
address of Argyle in this Agreement at least 10 calendar days (counting the day
of sending) before the date of a proposed disposition of the Collateral is
reasonable notice;


D. Expenses and application of proceeds. Argyles shall reimburse Lender for any
expense incurred by Lender in protecting or enforcing its rights under this
Agreement before and after judgment, including, without limitation, reasonable
attorneys' fees and legal expenses of taking possession, holding, preparing for
disposition and disposing of Collateral. After deduction of such expenses,
Lender may apply the proceeds of disposition to the Obligations in such order
and amounts as it elects; and


E. Waiver. Lender may permit Argyle to remedy any default without waiving the
default so remedied, and Lender may waive any default without waiving any other
subsequent or prior default by Argyle.

G-6

--------------------------------------------------------------------------------




7.
INTERPRETATION



The validity, construction and enforcement of this Agreement are governed by the
internal laws of Wisconsin. All terms not otherwise defined have the meanings
assigned to them by the Wisconsin Uniform Commercial Code. Invalidity of any
provision of this Agreement shall not affect the validity of any other
provision. This Agreement is intended by the Argyle and Lender as a final
expression of this Agreement and as a complete and exclusive statement of its
terms, there being no conditions to the enforceability of this Agreement. This
Agreement may not be supplemented or modified except in writing.



8.
EXCEPTIONS



The obligations evidenced hereby are subordinate to the obligations (including
interest) owed by Argyle and affiliates of Argyle to the holders of all of the
notes issued pursuant to that certain Note and Warrant Purchase Agreement by and
among William Blair Mezzanine Capital Fund III, L.P., a Delaware limited
partnership, Argyle and affiliates of Argyle party thereto dated as of October
22, 2004, as such Agreement may be supplemented, modified, restated or amended
from time to time.
 
ARGYLE SECURITY, INC.


By:____________________________
Name: Don Neville 
Its: Chief Financial Officer
Dated: January 31, 2008 


Address:
200 Concord Plaza
San Antonio, Texas 78216


[Signature Page to Argyle Security, Inc. General Business Security Agreement]
 

--------------------------------------------------------------------------------


EXHIBIT H


Form of ISI Guaranty
 
H-1

--------------------------------------------------------------------------------



GUARANTY
 
THIS GUARANTY OF PROMISSORY NOTE (this “Guaranty”), made as of the 31st day of
January, 2008 (the “Effective Date”), by ISI Security Group, Inc., a Delaware
corporation (“Guarantor”), to and for the benefit of JEFFREY CORCORAN and JANELL
CORCORAN (collectively referred to herein as “Payee”).


RECITALS


A. On even date herewith, ISI Controls, Ltd., a Texas limited partnership
(“Borrower”), has issued to Payee a promissory note in the original principal
amount of $3,515,000 (the “Note”);
 
B. Guarantor has agreed to guarantee the payment of the Note; and
 
C. Guarantor is an affiliate of Borrower and has a financial interest in
inducing Payee to accept the Note from Borrower, and Guarantor having such
interest has agreed to execute and deliver this Guaranty;
 
1. Definitions. Terms defined in the Note and not otherwise defined in this
Guaranty shall have the meanings given those terms in the Note when used herein
and such definitions are incorporated herein as though set forth in full.
 
2. Guaranty. In order to induce Payee to accept the Note, Guarantor hereby
unconditionally and irrevocably guarantees to Payee the full and punctual
payment of the Note, together with any and all interest and expenses (including
attorney’s fees) allowed under any applicable federal, state or local law
(collectively, the “Guaranteed Obligations”).
 
3. Continuing Guaranty. This Guaranty is irrevocable and continuing in nature
and relates to the Note, and Guarantor is jointly and severally liable with
Borrower and all other guarantors for such obligation. This Guaranty is a
guaranty of prompt payment and performance and is not merely a guaranty of
collection. This Guaranty is in full force and effect on the date hereof and
shall continue until the Note has been paid or satisfied in full at which time
Payee shall terminate this Guaranty by marking it cancelled and returning it to
Guarantor.
 
4. Security. This Guaranty is not secured by any security agreement, deed of
trust or mortgage.


5. Waiver of Rights. Guarantor hereby waives (a) notice of acceptance hereof
(which acceptance is conclusively presumed by delivery to Borrower), except to
the extent expressly provided in the same; (b) grace, demand, presentment, and
protest with respect to the Guaranteed Obligations or to any instrument,
agreement or document evidencing or creating same; (c) notice of or as to grace,
demand, presentment and protest, except to the extent expressly provided in the
applicable document; (d) notice of or any right to consent or object to the
amendment or modification of any of the instruments, agreements and documents
executed in connection with the Guaranteed Obligations; (e) filing of suit and
diligence by Payee in collection or enforcement of the Guaranteed Obligations;
and (f) any other notice regarding the Guaranteed Obligations, except to the
extent expressly provided in the same.
 
H-2

--------------------------------------------------------------------------------


 
6. Relationship to Other Agreements. Nothing herein shall in any way modify or
limit the effect of terms or conditions set forth in any other documents or
agreements between Borrower, Payee, or Guarantor, but each and every term and
condition hereof shall be in addition thereto.
 
7. Consents. Guarantor consents and agrees that Payee, at any time and from time
to time, without notice or demand, without incurring any responsibility to
Guarantor, and without impairing, reducing, modifying, amending, releasing or
discharging the obligations of Guarantor, may take any of the following actions
or take no action in connection with Borrower, including without limitation:
 
(a) supplement, modify, amend, extend, renew, accelerate or otherwise change the
time for payment or the terms of the Note or any part thereof;
 
(b) supplement, modify, amend or waive, or enter into or give any agreement,
approval or consent with respect to, the Note or any part thereof, or any
additional security or guaranties, or any condition, covenant, default, remedy,
right, representation or term thereof;
 
(c) accept new or additional instruments, documents or agreements in exchange
for or relative to the Note;
 
(d) accept partial payments on the Note;
 
(e) receive and hold additional security or guaranties for the Note or any part
thereof;
 
(f) release, reconvey, terminate, waive, abandon, fail to perfect, subordinate,
exchange, substitute, transfer or enforce any security or guaranties, and apply
any security and direct the order or manner of sale thereof as Payee in its sole
and absolute discretion may determine;
 
(g) release any Person from any personal liability with respect to the Note or
any part thereof;
 
(h) settle, release on terms satisfactory to Payee or by operation of applicable
laws or otherwise liquidate or enforce the Note and any security or guaranty
therefor in any manner, consent to the transfer of any security and bid and
purchase at any sale; and/or
 
(i) consent to the merger, change or any other restructuring or termination of
the corporate existence of Borrower or any other Person, and correspondingly
restructure the Note, and any such merger, change, restructuring or termination
shall not affect the liability of Borrower or the continuing effectiveness
hereof, or the enforceability hereof with respect to all or any part of the
Note.
 
H-3

--------------------------------------------------------------------------------


 
8. Representations, Warranties and Covenants. Guarantor hereby makes the
following representations, warranties and covenants which survive the execution
and delivery of this Guaranty:
 
(a) Guarantor has the power and/or legal right to own Guarantor’s assets and to
enter into and perform the provisions of this Guaranty.
 
(b) The execution, delivery and performance of this Guaranty by Guarantor does
not contravene (i) any existing law or any legal order applicable to, or license
or permit granted to Guarantor, or (ii) any agreement or instrument to which
Guarantor is a party or to which Guarantor or any of Guarantor’s assets is
subject.
 
(c) Guarantor (i) is not, and will not as a result of performing this Guaranty
be rendered, insolvent, and (ii) does not intend to incur, or believe Guarantor
is incurring, obligations beyond Guarantor’s ability to pay.
 
(d) This Guaranty is a legal, valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application affecting the enforcement of creditors' rights or by
general principles of equity limiting the availability of equitable remedies.
 
(e) No governmental approval is required for the due execution, delivery and
performance of this Guaranty and there are no conditions precedent to the
effectiveness of this Guaranty that have not been satisfied or waived.
 
(f) Guarantor is financially interested in Borrower and will receive material
economic benefits as a result of the Note provided to Payee. Guarantor is
entering into this Guaranty as a material inducement to Payee to accept the
Note.
 
9. LIMITATION ON INTEREST. NOTWITHSTANDING ANY OTHER PROVISION HEREOF, IN NO
EVENT SHALL THE AMOUNT OR RATE OF INTEREST PAYABLE, CONTRACTED FOR, CHARGED OR
RECEIVED UNDER OR IN CONNECTION WITH THIS GUARANTY OR THE NOTE GUARANTIED
HEREUNDER, FROM TIME TO TIME OR FOR WHATEVER REASON, EXCEED THE MAXIMUM RATE OR
AMOUNT, IF ANY, SPECIFIED BY APPLICABLE LAW.
 
10. Miscellaneous.
 
(a) Costs and Expenses. Guarantor shall pay to Payee all reasonable costs and
expenses (including court costs and reasonable attorneys’ fees) incurred by
Payee in the preservation of enforcement of Payee’s rights and remedies
hereunder.
 
(b) Amendment. Neither this Guaranty nor any provision hereof may be amended,
altered, modified, changed, waived, discharged or terminated, except by an
instrument in writing signed by Payee.
 
H-4

--------------------------------------------------------------------------------


 
(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Wisconsin. Any proceeding
brought to enforce this Agreement or any document delivered in connection
herewith shall be brought in state or federal court located in Brown County,
Wisconsin, and all parties waive any objections to venue in Brown County,
Wisconsin.
 
(d) Notices. All notices and other communications hereunder shall be given in
the manner set forth in the Note to the parties at their respective addresses
set forth below, as the same may be changed by written notice to the other
party.
 
(e) Assignment, Binding Effect, Benefit of Agreement. This Guaranty and the
duties and obligations of Guarantor hereunder, together with Payee's rights and
privileges under the Note, (A) shall be fully assignable, in whole or in part,
and transferable by Payee; (B) may not be delegated or transferred by Guarantor
without the prior written consent of Payee, which consent shall not be
unreasonably withheld; and (C) shall inure to the benefit of, and be enforceable
by, Payee and its successors and assigns and the duties and obligations of
Guarantor shall bind Guarantor and Guarantor's successors and permitted assigns.
 
(f) Severability. Whenever possible this Guaranty and each provision hereof
shall be interpreted in such manner as to be effective, valid and enforceable
under applicable law. Any provisions of this Guaranty which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. In addition, any determination that the application of any
provision hereof to any person or under any circumstance is illegal and
unenforceable shall not affect the legality, validity and enforceability of such
provision as it may be applied to any other person or in any other circumstance.
 
11. ACKNOWLEDGEMENT. GUARANTOR HEREBY ACKNOWLEDGES AND AGREES THAT GUARANTOR
MAKES ALL OF THE WAIVERS, AGREEMENTS AND CONSENTS ("WAIVERS") SET FORTH IN THIS
GUARANTY KNOWINGLY, INTENTIONALLY, VOLUNTARILY, WITHOUT DURESS, AND ONLY AFTER
EXTENSIVE CONSIDERATION OF THE RAMIFICATIONS OF SUCH WAIVERS WITH GUARANTOR’S
COUNSEL; GUARANTOR FURTHER ACKNOWLEDGES THAT SUCH WAIVERS ARE A MATERIAL
INDUCEMENT TO PAYEE’S ACCEPTANCE OF THE NOTE. GUARANTOR ACKNOWLEDGES THAT
GUARANTOR HAS SUFFICIENT KNOWLEDGE AND EXPERIENCE TO EVALUATE THE RISKS OF THIS
GUARANTY. IF ANY OF THE WAIVERS HEREIN ARE DETERMINED TO BE UNENFORCEABLE UNDER
APPLICABLE LAW, SUCH WAIVERS SHALL BE EFFECTIVE TO THE MAXIMUM EXTENT PERMITTED
BY LAW.
 
H-5

--------------------------------------------------------------------------------


 
12. SUBORDINATION The obligations evidenced hereby are subordinate in the manner
and to the extent set forth in that certain Subordination Agreement (the
“Subordination Agreement”) created as of January 31, 2008, among, without
limitation, Jeffrey Corcoran and Janell Corcoran (“Subordinated Lender”), ISI
Controls, Ltd., a Texas limited partnership and LaSalle Bank National
Association, a national banking association (“Senior Lender”) to the obligations
(including interest) owed by ISI Security Group, Inc., a Delaware corporation,
to the holders of all of the notes issued pursuant to that certain Amended and
Restated Loan and Security Agreement dated as of January 23, 2008, between ISI
Security Group, Inc. and Senior Lender, as such Agreement may be supplemented,
modified, restated or amended from time to time; and each holder hereof, by its
acceptance hereof, shall be bound by the provisions of the Subordination
Agreement.


The obligations evidenced hereby are subordinate to the obligations (including
interest) owed by Guarantor and affiliates of Guarantor to the holders of all of
the notes issued pursuant to that certain Note and Warrant Purchase Agreement by
and among William Blair Mezzanine Capital Fund III, L.P., a Delaware limited
partnership, Guarantor and affiliates of Guarantor party thereto dated as of
October 22, 2004, as such Agreement may be supplemented, modified, restated or
amended from time to time.
 
H-6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, THE PARTIES HERETO EXECUTED AND DELIVERED THIS AGREEMENT AS
OF THE EFFECTIVE DATE.


GUARANTOR:
 
PAYEE:
     
ISI Security Group, Inc.
   
A Delaware corporation
 
JEFFREY E. CORCORAN
           
By:
     
Name: Sam Youngblood
 
JANELL D. CORCORAN
Its: CEO
         
GUARANTOR'S ADDRESS
 
PAYEE’S ADDRESS
12903 DELIVERY DRIVE
 
N100 CRAFTSMEN DRIVE
SAN ANTONIO, TX 78247
 
GREENVILLE, WI 54942
ATTENTION: SAM YOUNGBLOOD
 
ATTENTION: JEFF CORCORAN

 
[Signature Page to Guaranty of ISI Security Group, Inc.]
 
H-7

--------------------------------------------------------------------------------


 


EXHIBIT I


Form of Argyle Guaranty
 
I-1

--------------------------------------------------------------------------------


 
GUARANTY
OF
ARGYLE SECURITY, INC.
 
THIS GUARANTY OF PROMISSORY NOTE (this “Guaranty”), made as of the 31st day of
January, 2008 (the “Effective Date”), by Argyle Security, Inc., a Delaware
corporation (“Guarantor”), to and for the benefit of Jeffery Corcoran and Janell
Corcoran (collectively referred to herein as “Payee”).


RECITALS


A. On even date herewith, ISI Controls, Ltd., a Texas limited partnership
(“Borrower”), has issued to Payee a promissory note in the original principal
amount of $3,515,000 (the “Note”);
 
B. Guarantor has agreed to guarantee the payment of the Note; and
 
C. Guarantor is an affiliate of Borrower and has a financial interest in
inducing Payee to accept the Note from Borrower, and Guarantor having such
interest has agreed to execute and deliver this Guaranty;
 
1. Definitions. Terms defined in the Note and not otherwise defined in this
Guaranty shall have the meanings given those terms in the Note when used herein
and such definitions are incorporated herein as though set forth in full.
 
2. Guaranty. In order to induce Payee to accept the Note, Guarantor hereby
unconditionally and irrevocably guarantees to Payee the full and punctual
payment of the Note, together with any and all interest and expenses (including
attorney’s fees) allowed under any applicable federal, state or local law
(collectively, the “Guaranteed Obligations”).
 
3. Continuing Guaranty. This Guaranty is irrevocable and continuing in nature
and relates to the Note, and Guarantor is jointly and severally liable with
Borrower for such obligation. This Guaranty is a guaranty of prompt payment and
performance and is not merely a guaranty of collection. This Guaranty is in full
force and effect on the date hereof and shall continue until the Note has been
paid or satisfied in full at which time Payee shall terminate this Guaranty by
marking it cancelled and returning it to Guarantor.
 
4. Security. This Guaranty is secured by a security agreement of even date
herewith.


5. Waiver of Rights. Guarantor hereby waives (a) notice of acceptance hereof
(which acceptance is conclusively presumed by delivery to Borrower), except to
the extent expressly provided in the same; (b) grace, demand, presentment, and
protest with respect to the Guaranteed Obligations or to any instrument,
agreement or document evidencing or creating same; (c) notice of or as to grace,
demand, presentment and protest, except to the extent expressly provided in the
applicable document; (d) notice of or any right to consent or object to the
amendment or modification of any of the instruments, agreements and documents
executed in connection with the Guaranteed Obligations; (e) filing of suit and
diligence by Payee in collection or enforcement of the Guaranteed Obligations;
and (f) any other notice regarding the Guaranteed Obligations, except to the
extent expressly provided in the same.
 
I-2

--------------------------------------------------------------------------------


 
6. Relationship to Other Agreements. Nothing herein shall in any way modify or
limit the effect of terms or conditions set forth in any other documents or
agreements between Borrower, Payee, or Guarantor, but each and every term and
condition hereof shall be in addition thereto.
 
7. Consents. Guarantor consents and agrees that Payee, at any time and from time
to time, without notice or demand, without incurring any responsibility to
Guarantor, and without impairing, reducing, modifying, amending, releasing or
discharging the obligations of Guarantor, may take any of the following actions
or take no action in connection with Borrower, including without limitation:
 
(a) supplement, modify, amend, extend, renew, accelerate or otherwise change the
time for payment or the terms of the Note or any part thereof;
 
(b) supplement, modify, amend or waive, or enter into or give any agreement,
approval or consent with respect to, the Note or any part thereof, or any
additional security or guaranties, or any condition, covenant, default, remedy,
right, representation or term thereof;
 
(c) accept new or additional instruments, documents or agreements in exchange
for or relative to the Note;
 
(d) accept partial payments on the Note;
 
(e) receive and hold additional security or guaranties for the Note or any part
thereof;
 
(f) release, reconvey, terminate, waive, abandon, fail to perfect, subordinate,
exchange, substitute, transfer or enforce any security or guaranties, and apply
any security and direct the order or manner of sale thereof as Payee in its sole
and absolute discretion may determine;
 
(g) release any Person from any personal liability with respect to the Note or
any part thereof;
 
(h) settle, release on terms satisfactory to Payee or by operation of applicable
laws or otherwise liquidate or enforce the Note and any security or guaranty
therefor in any manner, consent to the transfer of any security and bid and
purchase at any sale; and/or
 
(i) consent to the merger, change or any other restructuring or termination of
the corporate existence of Borrower or any other Person, and correspondingly
restructure the Note, and any such merger, change, restructuring or termination
shall not affect the liability of Borrower or the continuing effectiveness
hereof, or the enforceability hereof with respect to all or any part of the
Note.
 
I-3

--------------------------------------------------------------------------------


 
8. Representations, Warranties and Covenants. Guarantor hereby makes the
following representations, warranties and covenants which survive the execution
and delivery of this Guaranty:
 
(a) Guarantor has the power and/or legal right to own Guarantor’s assets and to
enter into and perform the provisions of this Guaranty.
 
(b) The execution, delivery and performance of this Guaranty by Guarantor does
not contravene (i) any existing law or any legal order applicable to, or license
or permit granted to Guarantor, or (ii) any agreement or instrument to which
Guarantor is a party or to which Guarantor or any of Guarantor’s assets is
subject.
 
(c) Guarantor (i) is not, and will not as a result of performing this Guaranty
be rendered, insolvent, and (ii) does not intend to incur, or believe Guarantor
is incurring, obligations beyond Guarantor’s ability to pay.
 
(d) This Guaranty is a legal, valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application affecting the enforcement of creditors' rights or by
general principles of equity limiting the availability of equitable remedies.
 
(e) No governmental approval is required for the due execution, delivery and
performance of this Guaranty and there are no conditions precedent to the
effectiveness of this Guaranty that have not been satisfied or waived.
 
(f) Guarantor is financially interested in Borrower and will receive material
economic benefits as a result of the Note provided to Payee. Guarantor is
entering into this Guaranty as a material inducement to Payee to accept the
Note.
 
9. LIMITATION ON INTEREST. NOTWITHSTANDING ANY OTHER PROVISION HEREOF, IN NO
EVENT SHALL THE AMOUNT OR RATE OF INTEREST PAYABLE, CONTRACTED FOR, CHARGED OR
RECEIVED UNDER OR IN CONNECTION WITH THIS GUARANTY OR THE NOTE GUARANTIED
HEREUNDER, FROM TIME TO TIME OR FOR WHATEVER REASON, EXCEED THE MAXIMUM RATE OR
AMOUNT, IF ANY, SPECIFIED BY APPLICABLE LAW.
 
10. Miscellaneous.
 
(a) Costs and Expenses. Guarantor shall pay to Payee all reasonable costs and
expenses (including court costs and reasonable attorneys’ fees) incurred by
Payee in the preservation of enforcement of Payee’s rights and remedies
hereunder.
 
I-4

--------------------------------------------------------------------------------


 
(b) Amendment. Neither this Guaranty nor any provision hereof may be amended,
altered, modified, changed, waived, discharged or terminated, except by an
instrument in writing signed by Payee.
 
(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Wisconsin. Any proceeding
brought to enforce this Agreement or any document delivered in connection
herewith shall be brought in state or federal court located in Brown County,
Wisconsin, and all parties waive any objections to venue in Brown County,
Wisconsin.
 
(d) Notices. All notices and other communications hereunder shall be given in
the manner set forth in the Note to the parties at their respective addresses
set forth below, as the same may be changed by written notice to the other
party.
 
(e) Assignment, Binding Effect, Benefit of Agreement. This Guaranty and the
duties and obligations of Guarantor hereunder, together with Payee's rights and
privileges under the Note, (A) shall be fully assignable, in whole or in part,
and transferable by Payee; (B) may not be delegated or transferred by Guarantor
without the prior written consent of Payee, which consent shall not be
unreasonably withheld; and (C) shall inure to the benefit of, and be enforceable
by, Payee and its successors and assigns and the duties and obligations of
Guarantor shall bind Guarantor and Guarantor's successors and permitted assigns.
 
(f) Severability. Whenever possible this Guaranty and each provision hereof
shall be interpreted in such manner as to be effective, valid and enforceable
under applicable law. Any provisions of this Guaranty which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. In addition, any determination that the application of any
provision hereof to any person or under any circumstance is illegal and
unenforceable shall not affect the legality, validity and enforceability of such
provision as it may be applied to any other person or in any other circumstance.
 
11. ACKNOWLEDGEMENT. GUARANTOR HEREBY ACKNOWLEDGES AND AGREES THAT GUARANTOR
MAKES ALL OF THE WAIVERS, AGREEMENTS AND CONSENTS ("WAIVERS") SET FORTH IN THIS
GUARANTY KNOWINGLY, INTENTIONALLY, VOLUNTARILY, WITHOUT DURESS, AND ONLY AFTER
EXTENSIVE CONSIDERATION OF THE RAMIFICATIONS OF SUCH WAIVERS WITH GUARANTOR’S
COUNSEL; GUARANTOR FURTHER ACKNOWLEDGES THAT SUCH WAIVERS ARE A MATERIAL
INDUCEMENT TO PAYEE’S ACCEPTANCE OF THE NOTE. GUARANTOR ACKNOWLEDGES THAT
GUARANTOR HAS SUFFICIENT KNOWLEDGE AND EXPERIENCE TO EVALUATE THE RISKS OF THIS
GUARANTY. IF ANY OF THE WAIVERS HEREIN ARE DETERMINED TO BE UNENFORCEABLE UNDER
APPLICABLE LAW, SUCH WAIVERS SHALL BE EFFECTIVE TO THE MAXIMUM EXTENT PERMITTED
BY LAW.
 
I-5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, THE PARTIES HERETO EXECUTED AND DELIVERED THIS AGREEMENT AS
OF THE EFFECTIVE DATE.


GUARANTOR:
PAYEE:
   
Argyle Security, Inc.
__________________________________________
 
Jeffrey E. Corcoran
       
By:_________________________________
 
Name: Don Neville
___________________________________________
Its: Chief Financial Officer
Janell D. Corcoran
   
GUARANTOR'S ADDRESS
PAYEE’S ADDRESS
200 CONCORD PLAZA, STE 700
N100 CRAFTSMEN DRIVE
SAN ANTONIO, TX 78216
GREENVILLE, WI 54942
ATTENTION: DON NEVILLE
ATTENTION: JEFF CORCORAN

 
[Signature Page to Guaranty of Argyle Security, Inc.]
 
I-6

--------------------------------------------------------------------------------




EXHIBIT J


Lease Agreement
 
J-1

--------------------------------------------------------------------------------


 
LEASE AGREEMENT
 
THIS LEASE AGREEMENT (the “Lease”), is made and entered into this 1st day of
February, 2008, by and between J.J.C. VALLEY PROPERTIES, LLC, (the “Lessor”),
and ISI CONTROLS, LTD. (the “Lessee”).


WITNESSETH:


IN CONSIDERATION of the rents and agreements of Lessee herein, Lessor hereby
leases to Lessee the following-described premises situated at 3030 East Goodland
Drive, City of Appleton, Outagamie County, Wisconsin (hereinafter referred to as
the “Premises”), on and subject to the terms, conditions and provisions herein
contained.


1. Term. To have and to hold the Premises to Lessee for a term of five (5)
years, commencing on February 1, 2008 (the “Commencement Date”) and ending at
midnight on January 31, 2013 (the “Initial Term”).


2. Option to Extend Lease Term. Provided that Lessee is not in default with
respect to any term or condition of this Lease, Lessee shall have the option to
extend the Lease for two (2) additional five (5)-year terms, provided notice in
writing shall be given to Lessor at least one hundred eighty (180) days prior to
the end of the initial term of the Lease or any extended term thereof. The
rental for the extension period shall be as provided below.


3. Rent. Lessee agrees to pay to Lessor, as rent during the Initial Term of this
Lease and the first renewal term, the sum of Fourteen Thousand Dollars
($14,000.00) per month (“Base Rent”), commencing on the Commencement Date and on
the 1st day of each calendar month thereafter. Notwithstanding anything
contained in the preceding sentence, unless and until Lessee defaults beyond any
applicable notice and cure periods, with respect to any covenant or obligation
set forth in this Lease or in the Business Note (the “Note”), executed on even
date herewith by and between Lessee and Lessor, Lessee’s obligation to pay rent
from the Commencement Date up through and including January 31, 2010, shall
abate (the “Rental Abatement Period”).


In the event that Lessee defaults, with respect to any covenant or obligation
set forth in this Lease or in the Note during the Rental Abatement Period, which
such default is not cured within fourteen (14) days of Lessor’s written notice
to Lessee (the “Notice Period”), then this Lease shall terminate on the last day
of the Notice Period and all Base Rent that would have been due to Lessor from
Lessee during the Rental Abatement Period shall be immediately due and payable.


In the event that Lessee defaults with respect to any covenant or obligation set
forth in the Note during the Rental Abatement Period and such default is cured
during the Notice Period, then this Lease will not terminate, but the rental
abatement shall be revoked retroactive to the Commencement Date. Thereafter,
Lessee’s Base Rent shall be increased to an amount equal to the total of
Lessee’s Base Rent that would have been due during the Rental Abatement Period
but for the abatement of such Base Rent, plus the total of all Base Rent due
throughout the balance of the Initial Term of this Lease divided by the number
of months remaining in the Initial Term of this Lease. Said increased Base Rent
shall be due and payable on the first day of the first month immediately after
the end of the Notice Period, during which Lessee’s default was cured, and,
thereafter, on the first day of each month thereafter throughout the balance of
the Initial Term. During the first renewal term, however, Lessee’s Base Rent
shall be reduced to Fourteen Thousand Dollars ($14,000.00) per month payable on
the first day of the first month of the first renewal term and on the same day
of each successive month thereafter.

 
J-2

--------------------------------------------------------------------------------




In the event that Lessee shall exercise Lessee’s option to renew this Lease for
a second renewal term, then Lessee’s monthly rental obligation, throughout the
entire second renewal term, shall be equal to ninety-five percent (95%) of the
prevailing market rate for commercial premises of like kind construction,
design, use, and location (the “Prevailing Market Rate”). For purposes of this
Lease, the Prevailing Market Rate shall be determined, as of the first day of
the second renewal term, by the written mutual agreement of Lessor and Lessee.
In the event that Lessee and Lessor have not mutually agreed as to the
Prevailing Market Rate by a date that is forty-five (45) days prior to the first
day of the second renewal term, then Lessor shall, at Lessor’s expense, obtain
an independent written determination of the Prevailing Market Rate from a
qualified commercial real estate broker familiar with the Premises and
commercial real estate, in general, in Outagamie County, Wisconsin. Lessee shall
also, at Lessee’s expense, obtain an independent written determination of the
Prevailing Market Rate from a qualified commercial real estate broker familiar
with the Premises and commercial real estate, in general, in Outagamie County,
Wisconsin. If the two (2) opinions are within ten percent (10%) of each other,
determined according to ten percent (10%) of the higher of the two (2) opinions,
then the Prevailing Market Rate shall be equal to the average of the two (2)
opinions. If the two (2) opinions are not within ten percent (10%) of each
other, determined according to ten percent (10%) of the higher of the two (2)
opinions, and Lessor and Lessee are still unable to agree as to the Prevailing
Market Rate, then the two (2) commercial real estate brokers shall appoint a
third qualified commercial real estate broker familiar with the Premises and
commercial real estate, in general, in Outagamie County, Wisconsin, the expense
of which shall be divided equally between Lessor and Lessee, and the opinion of
the third commercial real estate broker shall be the Prevailing Market Rate.


Notwithstanding anything contained in this Section 3 to the contrary, for any
month during the second renewal term during which Lessee’s Base Rent is in
dispute and subject to the dispute resolution process set forth above, Lessee’s
monthly rental obligation shall be Fourteen Thousand Dollars ($14,000.00)
subject to adjustment, upward or downward, upon the determination of Lessee’s
Base Rent due and owing throughout the second renewal term. Any such adjustment
shall be made to the first and, if necessary, second Base Rent payments due
immediately after the final second renewal term Base Rent determination.


4. Charge for Late Rent. Any rent not timely paid by or on the fourteenth (14th)
day of any calendar month shall accrue a late charge of one and one-half percent
(1-1/2%) for each month, or portion thereof, that such rent remains unpaid.


5. Security Deposit. Upon the execution of this Lease, Lessee shall pay a
security deposit of Fourteen Thousand Dollars ($14,000.00) to be held by Lessor
to secure Lessee’s performance of Lessee’s obligations and protect Lessor’s
rights under this Lease, which sum shall be refunded to Tenant within ten (10)
days of the expiration of this Lease.


6. Use and Care of Premises. The Premises may be used for any lawful purpose and
shall be kept in a clean and safe condition in accordance with local ordinances
and lawful direction of proper authorities.


7. Structural Alterations or Additions. No structural alterations or additions
shall be made by Lessee during the term of this Lease, in or to the Premises,
without the prior written consent of Lessor, which consent shall not be
unreasonably withheld. Any alterations or additions to be made shall comply with
appropriate building code and zoning ordinances. All additions or alterations as
made shall, at the option of Lessor, become part of the Premises and property of
Lessor or, upon termination of the Lease, Lessor may demand that Lessee remove
the same and restore the Premises to a substantially similar condition they were
in prior to Lessee’s occupancy, reasonable wear and tear, and damage caused by
casualty, excepted. However, once Lessor agrees that an alteration shall become
part f the Premises and the property of Lessor, Lessee shall have no obligation
to remove said alteration.

 
J-3

--------------------------------------------------------------------------------




8. Utilities and Services. Lessee shall pay all utility and service charges,
including but not limited to, gas, water, heat, air-conditioning or electricity
charges, used in the Premises, as the same shall become due.


9. Taxes. Lessee shall, during the term of this Lease, pay all real estate taxes
levied in respect of the Premises, or any part thereof, whether assessed against
Lessor or against Lessee. Lessee shall pay to Lessor, as additional rent, an
amount equal to one-twelfth (1/12th) of the real estate taxes levied in respect
of the Premises. Said amount shall be calculated on the basis of the prior
year’s real estate taxes and shall be payable, in advance, with each of Lessee’s
monthly rental payments.
 
If the total of Lessee’s additional rent payments, relative to real estate taxes
with respect to any tax year, is less than the actual amount of the Premises’
real estate taxes, then Lessee shall pay, within thirty (30) days of Lessee’s
receipt of Lessor’s written demand, the difference between the total of Lessee’s
additional rent payments, for the applicable year, and the actual real estate
taxes due and owing with respect to the Premises.


If the total of Lessee’s additional rent payments, relative to real estate taxes
with respect to any tax year, exceeds the actual amount of the Premises’ real
estate taxes, then the excess shall be credited against Lessee’s obligation to
pay real estate taxes for the Premises for the following year, or in the event
this Lease has terminated, Lessor shall promptly refund such overpayment amount
to Tenant.


In the event any special assessments, including specifically, but not
exclusively, curb, gutter, paving, etc., are levied against the Premises and are
not caused specifically by the actions of Lessee, then Lessor shall be
responsible for the payment of said special assessments in full when levied or,
if an alternative installment payment is available, at Lessor’s option, Lessor
shall pay said special assessments over the installment periods.


The foregoing notwithstanding, to the extent that any structural alterations or
additions are made to the Premises which increase the value of the Premises for
purposes of real estate taxes or result in a special assessment being levied
against the Premises, Lessee shall be responsible for the payment of said
increase in said real estate taxes and/or said special assessment.


10. Repairs and Maintenance. Lessee shall keep and maintain the Premises in good
condition and repair (except for reasonable wear and tear and damage by
casualty), including, but not limited to, the heating, electrical, plumbing and
air-conditioning systems exclusively serving the Premises, and shall replace all
broken and cracked glass. Except as set forth below, Lessee shall also be
responsible for repairing any damage caused to the Premises, whether directly or
indirectly, during Lessee’s occupancy of the Premises.


Lessor has delivered the building in good repair and condition to Lessee, but
agrees that Lessor shall be obligated to maintain such structural portions of
the building (i.e., walls, roof and foundations) during the term hereof,
provided that said repair is not due to the actions of Lessee in which event
Lessee shall be responsible for such repair and maintenance.


If Lessee refuses or neglects to commence or complete repairs promptly and
adequately, Lessor may, but shall not be required to do so, make or complete
said repairs and Lessee shall pay the reasonable third-party costs thereof to
Lessor within ten (10) days written demand therefore.. Lessee shall comply with
the directions of proper public officers as to the maintenance of the Premises
and shall comply with all health and police regulations applicable to or
affecting the Premises.

 
J-4

--------------------------------------------------------------------------------




Lessee shall undertake appropriate measures to maintain the Premises in a
sanitary condition and free from rodents and/or pests.


Lessee shall be responsible for snow removal and lawn and landscape maintenance
at the Premises.


11. Insurance.


A. Fire and Extended Coverage. Lessee shall carry fire and extended coverage
insurance on the Premises during the entire term of this Lease in an amount
equal to the full insurable value of the buildings and all additions or
improvements made thereon by either party, written by a reliable insurance
company or companies authorized to do business in the State of Wisconsin.


B. Liability. Lessee shall keep in force for the benefit of Lessor and Lessee
comprehensive general liability insurance with minimum limits of liability in
respect to bodily injury of One Million Dollars ($1,000,000.00) for each person
and Two Million Dollars ($2,000,000.00) for each occurrence and, with respect to
property damage, the sum of Five Hundred Thousand Dollars ($500,000.00) for each
occurrence.


C. Contents. Lessee shall keep in force for Lessee’s benefit a policy of
insurance in broad endorsement form to protect damage to the contents on the
Premises.


D. Waiver of Subrogation. Each party mutually releases and discharges the other,
and its employees, from all claims and liabilities arising from or caused by any
hazard covered by insurance on the Premises or covered by insurance in
connection with property on or activities conducted on the Premises, regardless
of the cause of the damage or loss.


This release is conditioned upon the inclusion in the policy or policies of a
provision whereby any such release shall not adversely affect said policies or
prejudice any right of the party releasing the other to recover through said
policy. Each party agrees that such party’s insurance policy shall include such
a provision so long as the same shall be obtainable without extra cost.


E. Certificates of Insurance. All Certificates of Insurance shall be deposited
with Lessor. The policy or policies shall name Lessor and Lessee as insureds and
shall bear endorsements to the effect that the insurer agrees to notify Lessor
not less than thirty (30) days in advance of any modification or cancellation
thereof.


Lessee agrees that no act or thing shall be done on the Premises which may void,
or make voidable, any insurance on the Premises, or any part thereof.


12. Damage by Fire or Other Casualty. Damage not in excess of thirty-three and
one-third percent (33-1/3%) of the Premises by fire or any other cause shall not
terminate this Lease, but shall entitle Lessee to a pro rata abatement or
reduction in rent payable to Lessor. Lessor shall proceed with due diligence to
collect the proceeds of any available insurance, and rebuild or restore the
Premises to at least as good a condition as existed immediately prior to the
casualty.
 
 
J-5

--------------------------------------------------------------------------------


 
In the event of damage in excess of thirty-three and one-third percent (33-1/3%)
of the Premises or its total destruction, Lessee shall have the option to
terminate this Lease and surrender the Premises, or to a pro rata abatement or
reduction of the rent payable to Lessor.

In the event Lessor and Lessee mutually agree that it would be in their best
interest to rebuild or restore the Premises, then Lessor shall proceed with due
diligence to collect the proceeds of any available insurance and rebuild or
restore the Premises to at least as good a condition as existed immediately
prior to the casualty.


13. Lessor’s Right of Entry. Lessor may enter into and on the Premises,
including any building or structure thereon, during Lessee’s normal business
hours, and on twenty-four (24) hours prior notice, for the purpose of examining
or inspecting the conditions thereof in order to exercise any right or power
reserved to Lessor under the terms and provisions of this Lease.


14. “For Rent” or “For Sale” Signs of Lessor. Lessor may, within one hundred
eighty (180) days prior to the expiration of any Lease term, if there has been
no extension or renewal, place signs on the walls, doors or windows of the
building on the Premises, advertising that the Premises are for rent or for
sale, which signs shall remain thereon without hindrance or molestation by
Lessee.


15. Restrictions Against Liens. Lessee shall pay and settle all expenses and
liabilities arising out of or in any way connected with any and all
construction, repairs, alterations or maintenance authorized by Lessee and
approved by Lessor of any and all buildings on the Premises, and Lessee shall
keep the Premises and the structures thereon free and clear from all liens of
mechanics or materialmen, and all liens of a similar character, arising out of
or growing out of the construction, repair, alteration or maintenance of such
structures.


16. Indemnity. Lessee assumes all risks and responsibilities for accidents,
injuries, or death resulting from injuries or damages to person or property
occurring in, on, or about the Premises. Subject to the waiver of subrogation
set forth in Section 11D hereof, Lessee agrees to indemnify and hold Lessor, and
Lessor’s members, officers, directors, employees, agents, and assigns from any
and all claims, liabilities, losses, costs, and expenses (including reasonable
attorneys’ fees) arising from or in connection with, the condition, use, or
control of the Premises, including the improvements thereon, during the term of
this Lease and any renewal term. Subject to the waiver of subrogation set forth
in Section 11D hereof, Lessee shall be liable to Lessor for any damages to the
Premises, including the improvements thereon, and for any act done by Lessee or
any employee or agent of Lessee, or any invitee or licensee of Lessee.


17. Waste. Lessee shall not suffer or permit any waste, or overloading, damaging
or defacing of the Premises, or any uses thereof which shall be unlawful,
improper or contrary to any law of the State of Wisconsin, or ordinance of the
municipality, or rule or regulation of any public authority at the time being in
force, or injurious to any person or property.

 
J-6

--------------------------------------------------------------------------------




18. Assignment and Subleases. Lessee may not assign or transfer this Lease or
sublease the whole or any part of the Premises, without the written consent of
Lessor, which shall not be unreasonably withheld, provided that Lessee shall
nevertheless remain primarily liable to Lessor for the payment of all rent and
for the full performance of all of the covenants and conditions of this Lease.


Lessor shall, however, have the right to sell or transfer the Premises, subject
to all of the provisions of this Lease.


19. Compliance with Laws. Lessee agrees to observe and comply with all rules,
regulations and laws now in effect, or which may be enacted during the
continuance of this Lease, by any municipal, county, State or Federal
authorities having jurisdiction over the Premises.


20. Lessee’s Default. This Lease is made upon the condition that Lessee shall
punctually and faithfully perform all of the covenants and agreements by Lessee
to be performed as herein set forth, and if any of the following events of
default shall occur, to-wit:


A. The rent or any other sums required to be paid by Lessee hereunder, or any
part thereof, shall at any time be in arrears and unpaid for fourteen (14) days
after receipt of written notice of default from Lessor to Lessee; or


B. There be any default in the observance or performance of any of the other
covenants, agreements or conditions of this Lease on the part of Lessee to be
kept and performed, and said default shall continue for a period of thirty (30)
days after written notice thereof from Lessor to Lessee (unless such default
cannot be reasonably cured within thirty (30) days and Lessee shall have
commenced to cure said default within said thirty (30) days and continues
diligently to pursue the curing of the same); or


C. Any proceedings in bankruptcy, insolvency or reorganization shall be
instituted against Lessee, and such proceeding is not stayed within 45 days of
its commencement, pursuant to any federal or state law, or any receiver or
trustee shall be appointed for all or any portion of Lessee’s business or
property, or any final, non-appealable execution or attachment in excess of
$500,000 shall issue against Lessee or Lessee’s business or property or against
the leasehold estate created under this Lease or Lessee shall be adjudged a
bankrupt or insolvent, or Lessee shall make an assignment for the benefit of
creditors, or Lessee shall file a voluntary petition in bankruptcy or petitions
for (or enters into) an arrangement for reorganization, composition or any other
arrangement with Lessee’s creditors under any federal or state law; or


D. The leasehold estate hereby created shall be taken on execution or by other
process of law;

 
J-7

--------------------------------------------------------------------------------




then, and in any of said cases, Lessor, at Lessor’s option, may terminate this
Lease and reenter upon the Premises and take possession thereof with full right
to sue for and collect all sums or amounts with respect to which Lessee may then
be in default and accrued up to the time of such entry, including damages to
Lessor by reason of any breach or default on the part of Lessee, or Lessor may,
if Lessor elects so to do, bring suit for the collection of such rents and
damages without entering into possession of the Premises or voiding this Lease.


In addition to, but not in limitation of, any of the remedies set forth in this
Lease or given to Lessor by law or in equity, Lessor shall also have the right
and option, in the event of any default by Lessee under this Lease and the
continuance of such default after the period of notice above provided, to retake
possession of the Premises from Lessee by summary proceedings or otherwise (and
it is agreed that the commencement and prosecution of any action by Lessor in
forcible entry and detainer, ejectment or otherwise, or any execution of any
judgment or decree obtained in any action to recover possession of the Premises,
shall not be construed as an election to terminate this Lease unless Lessor
expressly exercises Lessor’s option hereinbefore provided to declare the term
hereof ended, whether or not such entry or reentry be had or taken under summary
proceedings or otherwise, and shall not be deemed to have absolved or discharged
Lessee from any of Lessee’s obligations and liabilities for the remainder of the
term of this Lease) and Lessee shall, notwithstanding such entry or reentry,
continue to be liable for the payment of the rents and the performance of the
other covenants and conditions hereof and shall pay to Lessor all monthly
deficits after any such reentry in monthly installments as the amounts of such
deficits from time to time are ascertained and if, in the event of any such
ouster, Lessor rents or leases the Premises to some other person, firm or
corporation (whether for a term greater than, less than or equal to the
unexpired portion of the term created hereunder) for an aggregate rent during
the portion of such new lease coextensive with the term hereby created which is
less than the rent Lessee would pay hereunder for such period, Lessor may
immediately, upon the making of such new lease or the creation of such new
tenancy, sue for and recover the difference between the aggregate rental
provided for in said new lease or the portion of the term thereof coextensive
with the term created hereunder and the rent which Lessee would pay hereunder
for such period, together with any expenses to which Lessor may be put for
brokerage commission, placing the Premises in tenantable condition or otherwise.
If such new lease or tenancy is made for a shorter term than the balance of the
term of this Lease, any such action brought by Lessor to collect the deficit for
that period shall not bar Lessor from thereafter suing for any loss accruing
during the balance of the unexpired term of this Lease.


In addition to all other sums due and owing from Lessee to Lessor, as the result
of Lessee’s default in any term or condition set forth in this Lease, Lessee
shall be responsible for and shall pay to Lessor all of Lessor’s costs and
expenses, including actual attorneys’ fees, incurred by Lessor in enforcing
Lessee’s obligations pursuant to this Lease. However, Lessor acknowledges that
Lessor has a duty to mitigate Lessor’s damages in the event of a default by
Lessee.


21. Quiet Enjoyment. Lessor agrees that if the rent aforesaid shall be paid as
hereinabove provided and Lessee shall keep and perform the covenants of this
Lease on the part of Lessee to be kept and performed, Lessee shall peaceably and
quietly hold, occupy and enjoy the Premises during the term hereof, without
hindrance or molestation by Lessor or any person or persons lawfully claiming
under Lessor.


22. Lessor’s Remedies; Cumulative, etc. Each right, power and remedy of Lessor
provided for in this Lease shall be cumulative and concurrent and shall be in
addition to every other right, power or remedy provided for in this Lease or now
or hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by Lessor of any one or more of the
rights, powers or remedies provided for in this Lease or now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by Lessor of any or all other such rights, powers
or remedies.

 
J-8

--------------------------------------------------------------------------------




23. Waiver. Any assent, express or implied, by Lessor to any breach of any
agreement or condition herein contained, or any waiver, express or implied, by
Lessor of any such agreement or condition herein contained shall operate as such
only in specific instances, and shall not be construed as an assent or waiver of
any such agreement or condition generally or of any subsequent breach thereof.


24. Signs. Lessee shall have the right at all times during the term of this
Lease, at Lessee’s sole expense, to erect, install, operate and maintain
identifying signs on the Premises provided that, upon the removal of said signs,
the Premises are restored to at least as good a condition as existed prior to
their installation.


25. Hazardous Substances. Lessee shall not cause or permit any hazardous
substances to be used, stored, generated or disposed of on, in or about the
Premises by Lessee, Lessee’s agents, employees, contractors or invitees;
provided, however, that Lessee may keep and use small quantities of hazardous
substances as are necessary in the ordinary course of Lessee’s business, and
further provided that Lessee shall handle, store, use and dispose of any such
hazardous substance in accordance with applicable Federal, State and local laws
and regulations, and in a manner which shall not cause contamination to the
Premises.


Lessee shall indemnify and hold Lessor harmless from any liability, claim,
demand, order or injury (including reasonable attorney, consultant and expert
fees), arising from Lessee’s, or Lessee’s agents’, employees’, contractors’ or
invitees’ handling, storage, disposal or release of any hazardous substance in,
under or about the Premises, including, without limitation, the cost of any
required or necessary repair, cleanup, remediation or detoxification of the
Premises.


The foregoing covenants and indemnification shall survive the expiration of the
term of this Lease.


The foregoing covenants and indemnification are cumulative to any rights or
remedies which Lessor or Lessee may have at law or in equity, and shall not
operate to limit such rights or remedies.


As used herein, “hazardous substance” means any substance that is toxic,
ignitable, reactive or corrosive, and whose storage, handling, disposal or
transport is regulated by Federal, State or local statute, rule, regulation or
ordinance, and shall include any material or substance that is defined as
“hazardous waste,” “extremely hazardous waste” or a “hazardous substance”
pursuant to Federal, State or local statute, rule, regulation or ordinance,
including, but not limited to, asbestos, polychlorinated biphenyls (“PCBs”) and
petroleum. In no event shall Tenant be liable or responsible for any
environmental conditions or hazardous substances existing prior to the date of
this Lease


26. Holding Over. If Lessee remains in possession of the Premises after the
expiration of the term, or after termination of this Lease, and without the
execution of a new Lease, Lessee shall be deemed to be occupying the Premises as
a lessee from month-to-month, subject to all the conditions, provisions, and
obligations of this Lease insofar as they are applicable to a month-to-month
tenancy. The inclusion of this paragraph or acceptance by Lessor of any rent
after the expiration of the term or termination of this Lease shall not
constitute permission for Lessee to hold over. Lessee expressly waives any
requirement for Lessor to give Lessee any notice to quit the Premises, whether
at the end of the term or during any hold-over period.


27. Eminent Domain. In case the Premises, or any part thereof, shall be taken by
right of eminent domain, or by other authority of law, after execution hereof,
and before expiration of said term, this Lease and said term shall terminate at
the election of the Lessee; and if the Lessee shall not so elect, then in case
of such taking, a just proportion of rent hereinbefore reserved, according to
nature and extent of injuries sustained by the Premises, shall be abated until
the Premises, or whatever may remain thereof, shall have been put in proper
condition for use and occupancy. In case of any such taking, the total damages
arising therefrom shall be recovered by Lessor, Lessee hereby assigning all
rights in or to such damages to Lessor, and the net amount recoverable and
recovered therefor shall be apportioned between Lessor and Lessee in such
proportions as shall be reasonably determined by Lessor. It is the intention of
the parties, in regard to distribution of damages or indemnity for taking by
public authority, to appoint Lessor as the person to whom such damages or
indemnity are to be paid, and to provide that such sums shall be distributed in
the manner herein provided for.

 
J-9

--------------------------------------------------------------------------------




28. Subordination. This Lease and all rights of Lessee hereunder shall be
subject and subordinate to the lien of any and all mortgages on the underlying
financing of the Lessor which affect the Premises or any part thereof and to any
and all renewals, modifications or extensions of any such mortgages. Conditioned
on Lessee first receiving from any lien holder of the Premises an executed
Subordination, Non-Disturbance and Attornment Agreement in form and content
reasonably acceptable to Lessee(“SNDA”),Lessee shall on demand execute,
acknowledge and deliver to Lessor without expense to Lessor any and all
instruments that may be necessary or proper to subordinate this Lease and all
rights therein to the lien of any such mortgage or mortgages and each renewal,
modification or extension and if Lessee shall fail at any time to execute,
acknowledge and deliver any such subordination instrument, Lessor, in addition
to any other remedies available and consequence thereof, may execute,
acknowledge and deliver the same as Lessee’s attorney-in-fact and in Lessee’s
name. Lessee hereby irrevocably makes, constitutes and appoints Lessor, Lessor’s
successors and assigns, as Lessee’s attorney-in-fact for that purpose.


29. Notices. Any notice or other communication required by or permitted to be
given in connection with this Lease shall be in writing, and shall be delivered
in person or sent first class mail, certified or registered mail, return receipt
requested, postage prepaid, to the respective parties at the addresses set forth
below, or at such other address as may be specified from time to time in writing
delivered by the other party:


Lessor:
J.J.C. Valley Properties, LLC
Attn: Jeffrey E. Corcoran
N100 Craftsmen Drive
Greenville, WI 54942


With a copy to:                Metzler, Timm, Treleven & Hermes, S.C.
Attn: David J. Timm
222 Cherry Street
Green Bay, WI 54301-4223


Lessee:
ISI Controls, Ltd.
12903 Delivery Drive
San Antonio, Texas 78247


With a copy to:                 D. Hull Youngblood, Jr.
K&L Gates
111 Congress Avenue
Suite 900
Austin, Texas 78701
 
 
J-10

--------------------------------------------------------------------------------




30. Construction of Lease. This Lease shall be construed in accordance with the
laws of the State of Wisconsin, and shall further be construed without regard to
any presumption or rule requiring construction against the party causing the
Lease to be drafted.


31. Recordation of Memorandum of Lease. Neither Lessor nor Lessee shall record
this Lease. However, either party may record a Memorandum of Lease, providing
notice of Lessee’s interests described herein for the entire Lease term,
including extensions. Said Memorandum of Lease shall not contain any specific
information about the Lease rental payment amounts.


32. Entire Lease. This Lease evidences the entire agreement between the parties
hereto with respect to the matters provided for herein and there are no
agreements, representations or warranties with respect to any matters provided
for herein other than those set forth herein.


33. Severability. The parties agree that, if any provision of this Lease shall,
under any circumstances, be deemed invalid or inoperative, this Lease shall be
construed with the invalid or inoperative provision deleted and the rights and
obligations of the parties shall be construed and enforced accordingly.


34. Amendment and Modification. The parties hereto may amend, modify or
supplement this Lease in such manner as may be mutually agreed upon by them in
writing.


35. Binding Effect. This Lease shall be binding upon and inure to the benefit of
the parties, their respective heirs, successors, personal representatives and
assigns.


36. Arbitration. Except for matters related to the Lessee’s obligation to timely
pay rent, when due and any related action to terminate Lessee’s tenancy and
evict Lessee from the Premises; disputes arising under this Lease or in any way
relating to the relationship of Lessee and Lessor as contemplated in this Lease,
shall be resolved through binding arbitration located in Appleton, Outagamie
County, Wisconsin. Arbitration shall be initiated by either party providing to
the other party written notice of a request for arbitration which such notice
shall include facts of sufficient detail in order to apprise the other party of
the nature of the alleged dispute. Each party shall appoint one (1)
representative and said representatives shall, thereafter, mutually agree upon
and select one (1) person who shall serve as the parties’ arbitrator hereunder
(the “Arbitrator”). If the parties’ representatives are unable to agree, as
determined in the sole discretion of Lessor’s representative, as to the
appointment of the Arbitrator, then the Arbitrator shall be selected by Lessor’s
representative with notice of said selection being delivered to Lessee in
writing; provided, however, that the Arbitrator selected solely by Lessor’s
representative must be a former Wisconsin Circuit Court judge. The initiating
party’s representative shall be identified in the initiating party’s initial
notice. The other party’s representative shall be named, in writing, by delivery
of a notice to the initiating party within five (5) days of said party’s receipt
of the initial arbitration notice. Each of parties’ representatives shall be
members in good standing of the Wisconsin State Bar Association and who shall
have expertise in commercial disputes and/or business transactions. The parties’
representatives shall select the Arbitrator who shall also be a member in good
standing of the Wisconsin State Bar Association and who shall also have
expertise in commercial disputes and/or business transactions. If either Lessee
or Lessor fails to timely appoint their representative, then the other party’s
timely appointed member may select the Arbitrator. The Arbitrator shall provide
a written decision stating his findings based on the facts of any dispute and
the applicable law. Except as specifically set forth herein, all matters
relating to the arbitration proceedings contemplated in this Lease, shall be
governed by and be conducted in accordance with Chapter 788 of the Wisconsin
Statutes, as may be amended from time to time. The decision of the Arbitrator
shall be conclusively binding on the parties hereto.

 
J-11

--------------------------------------------------------------------------------



The terms of this Section 36, with respect to arbitration, are self executing.
If any party refuses or neglects to appear at or participate in any arbitration
proceeding conducted pursuant to the terms and conditions of this Lease, after
reasonable notice, the Arbitrator shall proceed ex parte to decide the matter in
accordance with the evidence as presented by the participating party. All
hearings conducted by the Arbitrator shall be conducted within forty-five (45)
days of the date of appointment of the Arbitrator and all discovery deadlines
and other time sensitive matters shall be scheduled consistent therewith. Not
later than seven (7) days prior to any arbitration hearing, including, but not
limited to, a final hearing, the parties shall deliver to one another and to the
Arbitrator, a written list of the names of all witnesses and a specific written
summary of the testimony expected to be provided by each witness. In addition,
each party shall provide to the other party copies of all documents intended to
be presented at said hearings within said seven (7) day time period. No witness
or document shall be allowed to testify at or shall be allowed presented at said
hearings which has not been disclosed to the other party and to the Arbitrator
as required in the preceding sentences.


In any arbitration proceeding conducted pursuant to the terms and conditions of
this Lease, the prevailing party, as determined by the Arbitrator, shall be
entitled to recover from the non-prevailing party, in addition to such other
relief as may have been provided by the Arbitrator, the prevailing party’s
reasonable attorneys’ fees and costs incurred in connection with the arbitration
proceeding. If neither party is determined by the Arbitrator to have prevailed
on all issues, then the Arbitrator shall be entitled to, but shall not be
obligated to, assess costs and reasonable attorneys’ fees, against the parties
the Arbitrator deems appropriate. Under all circumstances, the costs and
expenses of the Arbitrator shall be split equally between Lessee and Lessor.
 
IN WITNESS WHEREOF, the parties hereto have executed this Lease on the date
first written above.


LESSOR:
 
LESSEE:
J.J.C. VALLEY PROPERTIES, LLC
 
ISI Controls, Ltd.
   
By: Metroplex Control Systems, Inc
   
Its: Sole General Partner
     
By: ______________________________
 
By:______________________________
       Jeffrey E. Corcoran, Member
 
      Sam Youngblood
   
Its: CEO
     
By: ______________________________
   
       Janell D. Corcoran, Member
   



THIS INSTRUMENT WAS DRAFTED BY:


Attorney David J. Timm
Metzler, Timm, Treleven & Hermes, S.C.
222 Cherry Street
Green Bay, WI 54301-4223
(920) 435-9393


[Signature Page to JJC/ISI Lease Agreement]

 
J-12

--------------------------------------------------------------------------------


 


EXHIBIT K


La Salle Subordination Agreement
(specimen)
 
K-1

--------------------------------------------------------------------------------


 
LASALLE BANK NATIONAL ASSOCIATION
ISI CONTROLS, LTD.,
A Texas limited partnership
JEFFREY CORCORAN
AND
JANELL CORCORAN


 
SUBORDINATION AGREEMENT


This SUBORDINATION AGREEMENT (this “Agreement”) is entered into as of January
31, 2008, among ISI CONTROLS, LTD., a Texas limited partnership (“Borrower”),
JEFFREY CORCORAN AND JANELL CORCORAN (collectively referred to herein as
“Subordinated Lender”) and LASALLE BANK NATIONAL ASSOCIATION, a national banking
association (“Senior Lender”).


RECITALS


A.  ISI Security Group, Inc., a Delaware corporation, formerly known as ISI
Detention Contracting Group, Inc., a Delaware Corporation (the parent
corporation of Borrower and referred to herein as “ISI”) and Senior Lender have
entered into an Amended and Restated Loan and Security Agreement dated January
23, 2008 (as the same hereafter may be amended, restated, supplemented or
otherwise modified from time to time, the “Senior Loan Agreement”), subject to
the terms and conditions of which the Senior Lender has agreed to make, and has
made, loans and other financial accommodations to ISI.


B.  Borrower has entered into an Amended and Restated Continuing Unconditional
Guaranty with Senior Lender dated January 23, 2008, through which Borrower has
provided Senior Lender with an unconditional, unlimited guaranty of all of the
loans and other financial accommodations that have been granted and will be
granted in the future by Senior Lender to ISI.


C.  Borrower is indebted to Subordinated Lender pursuant to the terms and
conditions of that certain Subordinated Promissory Note of even date herewith,
in the original principal amount of $3,515,000.00, made by Borrower in favor of
Subordinated Lender (as the same hereafter may be amended, restated,
supplemented or otherwise modified from time to time, the “Subordinated Note”),
which Subordinated Note has been issued pursuant to the terms of that certain
Unit Purchase Agreement effective January 31, 2008 among ISI, the Subordinated
Lender and certain other parties (as the same hereafter may be amended,
restated, supplemented or otherwise modified from time to time the “Subordinated
Unit Purchase Agreement”).
 
K-2

--------------------------------------------------------------------------------


 
D.  One of the conditions precedent to Senior Lender’s obligations under the
Senior Loan Agreement is that this Subordination Agreement shall have been
executed and delivered.


NOW THEREFORE, the parties hereto hereby agree as follows:
 
SECTION 1.
RECITALS AND DEFINITIONS


1.1  Recitals. The Recitals set forth above are acknowledged by the parties
hereto to be true and correct and are incorporated herein by this reference.


1.2  Definitions. All capitalized terms used but not elsewhere defined herein
shall have the respective meanings ascribed to such terms in the Senior Loan
Agreement. As used herein, the following terms shall have the following
meanings:


“Collateral” shall mean all real or personal property described in all security
agreements, pledge agreements, mortgages, deeds of trust, assignments, or other
instruments now or hereafter executed by ISI, Borrower, or any other Obligor.


“Impairment Default” shall mean any of the Events of Default set forth at
Sections 15.7, 15.8 or 15.12 of the Senior Loan Agreement, or any Default or
Event of Default caused by a fraudulent breach of a provision of the Senior Loan
Agreement or any Other Agreement resulting in a material impairment of the
Senior Lender’s Collateral.


“Lien” shall mean any mortgage, deed of trust, pledge, charge, encumbrance,
security interest, collateral assignment or other lien or restriction of any
kind, whether based on common law, constitutional provision, statute or
contract.


“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, entity, party or foreign or United States
government (whether federal, state, county, city, municipal or otherwise),
including, without limitation, any instrumentality, division, agency, body or
department thereof.


“Proceeding” shall mean any insolvency, bankruptcy, receivership, custodianship,
liquidation, reorganization, assignment for the benefit of creditors or other
proceeding for the liquidation, dissolution or other winding up of Borrower or
its properties (including, without limitation, any such proceeding under the
Bankruptcy Code).


“Senior Collection Action” shall mean any judicial or non-judicial proceeding
initiated by Senior Lender to collect the Senior Indebtedness, to foreclose the
Senior Liens or otherwise to enforce the rights of Senior Lender under the
Senior Loan Agreement and the other Senior Instruments or applicable law with
respect to the Senior Indebtedness.
 
K-3

--------------------------------------------------------------------------------


 
“Senior Indebtedness” shall mean all liabilities, indebtedness and obligations,
regardless of the principal amount outstanding, owed to Senior Lender under the
Senior Instruments, whether now due or hereafter arising, direct or indirect,
absolute or contingent, joint and several or several, secured or unsecured,
together with all accrued and unpaid interest thereon, including all interest
which accrues during the pendency of any Proceeding, whether or not allowed in
such Proceeding. The Senior Indebtedness shall specifically include the two new
credit facilities recently approved by Lender for a $12,000,000.00 revolving
credit line and a $4,250,000.00 acquisition line.
 
“Senior Instruments” shall mean the Senior Loan Agreement, and all notes now or
hereafter evidencing the Senior Indebtedness, all guaranties of the Senior
Indebtedness, all documents and instruments securing the repayment of the Senior
Indebtedness and all other documents or instruments executed and delivered to
Senior Lender evidencing or pertaining to the Senior Indebtedness as any of the
same may be modified, extended, supplemented, amended and/or restated from time
to time.
 
“Senior Liens” shall mean all Liens granted to Senior Lender by ISI or by any
Guarantor (including but not limited to Borrower) to secure the Senior
Indebtedness.


“Senior Payment Default” shall mean a failure to pay when due, declared due, or
properly demanded by Senior Lender, any of the Senior Indebtedness.


“Subordinated Collection Action” shall mean (i) any acceleration of the
Subordinated Indebtedness, (ii) to file or initiate, or to join with other
Persons in filing or initiating, a Proceeding against Borrower or (iii) any
judicial proceeding or other action initiated or taken by Subordinated Lender,
or by Subordinated Lender in concert with other Persons, against Borrower or any
other Person who is liable for the repayment of the Senior Indebtedness to
collect the Subordinated Indebtedness or otherwise to enforce the rights of
Subordinated Lender under the Subordinated Instruments or applicable law with
respect to the Subordinated Indebtedness against the Borrower or any Person who
is liable for the repayment of the Senior Indebtedness. The term “Subordinated
Collection Action” shall not include any legal proceeding or other Proceeding
initiated by Subordinate Lender to enforce the terms of any guaranty of the
Subordinated Indebtedness by Argyle Security Inc., a Delaware corporation.


“Subordinated Default” shall mean a default in the payment of the Subordinated
Indebtedness or any other occurrence permitting Subordinated Lender to
accelerate the payment of all or any portion of the Subordinated Indebtedness.


“Subordinated Default Notice” shall mean a written notice from Subordinated
Lender to Borrower of the occurrence of a Subordinated Default. “Subordinated
Indebtedness” shall mean all of the Indebtedness of Borrower to Subordinated
Lender under the Subordinated Instruments and all other amounts now or hereafter
owed by any Borrower to Subordinated Lender.
 
K-4

--------------------------------------------------------------------------------


 
“Subordinated Indebtedness” shall mean all of the Indebtedness of Borrower to
Subordinated Lender under the Subordinated Instruments and all other amounts now
or hereafter owed by any Borrower to Subordinated Lender.


“Subordinated Instruments” shall mean the Subordinated Note, the Unit Purchase
Agreement, and all other documents and instruments executed and delivered by
Borrower to Subordinated Lender evidencing or pertaining to the Subordinated
Indebtedness.


SECTION 2.
SUBORDINATION OF THE SUBORDINATED
INDEBTEDNESS TO SENIOR INDEBTEDNESS


2.1  Debt Subordination. Upon the terms and conditions contained in this
Agreement, the payment of any and all of the Subordinated Indebtedness hereby
expressly is subordinated to the prior indefeasible payment in full in cash of
the Senior Indebtedness. Subordinated Lender does hereby subordinate any and all
liens and security interests, whether now existing or hereafter created and
whether perfected or unperfected, in and to any of Borrower’s assets securing
the Subordinated Indebtedness all of which are, and shall at all times remain
junior and subordinate to any liens and security interests, whether now existing
or hereafter created and whether perfected or unperfected, in favor of Senior
Lender to secure any of the Senior Indebtedness. Notwithstanding the date,
manner or order of perfection of the security interests and liens granted to the
Senior Lender or Subordinated Lender, and notwithstanding any provisions of the
Uniform Commercial Code of any state or any applicable law or decision or any
provisions of the Subordinated Documents, and irrespective of whether the Senior
Lender or the Subordinated Lender holds possession of all or any part of the
Collateral, the Senior Lender and the Subordinated Lender hereby agree that the
Senior Lender shall have a first and prior security interest in or lien upon all
Collateral, whether real or personal and whether now owned or hereafter
acquired, of the Borrower. The Subordinated Lender hereby agrees that it will
not contest the validity, perfection, priority or enforceability of the Senior
Lender’s liens and security interests in the Collateral. All proceeds of
Collateral shall be first paid to the Senior Lender for application to the
Senior Indebtedness until the Senior Indebtedness obligations are paid in full
in cash and all commitments under the Senior Loan Agreement are terminated. Any
payments on Collateral received by the Subordinated Lender shall be subject to
the provisions of Section 2.5 of this Agreement. Subordinated Lender agrees not
to acquire, by subrogation, contract or otherwise, any lien, security interest
or other right, title or interest in any of the assets of Borrower (including,
but not limited to, any which may arise with respect to taxes, assessments or
other governmental charges) which is or may be prior in right to, or pari passu
with, the liens and security interests held by Senior Lender.
 
K-5

--------------------------------------------------------------------------------


 
2.2 Lien Subordination. Subordinated Lender does hereby subordinate any and all
Liens, whether now existing or hereafter created and whether perfected or
unperfected, in and to any assets securing the Subordinated Indebtedness all of
which are, and shall at all times remain junior and subordinate to any Liens,
whether now existing or hereafter created and whether perfected or unperfected,
in favor of Senior Lender to secure any of the Senior Indebtedness.
Notwithstanding the date, manner or order of perfection of the Liens granted to
the Senior Lender or Subordinated Lender, and notwithstanding any provisions of
the Uniform Commercial Code of any state or any applicable law or decision or
any provisions of the Subordinated Instruments, and irrespective of whether the
Senior Lender or the Subordinated Lender holds possession of all or any part of
the Collateral, the Senior Lender and the Subordinated Lender hereby agree that
the Senior Lender shall have a first and prior Lien upon all Collateral, whether
real or personal and whether now owned or hereafter acquired, of ISI, Borrower,
and all of their Subsidiaries. The Subordinated Lender hereby agrees that it
will not contest the validity, perfection, priority or enforceability of the
Senior Lender’s Liens in the Collateral. All proceeds of Collateral shall be
first paid to the Senior Lender for application to the Senior Indebtedness until
the Senior Indebtedness obligations are paid in full in cash and all commitments
under the Senior Instruments are terminated. Any payments or Collateral received
by the Subordinated Lender shall be subject to the provisions of Section 2.5 of
this Agreement. Subordinated Lender agrees not to acquire, by subrogation,
contract or otherwise, any Lien, security interest or other right, title or
interest in any of the assets of ISI or any of its Subsidiaries (including, but
not limited to, any which may arise with respect to taxes, assessments or other
governmental charges) which is or may be prior in right to, or pari passu with,
the Liens held by Senior Lender.


2.3  Restrictions on Payments. Notwithstanding any provision of the Subordinated
Instruments to the contrary and in addition to any other limitations set forth
herein or therein, except as expressly permitted under this Section 2.3, no
payment of principal, interest, fees or any other amount due with respect to the
Subordinated Indebtedness shall be made, and Subordinated Lender shall not
exercise any right of setoff or recoupment with respect to any Subordinated
Indebtedness, until all of the Senior Indebtedness is paid in full in cash.
Prior to the date the Senior Indebtedness is paid in full in cash, Borrower may
only make and Subordinated Lender may only receive the payments described on
Exhibit A to the Subordinated Indebtedness; provided, however, that Borrower
will not be permitted to make and Subordinated Lender shall not accept such
payments if, at the time of such payment there exists, (w) a Senior Payment
Default, (x) an Impairment Default and with respect to such Impairment Default,
Senior Lender has given Subordinated Lender written notice (an “Impairment
Default Notice”) of the existence of an Impairment Default, (y) there exists any
Event of Default other than a Senior Payment Default or an Impairment Default
(collectively, a “Non-Payment Default”) and with respect to such Event of
Default Senior Lender has given to Subordinated Lender written notice (a
“Default Notice”) of such Non-Payment Default; or (z) the payment would result
in an Event of Default under the Senior Loan Agreement, including without
limitation, a violation of any of the financial covenants contained therein. No
payment shall be made or received during the period (the “Payment Blockage
Period”) commencing on the date the date such payment is prohibited as provided
above and ending on the date on which the Event of Default giving rise to the
Payment Blockage Period is cured or waived by Senior Lender in writing.
Following the expiration of any Payment Blockage Period, or the cure or waiver
of any Senior Payment Default or Impairment Default, Borrower may pay and
Subordinated Lender may receive any payments which were not made as a result of
the foregoing so long as such payment would not result in an Event of Default
under the Senior Loan Agreement.


K-6

--------------------------------------------------------------------------------


 
2.4  Proceedings. In the event of any Proceeding (a) all Senior Indebtedness
first shall be paid in full in cash before any payment of or with respect to the
Subordinated Indebtedness shall be made; (b) any payment which, but for the
terms hereof, otherwise would be payable or deliverable in respect of the
Subordinated Indebtedness shall be paid or delivered directly to Senior Lender
(to be held and/or applied by Senior Lender in accordance with the terms of the
Senior Loan Agreement) until all Senior Indebtedness is paid in full, and
Subordinated Lender irrevocably authorizes, empowers and directs all receivers,
trustees, liquidators, custodians, conservators and others having authority in
the premises to effect all such payments and deliveries and further irrevocably
authorizes and empowers Senior Lender to demand, sue for, collect and receive
every such payment or distribution; (c) Subordinated Lender agrees to execute
and deliver to Senior Lender or its representative all such further instruments
requested by Senior Lender confirming the authorization referred to in the
foregoing clause (b); (d) Subordinated Lender agrees (i) not to waive,
discharge, release or compromise any claim of Subordinated Lender in respect of
the Subordinated Indebtedness without the prior written consent of Senior
Lender; and (ii) to take all actions as Senior Lender reasonably may request in
order to enable Senior Lender to enforce all claims upon or in respect of the
Subordinated Indebtedness; (e) Subordinated Lender expressly consents to the
granting by Borrower to Senior Lender of first priority liens on Borrower’s
property in connection with any financing provided by Senior Lender to Borrower
after the commencement of such Proceeding; and (f) Subordinated Lender agrees to
timely execute, verify, deliver and file any proofs of claim in respect of the
Subordinated Indebtedness in connection with any such Proceeding and agrees to
vote such proofs of claim in any such Proceeding in a manner which is consistent
with the terms of this Agreement; provided, however, that Subordinated Lender
will not vote in a manner which provides for less than full payment of the
Senior Indebtedness or which is otherwise inconsistent with this Agreement.


2.5  Incorrect Payment. If any payment not permitted under this Agreement is
received by Subordinated Lender on account of the Subordinated Indebtedness
before all Senior Indebtedness is paid in full in cash, such payment shall be
held in trust by Subordinated Lender for the benefit of Senior Lender and shall
be paid over to Senior Lender, or its designated representative, for application
(in accordance with the Senior Loan Agreement) to the payment of the Senior
Indebtedness then remaining unpaid, until all of the Senior Indebtedness is paid
in full in cash. Except for any payment made by Subordinated Lender to Senior
Lender pursuant to this Section 2.5, Subordinated Lender has no other payment
obligation, duty or commitment with respect to the Senior Indebtedness.


K-7

--------------------------------------------------------------------------------


 
2.6  Sale, Transfer. Subordinated Lender shall not sell, assign, dispose of or
otherwise transfer all or any portion of the Subordinated Indebtedness unless,
prior to the consummation of any such action, the transferee thereof executes
and delivers to Senior Lender an agreement substantially identical to this
Agreement, providing for the continued subordination and forbearance of the
Subordinated Indebtedness to the Senior Indebtedness as provided herein and for
the continued effectiveness of all of the rights of Senior Lender arising under
this Agreement. Notwithstanding the failure to execute or deliver any such
agreement, the subordination effected hereby shall survive any sale, assignment,
disposition or other transfer of all or any portion of the Subordinated
Indebtedness, and the terms of this Agreement shall be binding upon the
successors and assigns of Subordinated Lender, as provided in Section 10 below.


2.7  Legends. Until the Senior Indebtedness is paid in full in cash, each of the
Subordinated Instruments at all times shall contain in a conspicuous manner a
legend stating substantially as follows:


“The obligations evidenced hereby are subordinate in the manner and to the
extent set forth in that certain Subordination Agreement (the “Subordination
Agreement”) created as of January 31, 2008, among, without limitation, Jeffrey
Corcoran and Janell Corcoran (“Subordinated Lender”), ISI Controls, Ltd., a
Texas limited partnership and LaSalle Bank National Association, a national
banking association (“Senior Lender”) to the obligations (including interest)
owed by ISI Security Group, Inc., a Delaware corporation to the holders of all
of the notes issued pursuant to that certain Amended and Restated Loan and
Security Agreement dated as of January 23, 2008, between ISI Security Group,
Inc. and Senior Lender, as such Agreement may be supplemented, modified,
restated or amended from time to time; and each holder hereof, by its acceptance
hereof, shall be bound by the provisions of the Subordination Agreement.”


2.8  Restriction on Action by Subordinated Lender.


(A)  Until the Senior Indebtedness is paid in full in cash and notwithstanding
anything contained in the Subordinated Instruments or the Senior Loan Agreement
to the contrary, Subordinated Lender shall not agree to any amendment or
modification of, or supplement to, the Subordinated Instruments as in effect on
the date hereof, the effect of which is to (i) increase the rate of interest on
or fees payable in respect of the Subordinated Indebtedness, (ii) accelerate the
date of any regularly scheduled interest or principal payment on the
Subordinated Indebtedness, (iii) shorten the final maturity date of the
Subordinated Indebtedness, (iv) increase the principal amount of the
Subordinated Indebtedness or (v) make the covenants and events of default
contained in the Subordinated Instruments materially more restrictive.
 
K-8

--------------------------------------------------------------------------------


 
(B)  Until the Senior Indebtedness is paid in full in cash, Subordinated Lender
shall not take any Subordinated Collection Action during any Payment Blockage
Period. If Subordinated Lender has commenced and is continuing to pursue any
Subordinated Collection Action when a Payment Blockage Period is instituted,
Subordinated Lender shall stay or cease any further Subordinated Collection
Action until the Payment Blockage Period terminates. Subordinate Lender may
pursue enforcement of the terms of any guaranty of the Subordinated Indebtedness
by Argyle Security, Inc. even during a Payment Blockage Period.


(C)  Until the Senior Indebtedness is paid in full, in cash, the Subordinated
Lender agrees and confirms that the Subordinated Lender shall not take any
action, judicial or otherwise, to repossess, dispose of, foreclose, realize
upon, or otherwise exercise any rights the Subordinated Lender may have with
respect to any Collateral securing the Subordinated Indebtedness or otherwise
enforce any Lien securing the Subordinated Indebtedness, or any other rights or
remedies with respect to any Collateral securing the Subordinated Indebtedness.


(D)  Notwithstanding the provisions of the foregoing clause (B), (i)
Subordinated Lender may participate in any Proceeding not initiated by or at the
request of Subordinated Lender or any other Persons acting in concert with
Subordinated Lender and (ii) in the event the Senior Indebtedness is
accelerated, Subordinated Lender may accelerate the Subordinated Indebtedness.
If Senior Lender subsequently rescinds such acceleration, then all Subordinated
Collection Actions shall likewise be rescinded or terminated, without prejudice
to the rights of Subordinated Lender.


(E)  The Subordinated Lender agrees that, notwithstanding anything to the
contrary contained in the Subordinated Documents to which it is a party
(including, without limitation, any so-called “integration” provisions contained
therein), until the full and final payment in cash of the Senior Indebtedness,
whether now or hereafter incurred or owed by the Borrower, nothing contained in
the Subordinated Documents to which it is a party shall: (i) restrict or
prohibit the Borrower or any Obligor from taking any action (including, without
limitation, the incurrence of any lien or indebtedness, the making of any
dividend, distribution, payment or investment, the sale, transfer or other
disposition of any assets, or the consolidation or merger of any such Person) if
such action is not so restricted or prohibited pursuant to the terms of the
Senior Indebtedness; (ii) require the Borrower or any Obligor to take any
action, cause the occurrence of any event, or cause to be obtained any condition
or state of affairs if such action is not required to be taken, such event is
not required to occur, or such condition or state of affairs is not required to
be obtained pursuant to the terms of the Senior Indebtedness; (iii) prohibit or
limit the existence of any condition or state of affairs or the occurrence of
any event if such condition, state of affairs or event is not so prohibited or
limited pursuant to the terms of the Senior Indebtedness; or (iv) result in any
condition, event or state of affairs constituting a default or event of default
under the Subordinated Indebtedness if such event or state of affairs does not
constitute a default or Event of Default pursuant to the terms of the Senior
Indebtedness. Subordinated Lender agrees that in the event Senior Lender
forecloses or realizes upon or enforces any of its rights with respect to the
collateral subject to Subordinated Indebtedness, or Borrower sells any such
collateral or property in a transaction consented to by Senior Lender,
Subordinated Lender shall, upon demand, execute such terminations, partial
releases and other documents as Senior Lender requests in its reasonable
discretion to release Subordinated Lender’s lien, if any, upon such property.
 
K-9

--------------------------------------------------------------------------------


 
2.9  Subrogation. Subject to the payment in full in cash of all Senior
Indebtedness, Subordinated Lender shall be subrogated to the rights of Senior
Lender to receive payments or distributions of assets of Borrower applicable to
the Senior Indebtedness until the principal of, and interest and premium, if
any, on, and all other amounts payable in respect of the Subordinated
Indebtedness shall be paid in full. For purposes of such subrogation, no payment
or distribution to Senior Lender under the provisions hereof to which
Subordinated Lender would have been entitled but for the provisions of this
Agreement, and no payment pursuant to the provisions of this Agreement to Senior
Lender by Subordinated Lender, as among Borrower and its creditors other than
Senior Lender, shall be deemed to be a payment by Borrower to or on account of
the Senior Indebtedness.


2.10  Waivers. All of the Senior Indebtedness shall be deemed to have been made
or incurred in reliance upon this Agreement. Subordinated Lender expressly
waives all notice of the acceptance by Senior Lender of the subordination and
other provisions of this Agreement and agrees that Senior Lender has made no
warranties or representations with respect to the legality, validity,
enforceability, collectability or perfection of the Senior Indebtedness or any
liens or security interests held in connection therewith. Subordinated Lender
waives any notice of advances under the Senior Indebtedness or the creation of
new or additional indebtedness under the Senior Instruments, it being understood
that Lender may make advances under the Senior Instruments without notice to or
authorization of Subordinated Lender, in reliance upon the subordination
provisions contained herein. The Subordinated Lender agrees that Senior Lender
shall be entitled to manage and supervise its loans in accordance with
applicable law and its usual practices, modified from time to time as it deems
appropriate under the circumstances, without regard to the existence of any
rights that Subordinated Lender may now or hereafter have in or to any assets.
Senior Lender shall have no liability to Subordinated Lender as a result of any
and all lawful actions, which do not violate any express provision of this
Agreement, which Senior Lender takes or omits to take (including, without
limitation, actions with respect to the creation, perfection or continuation of
liens or security interests, actions with respect to the occurrence of any
Default under the Senior Loan Agreement, actions with respect to the foreclosure
upon, sale, release or failure to realize upon, any collateral, and actions with
respect to the collection of any claim for all or any part of the Senior
Indebtedness from any account debtor or any other party), regardless of whether
any such actions or omissions may affect Senior Lender’s rights to a deficiency
or Subordinated Lender’s rights of subrogation or reimbursement. Senior Lender
may, from time to time, enter into agreements and settlements with Borrower as
they may determine, including, without limitation, any substitution of
collateral, any release of any lien or security interest and any release of
Borrower. Subordinated Lender waives any and all rights it may have to require
Senior Lender to marshal assets. Subordinated Lender agrees that in the event
Senior Lender forecloses or realizes upon or enforces any of its rights with
respect. to the collateral subject to Senior Liens, or Borrower sells any such
collateral or property in a transaction consented to by Senior Lender,
Subordinated Lender shall, upon demand, execute such terminations, partial
releases and other documents as Senior Lender requests in its reasonable
discretion to release Subordinated Lender’s lien, if any, upon such property.


K-10

--------------------------------------------------------------------------------




SECTION 3.
CONTINUED EFFECTIVENESS OF THIS AGREEMENT


The terms of this Agreement, the subordination effected hereby, and the rights
and the obligations of Subordinated Lender and Senior Lender arising hereunder,
shall not be affected, modified or impaired in any manner or to any extent by
(a) any amendment or modification of or supplement to the Senior Loan Agreement
or any of the other Senior Instruments or any of the Subordinated Instruments,
and Subordinated Lender hereby irrevocably consents to and waives any claim it
may have as a result of any such amendment, modification or supplement of the
Senior Loan Agreement or the other Senior Instruments; (b) the validity or
enforceability of any of such documents; or (c) any exercise or non-exercise of
any right, power or remedy under or in respect of the Senior Indebtedness or the
Subordinated Indebtedness or any of the instruments or documents referred to in
clause (a) above. The Senior Indebtedness shall continue to be treated as Senior
Indebtedness and the provisions of this Agreement shall continue to govern the
relative rights and priorities of the holders of Senior Indebtedness and
Subordinated Lender even if all or part of the Senior Liens are subordinated,
set aside, avoided or disallowed in connection with any Proceeding (or if all or
part of the Senior Indebtedness is subordinated, set aside, avoided or
disallowed in connection with any Proceeding as a result of the fraudulent
conveyance or fraudulent transfer provisions under the Bankruptcy Code or under
any state fraudulent conveyance or fraudulent transfer statute or if any
interest accruing on the Senior Indebtedness following the commencement of such
Proceeding is otherwise disallowed) and this Agreement shall be reinstated if at
any time any payment of any of the Senior Indebtedness is rescinded or must
otherwise be returned by any holder of Senior Indebtedness or any representative
of such holder.


SECTION 4.
REPRESENTATIONS AND WARRANTIES


Subordinated Lender hereby represents and warrants to Senior Lender as follows:


4.1  Existence and Power. Subordinated Lender is duly organized, validly
existing and in good standing under the laws of its state of organization and
has all requisite power and authority to own its property and to carry on its
business as now conducted and as proposed to be conducted.


4.2  Authority. Subordinated Lender has full power and authority to enter into,
execute, deliver and carry out the terms of this Agreement and to incur the
obligations provided for herein, all of which have been duly authorized by all
proper and necessary action and are not prohibited by the organizational
instruments of Subordinated Lender.
 
K-11

--------------------------------------------------------------------------------


 
4.3  Binding Agreements. This Agreement, when executed and delivered, will
constitute the valid and legally binding obligation of Subordinated Lender
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles.


4.4  No Conflicts. Subordinated Lender is the current owner and holder of the
Subordinated Indebtedness free and clear of any Liens. No provisions of any
mortgage, indenture, contract, agreement, statute, rule, regulation, judgment,
decree or order binding on Subordinated Lender or affecting the property of
Subordinated Lender conflicts with, or requires any consent which has not
already been obtained under, or would in any way prevent the execution, delivery
or performance of the terms of this Agreement. No pending or, to the best of
Subordinated Lender’s knowledge, threatened, litigation, arbitration or other
proceedings if adversely determined would in any way prevent the performance by
Subordinated Lender of the terms of this Agreement.
 
SECTION 5.
CUMULATIVE RIGHTS, NO WAIVERS


Each and every right, remedy and power granted to Senior Lender hereunder shall
be cumulative and in addition to any other right, remedy or power specifically
granted herein, in the Senior Loan Agreement and the other Senior Instruments or
in the Subordinated instruments or now or hereafter existing in equity, at law,
by virtue of statute or otherwise, and may be exercised by Senior Lender, from
time to time, concurrently or independently and as often and in such order as
Senior Lender may deem expedient. Any failure or delay on the part of Senior
Lender in exercising any such right, remedy or power, or abandonment or
discontinuance of steps to enforce the same, shall not operate as a waiver
thereof or affect Senior Lender’s right thereafter to exercise the same, and any
single or partial exercise of any such right, remedy or power shall not preclude
any other or further exercise thereof or the exercise of any other right, remedy
or power, and no such failure, delay, abandonment or single or partial exercise
of Senior Lender’s rights hereunder shall be deemed to establish a custom or
course of dealing or performance among the parties hereto.
 
SECTION 6.
MODIFICATION


Any modification, termination or waiver of any provision of this Agreement, or
any consent to any departure by Subordinated Lender therefrom, shall not be
effective in any event unless the same is in writing and signed by Senior Lender
and Subordinated Lender and then such modification, termination, waiver or
consent shall be effective only in the specific instance and for the specific
purpose given. Any notice to or demand on Subordinated Lender in any event not
specifically required of Senior Lender hereunder shall not entitle Subordinated
Lender to any other or further notice or demand in the same, similar or other
circumstances unless specifically required hereunder.
 
K-12

--------------------------------------------------------------------------------


 
SECTION 7.
ADDITIONAL DOCUMENTS AND ACTIONS


Subordinated Lender at any time, and from time to time, after the execution and
delivery of this Agreement, upon the reasonable request of Senior Lender,
promptly will execute and deliver such further documents and do such further
acts and things as Senior Lender reasonably may request in order to affect fully
the purposes of this Agreement.
 
SECTION 8.
NOTICES


All notices under this Agreement shall be in writing and shall be (a) delivered
in person, (b) sent by telecopy or (c) mailed, postage prepaid, either by
registered or certified mail, return receipt requested, or by overnight express
courier, addressed as follows:


To Borrower:
ISI Controls, Ltd.,
 
A Texas limited partnership
 
12903 Delivery
 
San Antonio, TX 78247
 
ATTN: Samuel C. Youngblood
   
With a copy to:
K&L Gates
 
111 Congress Avenue
 
Suite 900
 
Austin, TX 78701
 
ATTN: Hull Youngblood
   
To Subordinated Lender:
c/o Corcoran Glass & Paint, Inc.
 
N100 Craftsmen Drive
 
Greenville, WI 54942
 
Facsimile: (920) 757-9902
 
Attn: Jeffrey E. Corcoran
   
To Senior Lender:
LaSalle Bank National Association
 
Republic Plaza
 
370 17th Street, Suite 3590
 
Denver, CO 80202
 
ATTN: Nate Palmer

 
K-13

--------------------------------------------------------------------------------


 

   
With a copy to:
Sherman & Howard L.L.C.
 
63317th Street
 
Suite 3000
 
Denver, CO 80203
 
ATTN: Alan M. Keeffe



or to any other address or telecopy number, as to any of the parties hereto, as
such party shall designate in a notice to the other parties hereto. All notices
sent pursuant to the terms of this Section 8 shall be deemed received (a) if
personally delivered, then on the Business Day of delivery, (b) if sent by
telecopy, on the next Business Day, (c) if sent by registered or certified mail,
on the earlier of the seventh (7th) Business Day following the day sent or when
actually received or (d) if sent by overnight, express courier, on the second
Business Day immediately following the day sent. Any notice by telecopy shall be
followed by delivery of a copy of such notice on the next Business Day by
overnight, express courier or by personal delivery.
 
SECTION 9.
SEVERABILITY


In the event that any provision of this Agreement is deemed to be invalid by
reason of the operation of any law or by reason of the interpretation placed
thereon by any court or governmental authority, the validity, legality and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby, all of which shall remain in full
force and effect; and the affected term or provision shall be modified to the
minimum extent permitted by law so as to achieve most fully the intention of
this agreement.
 
SECTION 10.
SUCCESSORS AND ASSIGNS
This Agreement shall be binding upon and inure to the benefit of the successors
and assigns of Senior Lender, Borrower and Subordinated Lender.
 
SECTION 11.
COUNTERPARTS


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which taken together shall be one and
the same instrument.
 
K-14

--------------------------------------------------------------------------------




SECTION 12.
DEFINES RIGHTS OF CREDITORS


The provisions of this Agreement are solely for the purpose of defining the
relative rights of Subordinated Lender and Senior Lender and shall not be deemed
to create any rights or priorities in favor of any other Person, including,
without limitation, Borrower. This Agreement or any part hereof shall not be
deemed the creation of a security interest for the benefit of any party hereto
in the Subordinated Indebtedness.


SECTION 13.
CONFLICT


In the event of any conflict between any term, covenant or condition of this
Agreement and any term, covenant or condition of any of the Subordinated
Instruments, the Senior Loan Agreement or the other Senior Instruments, the
provisions of this Agreement shall control and govern. For purposes of this
Section 13, to the extent that any provisions of any of the Subordinated
Instruments provide rights, remedies and benefits to Senior Lender that exceed
the rights, remedies and benefits provided to Senior Lender under this
Agreement, such provisions of the applicable Subordinated Instruments shall be
deemed to supplement (and not to conflict with) the provisions hereof.


SECTION 14.
STATEMENTS OF INDEBTEDNESS


Upon demand by Senior Lender, Subordinated Lender will furnish to Senior Lender
a statement of the indebtedness owing from Borrower to Subordinated Lender.
Senior Lender may rely without further investigation upon such statements.


SECTION 15.
HEADINGS


The paragraph headings used in this Agreement are for convenience only and shall
not affect the interpretation of any of the provisions hereof.


SECTION 16.
TERMINATION


This Agreement shall terminate upon the indefeasible payment in full in cash of
the Senior Indebtedness.


K-15

--------------------------------------------------------------------------------




SECTION 17.
DEFAULT NOTICES


Subordinated Lender shall provide Senior Lender with a copy of each Subordinated
Default Notice concurrently with the sending thereof to Borrower and promptly
shall notify Senior Lender in the event the Subordinated Default which is the
subject of such Subordinated Default Notice is cured or waived.


SECTION 18.
NO CONTEST OF LIENS


Subordinated Lender agrees that it will not at any time contest the validity,
perfection, priority or enforceability of the Liens in the Collateral granted to
Senior Lender pursuant to the Senior Loan Agreement and the other Senior
Instruments. Notwithstanding the date, manner or order of perfection of the
security interests and liens granted to Senior Lender and Subordinated Lender,
and notwithstanding any provisions of the Uniform Commercial Code, or any
applicable law or decision or whether Senior Lender or Subordinated Lender holds
possession of all or any part of the collateral security for the repayment of
the Senior Indebtedness or the Subordinated Indebtedness, as between Senior
Lender and Subordinated Lender, Senior Lender shall have a first (and prior in
right and time to Subordinated Lender) interest in all the Collateral and
proceeds thereof, including insurance proceeds relating thereto, and products
thereof. The provisions of this Agreement shall apply regardless of any
invalidity, unenforceability or lack of perfection of the Senior Liens.


SECTION 19.
GOVERNING LAW


THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED AS TO
VALIDITY, INTERPRETATION, CONSTRUCTION, EFFECT AND IN ALL OTHER RESPECTS BY THE
LAWS AND DECISIONS OF THE STATE OF ILLINOIS. FOR PURPOSES OF THIS SECTION 19,
THIS AGREEMENT SHALL BE DEEMED TO BE PERFORMED AND MADE IN THE STATE OF
ILLINOIS.


K-16

--------------------------------------------------------------------------------


 
SECTION 20.
JURISDICTION AND VENUE


SUBORDINATED LENDER HEREBY AGREES THAT ALL ACTIONS OR PROCEEDINGS INITIATED BY
SUBORDINATED LENDER AND ARISING DIRECTLY OR INDIRECTLY OUT OF THE SENIOR
INSTRUMENTS SHALL BE LITIGATED IN EITHER THE CIRCUIT COURT OF COOK COUNTY,
ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS, OR IF SENIOR LENDER INITIATES SUCH ACTION, IN ADDITION TO THE
FOREGOING COURTS, ANY COURT IN WHICH SENIOR LENDER SHALL INITIATE OR TO WHICH
SENIOR LENDER SHALL REMOVE SUCH ACTION, TO THE EXTENT SUCH COURT HAS
JURISDICTION. SUBORDINATED LENDER HEREBY EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED BY SENIOR
LENDER IN OR REMOVED BY SENIOR LENDER TO ANY OF SUCH COURTS. SUBORDINATED LENDER
WAIVES ANY CLAIM THAT EITHER THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS OR THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS IS AN
INCONVENIENT FORUM OR AN IMPROPER FORUM BASED ON LACK OF VENUE. TO THE EXTENT
PROVIDED BY LAW, SHOULD SUBORDINATED LENDER, AFTER BEING SO SERVED, FAIL TO
APPEAR OR ANSWER TO ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN
THE NUMBER OF DAYS PRESCRIBED BY LAW AFTER THE MAILING THEREOF, SUBORDINATED
LENDER SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED BY
THE COURT AGAINST SUBORDINATED LENDER AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS,
COMPLAINT, PROCESS OR PAPERS. THE EXCLUSIVE CHOICE. OF FORUM FOR SUBORDINATED
LENDER SET FORTH IN THIS SECTION 20 SHALL NOT BE DEEMED TO PRECLUDE THE
ENFORCEMENT BY SENIOR LENDER OF ANY JUDGMENT OBTAINED IN ANY OTHER FORUM OR THE
TAKING BY SENIOR LENDER OF ANY ACTION TO ENFORCE THE SAME IN ANY OTHER
APPROPRIATE JURISDICTION, AND SUBORDINATED LENDER HEREBY WAIVES THE RIGHT TO
COLLATERALLY ATTACK ANY SUCH JUDGMENT OR ACTION.


SECTION 21.
WAIVER OF RIGHT TO JURY TRIAL


SENIOR LENDER AND SUBORDINATED LENDER ACKNOWLEDGE AND AGREE THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT WOULD BE BASED UPON DIFFICULT AND COMPLEX
ISSUES AND THEREFORE, SENIOR LENDER AND SUBORDINATED LENDER AGREE THAT ANY COURT
PROCEEDING ARISING OUT OF ANY SUCH CONTROVERSY WILL BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.


SECTION 22.
TIME OF ESSENCE


Time for the performance of Subordinated Lender’s obligations under this
Agreement is of the essence.
 
K-17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.


BORROWER:
 
ISI Controls, Ltd.
By: Metroplex Control Systems, Inc.
Its: Sole General Partner
       
By:
  
Name: Sam Youngblood
Title: CEO
           
SUBORDINATED LENDER:
             
Jeffrey E. Corcoran
             
Janell D. Corcoran
           
SENIOR LENDER:
 
LASALLE BANK NATIONAL ASSOCIATION,
a national banking association
By:
 
Name:
 
Title:
 

 
 
 
[Signature Page to Com-Tec Subordination Agreement]
 
K-18

--------------------------------------------------------------------------------

